Exhibit 10.2
Execution Version
TRICO MARINE SERVICES, INC.
8.125% Secured Convertible Debentures due 2013
INDENTURE
Dated as of May 14, 2009
Wells Fargo Bank, National Association, Trustee

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
 
       
SECTION 1.01 Definitions
    1  
SECTION 1.02 Incorporation by Reference of Trust Indenture Act
    17  
SECTION 1.03 Rules of Construction
    18  
 
       
ARTICLE 2 THE DEBENTURES
    18  
 
       
SECTION 2.01 Designation, Amount and Issuance of Debentures
    18  
SECTION 2.02 Form of the Debentures
    18  
SECTION 2.03 Date and Denomination of Debentures; Payment at Maturity; Payment
of Interest
    19  
SECTION 2.04 Execution and Authentication
    20  
SECTION 2.05 Registrar and Paying Agent
    20  
SECTION 2.06 Paying Agent to Hold Money in Trust
    21  
SECTION 2.07 Debentureholder Lists
    21  
SECTION 2.08 Exchange and Registration of Transfer of Debentures; Restrictions
on Transfer
    21  
SECTION 2.09 Replacement Debentures
    26  
SECTION 2.10 Outstanding Debentures
    27  
SECTION 2.11 Temporary Debentures
    27  
SECTION 2.12 Cancellation
    28  
SECTION 2.13 CUSIP and ISIN Numbers
    28  
 
       
ARTICLE 3 REDEMPTION AND REPURCHASE OF DEBENTURES
    28  
 
       
SECTION 3.01 Optional Redemption of Debentures
    28  
SECTION 3.02 Company Redemption Election Notice; Selection of Debentures to be
Redeemed
    28  
SECTION 3.03 Payment of Debentures Called for Redemption
    30  
SECTION 3.04 Repurchase at Option of Holders Upon a Fundamental Change
    31  
SECTION 3.05 Company Repurchase Notice
    33  
SECTION 3.06 Effect of Repurchase Notice; Withdrawal
    34  
SECTION 3.07 Deposit of Repurchase Price
    35  
SECTION 3.08 Debentures Repurchased in Part
    35  
SECTION 3.09 Repayment of Debentures Upon Asset Sale
    35  
 
       
ARTICLE 4 COVENANTS
    35  
 
       
SECTION 4.01 Payment of Debentures
    35  
SECTION 4.02 Maintenance of Office or Agency
    35  
SECTION 4.03 144A Information
    36  
SECTION 4.04 Existence
    36  

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.05 Payment of Taxes and Other Claims
    36  
SECTION 4.06 Compliance Certificate
    37  
SECTION 4.07 Further Instruments and Acts
    37  
SECTION 4.08 Intentionally Omitted
    37  
SECTION 4.09 Additional Interest Notice
    37  
SECTION 4.10 Reporting Obligation
    37  
SECTION 4.11 Limit on Incurring Additional Indebtedness and Liens
    38  
SECTION 4.12 Changes to 2027 Convertible Debentures
    38  
SECTION 4.13 Restrictions on Certain Transfers
    39  
 
       
ARTICLE 5 SUCCESSOR COMPANY
    39  
 
       
SECTION 5.01 When Company May Merge or Transfer Assets
    39  
SECTION 5.02 Successor to be Substituted
    39  
SECTION 5.03 Opinion of Counsel to be Given Trustee
    40  
 
       
ARTICLE 6 DEFAULTS AND REMEDIES
    40  
 
       
SECTION 6.01 Events of Default
    40  
SECTION 6.02 Acceleration
    42  
SECTION 6.03 Other Remedies
    43  
SECTION 6.04 Waiver of Past Defaults
    43  
SECTION 6.05 Control by Majority
    43  
SECTION 6.06 Limitation on Suits
    43  
SECTION 6.07 Rights of Debentureholders to Receive Payment
    44  
SECTION 6.08 Collection Suit by Trustee
    44  
SECTION 6.09 Trustee May File Proofs of Claim
    44  
SECTION 6.10 Priorities
    44  
SECTION 6.11 Undertaking for Costs
    45  
SECTION 6.12 Waiver of Stay, Extension or Usury Laws
    45  
SECTION 6.13 Sole Remedy for Failure to Report
    45  
 
       
ARTICLE 7 TRUSTEE
    46  
 
       
SECTION 7.01 Duties of Trustee
    46  
SECTION 7.02 Rights of Trustee
    47  
SECTION 7.03 Individual Rights of Trustee
    48  
SECTION 7.04 Trustee’s Disclaimer
    48  
SECTION 7.05 Notice of Defaults
    48  
SECTION 7.06 Reports by Trustee to Debentureholders
    48  
SECTION 7.07 Compensation and Indemnity
    48  
SECTION 7.08 Replacement of Trustee
    49  
SECTION 7.09 Successor Trustee by Merger
    50  
SECTION 7.10 Eligibility; Disqualification
    50  
SECTION 7.11 Preferential Collection of Claims Against Company
    50  
 
       

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 8 DISCHARGE OF INDENTURE
    51  
 
       
SECTION 8.01 Discharge of Liability on Debentures
    51  
SECTION 8.02 Application of Trust Money
    51  
SECTION 8.03 Repayment to Company
    51  
SECTION 8.04 Reinstatement
    51  
 
       
ARTICLE 9 AMENDMENTS
    52  
 
       
SECTION 9.01 Without Consent of Debentureholders
    52  
SECTION 9.02 With Consent of Debentureholders
    53  
SECTION 9.03 Compliance with Trust Indenture Act
    54  
SECTION 9.04 Revocation and Effect of Consents and Waivers
    54  
SECTION 9.05 Notation on or Exchange of Debentures
    55  
SECTION 9.06 Trustee to Sign Amendments
    55  
 
       
ARTICLE 10 CONVERSION OF DEBENTURES
    55  
 
       
SECTION 10.01 Right to Convert
    55  
SECTION 10.02 Exercise of Conversion Right; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends
    56  
SECTION 10.03 Cash Payments in Lieu of Fractional Shares
    58  
SECTION 10.04 Conversion Rate
    58  
SECTION 10.05 Adjustment of Conversion Rate
    60  
SECTION 10.06 Effect of Reclassification, Consolidation, Merger or Sale
    67  
SECTION 10.07 Taxes on Shares Issued
    69  
SECTION 10.08 Reservation of Shares, Shares to be Fully Paid; Compliance with
Governmental Requirements; Listing of Common Stock
    69  
SECTION 10.09 Responsibility of Trustee
    70  
SECTION 10.10 Notice to Holders Prior to Certain Actions
    70  
SECTION 10.11 Stockholder Rights Plans
    71  
SECTION 10.12 Settlement Upon Conversion
    71  
SECTION 10.13 Conversion After a Public Acquirer Change of Control
    72  
SECTION 10.14 Limitations on Foreign Ownership
    73  
SECTION 10.15 Conversion Limitation
    73  
 
       
ARTICLE 11 MISCELLANEOUS
    74  
 
       
SECTION 11.01 Trust Indenture Act Controls
    74  
SECTION 11.02 Notices
    74  
SECTION 11.03 Communication by Debentureholders with Other Debentureholders
    75  
SECTION 11.04 Certificate and Opinion as to Conditions Precedent
    75  
SECTION 11.05 Statements Required in Certificate or Opinion
    75  
SECTION 11.06 When Debentures Disregarded
    76  
SECTION 11.07 Rules by Trustee, Paying Agent and Registrar
    76  
SECTION 11.08 Legal Holidays
    76  
SECTION 11.09 Governing Law
    76  

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 11.10 No Interpretation of or by Other Agreements
    76  
SECTION 11.11 Successors
    76  
SECTION 11.12 Multiple Originals
    76  
SECTION 11.13 Table of Contents; Headings
    76  
SECTION 11.14 Indenture and Debentures Solely Corporate Obligations
    77  
SECTION 11.15 Severability
    77  
SECTION 11.16 Benefits of Indenture
    77  
SECTION 11.17 Calculations
    77  
SECTION 11.18 Turnover of Proceeds
    77  
 
       
ARTICLE 12 SECURITY
    78  
 
       
SECTION 12.01 Grant of Security Interest; Remedies
    78  
SECTION 12.02 Recording and Opinions
    79  
SECTION 12.03 Release of Collateral
    79  
SECTION 12.04 Rights of Purchasers; Form and Sufficient of Release
    80  
SECTION 12.05 Additional Collateral
    80  

Exhibit A — Form of Debenture
Exhibit B — Form of Restrictive Legend for Common Stock Issued Upon Conversion

 



--------------------------------------------------------------------------------



 



     INDENTURE dated as of May 14, 2009, between TRICO MARINE SERVICES, INC., a
Delaware corporation (the “Company”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).
     WHEREAS, the Company has duly authorized the creation of an issue of its
8.125% Secured Convertible Debentures due 2013 (the “Debentures”), having the
terms, tenor, amount and other provisions hereinafter set forth, and, to provide
therefor, the Company has duly authorized the execution and delivery of this
Indenture; and
     WHEREAS, all things necessary to make the Debentures, when the Debentures
are duly executed by the Company and authenticated and delivered hereunder and
duly issued by the Company, the valid obligations of the Company, and to make
this Indenture a valid and binding agreement of the Company, in accordance with
its terms, have been done and performed, and the execution of this Indenture and
the issue hereunder of the Debentures have in all respects been duly authorized,
     NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the
premises and the purchase of the Debentures by the Holders thereof, it is
mutually covenanted and agreed, for the equal and proportionate benefit of all
Holders of the Debentures, as follows:
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
     SECTION 1.01 Definitions.
     “Additional Interest” has the meaning specified for Additional Interest in
Section 6.13 hereof.
     “Additional Interest Notice” has the meaning specified in Section 4.09.
     “Additional Shares” has the meaning specified in Section 10.04(b).
     “Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “Agent Members” has the meaning specified in Section 2.08(b).
     “Applicable Consideration” has the meaning specified in Section 10.06(c).
     “Asset Sale” means any transaction, or series of related transactions,
pursuant to which the Company or any of its Subsidiaries directly or indirectly
sells, issues, conveys, transfers, exchanges, leases (other than operating
leases and charters entered into in the ordinary course of business consistent
with past practices), assigns or otherwise transfers for value to any Person

1



--------------------------------------------------------------------------------



 



(other than (i) with respect to an Asset Sale of Collateral, the Company or any
of its Subsidiaries that is a Guarantor or (ii) with respect to an Asset Sale
that does not involve Collateral, the Company or any of its Subsidiaries) any
property or assets (including any interests therein), whether now owned or
hereinafter acquired, of the Company or any of its Subsidiaries; provided,
however, that the following will not be deemed to be an Asset Sale: (i) the sale
of the vessel Northern Gambler and related assets, (ii) the sale, lease,
conveyance, disposition or other transfer of all or substantially all of the
assets of the Company in a transaction which is made in compliance with
Article 5 herein and (iii) the sale, lease, conveyance, disposition or other
transfer by the Company or any of its Subsidiaries of inventory in the ordinary
course of business; provided, further, that an Event of Loss will be deemed an
Asset Sale.
     “Bankruptcy Law” has the meaning specified in Section 6.01.
     “Board of Directors” means the Board of Directors of the Company or, other
than in the case of the definition of “Continuing Directors,” any committee
thereof duly authorized to act on behalf of such Board of Directors.
     “Business Day” means each day which is not a Legal Holiday.
     “Capital Stock” of any Person means any and all shares, participations or
other interests in (however designated) equity of such Person, excluding any
debt securities convertible into such equity.
     “Capitalized Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
     “Cash Equivalents” means, as to any Person, (i) (x) Dollars and (y) in the
case of any Foreign Subsidiary of the Company, Euros and such local currencies
held by any such Foreign Subsidiary from time to time in the ordinary course of
its business, (ii) securities issued or directly and fully guaranteed or insured
by (x) in the case of a Foreign Subsidiary of the Company organized in Norway,
Norway or any agency of instrumentality thereof (provided that the full faith
and credit of Norway is pledged in support thereof) and (y) in all cases, the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof), in either
case having maturities of not more than six months from the date of acquisition,
(iii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within six months from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (iv) time deposits, certificates of deposit and bankers
acceptances of any Lender (as defined in the Parent Credit Facility) or any
commercial bank organized under the laws of the United States, any State thereof
or any other country which is a member of the Organization for Economic
Cooperation and Development and, in each case, having total assets in excess of
$10,000,000,000 (or an equivalent amount in the currency of any member country),
(v) repurchase obligations with a

2



--------------------------------------------------------------------------------



 



term of not more than seven days for underlying securities of the types
described in clause (ii)(y) above entered into with any bank meeting the
qualifications specified in clause (iv) above, (vi) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than six months after the date of acquisition
by such Person, (vii) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(i) through (vi) above and (viii) in the case of Foreign Subsidiaries of the
Company, overnight deposits and demand deposit accounts (in the respective local
currencies) maintained in the ordinary course of business.
     “Closing Date” means May 14, 2009, the date as of which this Indenture was
originally executed and delivered.
     “Closing Sale Price” of any share of Common Stock or any other security on
any Trading Day means the closing sale price of such security (or, if no closing
sale price is reported, the average of the closing bid and ask prices or, if
more than one in either case, the average of the average closing bid and the
average closing ask prices) on such date as reported in composite transactions
for the principal U.S. securities exchange on which such security is traded or,
if such security is not listed on a U.S. national or regional securities
exchange, as reported by Pink OTC Markets Inc. In the absence of such a
quotation, the Closing Sale Price shall be determined by a nationally recognized
securities dealer retained by the Company to make such determination. The
Closing Sale Price shall be determined without reference to extended or after
hours trading.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means, collectively, the assets set forth on Schedule I
attached hereto and such other assets that from time to time become subject to
the Second Lien under any of the Security Documents (including, without
limitation, such additional assets which are to be made part of the Second Lien
in accordance with Section 2.3(b) of the Intercreditor Agreement.
     “Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company. Subject to the provisions
of Sections 10.06 and 10.13, however, shares issuable on conversion of
Debentures shall include only shares of the class designated as common stock of
the Company at the Closing Date (namely, the Common Stock, par value $0.01) or
shares of any class or classes resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company and which are not subject to redemption
by the Company; provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable on conversion
shall be substantially in the proportion which the total number of shares of
such class resulting from all such reclassifications bears to the total number
of shares of all such classes resulting from all such reclassifications.
     “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

3



--------------------------------------------------------------------------------



 



     “Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.
     “Company Order” has the meaning specified in Section 2.04.
     “Company Redemption Date” has the meaning specified in Section 3.02.
     “Company Redemption Election Notice” has the meaning specified in
Section 3.02.
     “Company Repurchase Notice” has the meaning specified in Section 3.05.
     “Company Redemption Price” means 100% of the principal amount of the
Debentures being redeemed, plus accrued and unpaid interest to, but excluding,
the redemption date (subject to the right of Holders of record on the relevant
Record Date to receive (i) interest due on the relevant interest payment date
and (ii) principal payments due on the applicable Principal Payment Date).
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period, before deducting therefrom (i) consolidated interest expense of the
Company and its Subsidiaries for such period, (ii) provision for taxes based on
income that were included in arriving at Consolidated Net Income for such period
and (iii) the amount of all amortization of intangibles and depreciation to the
extent that same was deducted in arriving at Consolidated Net Income for such
period and without giving effect (x) to any extraordinary gains or extraordinary
non-cash losses (except to the extent that any such extraordinary non-cash
losses require a cash payment in a future period) and (y) to any or gains or
losses from sales of assets other than from sales of inventory in the ordinary
course of business; provided that, for purposes of determining the Consolidated
Leverage Ratio, pro forma adjustment shall be made for any vessels acquired by
or delivered to the Company or any Subsidiary thereof prior to the end of any
Test Period as if such vessels were acquired or delivered on the first day of
the relevant Test Period.
     “Consolidated Indebtedness” means, as at any date of determination, without
duplication, the sum of (i) the aggregate stated balance sheet amount of all
Indebtedness (but including, in any event, without limitation, the then
outstanding principal amount of the Debentures, all outstanding 2027 Convertible
Debentures, all Capitalized Lease Obligations and all purchase money
Indebtedness) of the Company and its Subsidiaries at such time determined on a
consolidated basis and (ii) the aggregate amount of all Contingent Obligations
of the Company and its Subsidiaries in respect of Indebtedness described in
preceding clause (i) at such time determined on a consolidated basis.
     “Consolidated Leverage Ratio” means, as at any date of determination, the
ratio of Consolidated Net Indebtedness as at such date (after giving pro forma
effect to the issuance of Indebtedness (including the use of proceeds therefrom
to repay other Indebtedness of the Company or any of its Subsidiaries)) to
Consolidated EBITDA for the period (the “Test Period”) of four consecutive
Fiscal Quarters most recently ending on or before such date.
     “Consolidated Leverage Ratio Indebtedness” means Indebtedness incurred by
the Company or any of its Subsidiaries after the date hereof in a principal
amount such that the

4



--------------------------------------------------------------------------------



 



Consolidated Leverage Ratio does not exceed 4 to 1 at the time of the incurrence
of such Indebtedness.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of the Company and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
the net income of any Subsidiary of the Company shall be excluded to the extent
that the declaration or payment of cash dividends or similar cash distributions
by that Subsidiary of that net income is not at the date of determination
permitted by operation of its charter or any agreement, instrument or law
applicable to such Subsidiary and the net income (or loss) of any other Person
acquired by the Company or a Subsidiary of the Company in a pooling of interests
transaction for any period prior to the date of such acquisition shall be
excluded.
     “Consolidated Net Indebtedness” means, on any date, (i) Consolidated
Indebtedness on such date minus (ii) unrestricted cash and Cash Equivalents of
the Company and its Subsidiaries on such date.
     “Contingent Obligation” means, as to any Person, any obligation of such
Person in respect of indebtedness as a result of such Person being a general
partner of any other Person, unless the underlying obligation is expressly made
non-recourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Issue Date or entered into in connection with any acquisition or disposition of
assets permitted by this Agreement. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors who (i) was a member of the Board of Directors on the
Closing Date; or (ii) was nominated for election or elected to the Board of
Directors with the approval of a majority of the Continuing Directors who were
members of the Board of Directors at the time of such new director’s nomination
or election.
     “Conversion Date” has the meaning specified in Section 10.02.

5



--------------------------------------------------------------------------------



 



     “Conversion Limitation” has the meaning specified in Section 10.15.
     “Conversion Notice” has the meaning specified in Section 10.02.
     “Conversion Price” on any date of determination means $1,000 divided by the
Conversion Rate as of such date.
     “Conversion Rate” means initially 71.4286, subject to adjustment as set
forth herein. The Conversion Rate constitutes the number of shares of Common
Stock (or the Applicable Consideration or Public Acquirer Common Stock upon
which the Conversion Settlement Amount receivable upon conversion of the
Debentures is then based in accordance with Section 10.06 or 10.13) upon which
the Conversion Settlement Amount for each $1,000 principal amount of Debentures
is based from time to time.
     “Conversion Settlement Amount” has the meaning specified in
Section 10.12(a).
     “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
     “Corporate Trust Office” or other similar term, means the designated office
of the Trustee at which at any particular time its corporate trust business as
it relates to this Indenture shall be administered, which office is, at the
Closing Date, located at 1445 Ross Avenue, 2nd Floor, Dallas, Texas 75202-2812
or at any other time at such other address as the Trustee may designate from
time to time by notice to the Company.
     “Credit Facilities” means, with respect to the Company or any Subsidiary
thereof, one or more credit facilities (including, without limitation, credit
agreements or commercial paper facilities) providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such banks or to special purpose entities formed to borrow from such banks
against such receivables) or letters of credit or bank guarantees, in each case,
as amended, restated, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time, including the agreements governing the
Senior Permitted Indebtedness.
     “Current Market Price” has the meaning specified in Section 10.05(g)(i).
     “Custodian” has the meaning specified in Section 6.01.
     “Debentureholder” or “Holder” means the Person in whose name a Debenture is
registered on the Registrar’s books.
     “Debentures” means any Debentures issued, authenticated and delivered under
this Indenture, including any Global Debentures.
     “Default” means any event which is, or after notice or passage of time or
both would be, an Event of Default.
     “Depositary” means the clearing agency registered under the Exchange Act
that is designated to act as the Depositary for the Global Debentures. DTC shall
be the initial

6



--------------------------------------------------------------------------------



 



Depositary, until a successor shall have been appointed and become such pursuant
to the applicable provisions of this Indenture, and thereafter, “Depositary”
shall mean or include such successor.
     “Depositary Entity” has the meaning specified in Section 9.04.
     “Determination Date” has the meaning specified in Section 10.05(k).
     “Distributed Assets” has the meaning specified in Section 10.05(d).
     “Dollars” and the sign “$” each means lawful money of the United States.
     “Domestic Subsidiary” means, as to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia.
     “DTC” means The Depository Trust Company.
     “Effective Date” means the effective date of the applicable Fundamental
Change.
     “Equity Conditions” means, as of each date of determination, (i) the shares
of Common Stock issuable upon conversion of the Debentures shall be eligible for
sale without restriction by Persons who are not Affiliates of the Company
pursuant to an effective registration statement under the Securities Act or
under Rule 144 of the Securities Act (or any successor rule), (ii) the Common
Stock is designated for quotation on the principal securities market on which
the Common Stock trades and shall not be suspended from trading on such
principal market on the applicable date of determination and (iii) there shall
not have occurred and be continuing a Default.
     “Event of Default” has the meaning specified in Section 6.01.
     “Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of any vessel comprising a portion of the Collateral or
the agreed or compromised total loss of such a vessel; or (y) the capture,
condemnation, confiscation, requisition, purchase, seizure or forfeiture of (in
each case, other than temporary seizure for customs lasting no more than 90
days), or any taking of title to, any vessel comprising a portion of the
Collateral. In addition, if the Company receives insurance proceeds of more than
$1 million in respect of any partial loss with respect to a vessel comprising a
portion of the Collateral, then to the extent that (i) the Company has not
determined, within six months of such partial loss, to apply such proceeds (or
an equivalent amount of funds) to repairs or improvements of the vessel in
question (or another vessel comprising part of the Collateral), or (ii) such
proceeds (or an equivalent amount of funds) have not been applied to repairs or
improvements of the vessel in question (or another vessel comprising part of the
Collateral) prior to the expiration of one year after the receipt of such
proceeds, then in each case such proceeds that are not so applied shall be
deemed to be proceeds of an Event of Loss for purposes of this definition.
     “‘ex’ date” has the meaning specified in Section 10.05(g)(ii).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

7



--------------------------------------------------------------------------------



 



     “Exchange Agreements” means the Exchange Agreements dated May 11, 2009,
relating to the issuance of the Debentures, among the Company and the investors
party thereto.
     “Existing Senior Permitted Indebtedness” means (i) $200 million of
Indebtedness under the Credit Agreement, dated as of May 14, 2008 (as amended on
November 3, 2008, December 15, 2008 and March 10, 2009), among Trico Supply AS,
Trico Subsea Holding AS, Trico Subsea AS, Trico Shipping AS, the lenders party
thereto from time to time, and Nordea Bank Finland PLC, New York Branch, as
Administrative Agent and as Collateral Agent, (ii) $100 million of Indebtedness
under that Credit Agreement, dated April 24, 2008 (as amended on June 24, 2008,
November 3, 2008, December 15, 2008 and March 10, 2009), by and among Trico
Supply AS, Trico Subsea Holding AS, Trico Subsea AS, Nordea Bank Finland PLC,
New York Branch, as Administrative Agent, Book Runner and Joint Lead Arranger,
Nordea Bank Norge ASA, Grand Cayman Branch and various lenders party thereto
from time to time, and (iii) $35,000,000 of Indebtedness under the Parent Credit
Facility (as amended on March 10, 2009, May 8, 2009 and the date hereof), each
as further amended, amended and restated, supplemented or otherwise modified.
     “Fair Market Value” has the meaning specified in Section 10.05(g)(iii).
     “Fiscal Quarter” means, with respect to the Company, the fiscal quarter
publicly disclosed by the Company. The Company shall confirm the ending dates of
its fiscal quarters for the current fiscal year to the Trustee upon the
Trustee’s request.
     “Foreign Subsidiary” means, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.
     “Fundamental Change” means the occurrence of any of the following after the
Closing Date:
     (a) the consummation of any transaction that is disclosed in a Schedule 13D
(or successor form) by any “person” and the result of which is that such
“person” has become the “beneficial owner” (as these terms are defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 50% of the Company’s Capital Stock that is at the time entitled to
vote by the holder thereof in the election of the Board of Directors (or
comparable body); or
     (b) the first day on which a majority of the members of the Board of
Directors are not Continuing Directors; or
     (c) the adoption of a plan relating to the liquidation or dissolution of
the Company; or
     (d) the consolidation or merger of the Company with or into any other
Person, or the sale, lease, transfer, conveyance or other disposition, in one or
a series of related transactions, of all or substantially all of the Company’s
assets and those of its subsidiaries taken as a whole to any “person” (as this
term is used in Section 13(d)(3) of the Exchange Act), other than:
     (i) any transaction pursuant to which the holders of 50% or more of the
total voting power of all shares of the Company’s Capital Stock entitled to vote
generally in

8



--------------------------------------------------------------------------------



 



elections of directors of the Company immediately prior to such transaction have
the right to exercise, directly or indirectly, 50% or more of the total voting
power of all shares of the Company’s Capital Stock entitled to vote generally in
elections of directors of the continuing or surviving Person (or any parent
thereof) immediately after giving effect to such transaction; or
     (ii) any merger primarily for the purpose of changing the Company’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity; or
     (e) the termination of trading of the Common Stock, which will be deemed to
have occurred if the Common Stock or other common equity interests into which
the Debentures are convertible is neither listed for trading on a United States
national securities exchange nor approved for listing on any United States
system of automated dissemination of quotations of securities prices, and no
American Depositary Shares or similar instruments for such common equity
interests are so listed or approved for listing in the United States.
     However, a Fundamental Change will be deemed not to have occurred if more
than 90% of the consideration in the transaction or transactions (other than
cash payments for fractional shares and cash payments made in respect of
dissenters’ appraisal rights) which otherwise would constitute a Fundamental
Change under clauses (a) or (d) above consists of shares of common stock,
depositary receipts or other certificates representing common equity interests
traded or to be traded immediately following such transaction on a U.S. national
securities exchange or approved for listing on any United States system of
automated dissemination of quotations of securities prices, and, as a result of
the transaction or transactions, the Debentures become convertible into such
common stock, depositary receipts or other certificates representing common
equity interests .
     “Fundamental Change Period” has the meaning specified in Section 3.04(c).
     “Fundamental Change Repurchase Date” has the meaning specified in
Section 3.04(a).
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, including those set forth in (i) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, (ii) statements and pronouncements of
the Financial Accounting Standards Board, (iii) such other statements by such
other entity as approved by a significant segment of the accounting profession,
and (iv) the rules and regulations of the SEC governing the inclusion of
financial statements (including pro forma financial statements) in periodic
reports required to be filed pursuant to Section 13 of the Exchange Act,
including opinions and pronouncements in staff accounting bulletins and similar
written statements from the accounting staff of the SEC.
     “Global Debentures” has the meaning specified in Section 2.02.
     “Guarantor” means any Subsidiary of the Company that has provided a
guarantee of the Debentures.

9



--------------------------------------------------------------------------------



 



     “Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount drawn under all letters of credit, bankers’ acceptances
and similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v) or (vi) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e. take-or-pay and similar obligations, except for such
obligations relating to vessel charters, (vi) all Contingent Obligations of such
Person and (vii) all net obligations under any Interest Rate Protection
Agreement, Other Hedging Agreement or under any similar type of agreement
except, in each case, for such agreements entered into in the ordinary course of
business and not for speculative purposes; provided that Indebtedness shall in
any event not include (x) trade payables and expenses accrued in the ordinary
course of business or (y) milestone payments and similar obligations incurred by
any Person under any vessel purchase contract.
     “Indenture” means this Indenture as amended or supplemented from time to
time.
     “Intercreditor Agreement” means the Intercreditor Agreement dated the Issue
Date among the Company, Trico Marine Assets, Inc., a Delaware corporation, Trico
Marine Operators, Inc., a Louisiana corporation, the Trustee and Nordea Bank
Finland plc, New York Branch, as amended, restated, modified or supplemented in
accordance with the terms thereof.
     “interest” means, when used with reference to the Debentures, any interest
payable under the terms of the Debentures, including defaulted interest and
Additional Interest, if any, payable under Section 6.13 hereof.
     “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
     “Interest Make-Whole” means with respect to each $1,000 principal amount of
Debentures, a payment in cash equal to the sum of, without duplication, (i) the
amount of any interest that, but for the Holder’s exercise of its conversion
right pursuant to Section 10.01, would have accrued under the Debentures at the
Interest Rate for the period from the applicable Conversion Date through
February 1, 2013, discounted to the present value of such interest using a
discount rate equal to the interest rate of U.S. Treasury Bonds with equivalent
remaining terms from the applicable Conversion Date through February 1, 2013 and
(ii) the amount of interest accrued and unpaid on such $1,000 of principal
amount converted from the last interest payment date through the relevant
Conversion Date.
     “Issue Date” means the date of initial issuance of Debentures pursuant to
this Indenture.

10



--------------------------------------------------------------------------------



 



     “Legal Holiday” has the meaning specified in Section 11.08.
     “Liens” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
     “Make-Whole Applicable Increase” has the meaning specified in
Section 10.04(c).
     “Make-Whole Consideration” has the meaning specified in Section 10.04(c).
     “Market Disruption Event” means (i) a failure by the primary United States
national securities exchange or market on which the Common Stock is listed,
admitted to trading or quoted to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m. (New York City
time) on any Trading Day for the Common Stock for an aggregate one half hour
period of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Common Stock or in any options contracts or future contracts
relating to the Common Stock.
     “Maturity Date” means February 1, 2013.
     “Net Cash Proceeds” means, with respect to any Asset Sale, the cash
proceeds received by the Company or any of its Subsidiaries from such Asset Sale
net of:
     (a) all out-of-pocket expenses and fees relating to such Asset Sale
(including legal, accounting and investment banking fees and sales commissions);
     (b) taxes paid or payable in connection with such Asset Sale; and
     (c) amounts (i) used to repay Indebtedness that is required to be repaid or
otherwise required to be retained or identified for the benefit of a lender, or
(ii) by which any commitment for revolving indebtedness is required to be
permanently reduced, each in connection with such Asset Sale.
     “Non-Stock Change of Control” means a transaction described under clause
(a) or clause (d) in the definition of Fundamental Change pursuant to which 10%
or more of the consideration for Common Stock (other than cash payments for
fractional shares, if applicable, and cash payments made in respect of
dissenters’ appraisal rights) in such transaction consists of cash or securities
(or other property) that are not shares of common stock, depositary receipts or
other certificates representing common equity interests traded or scheduled to
be traded immediately following such transaction on a U.S. national securities
exchange.
     “Non-Stock Change of Control Conversion” has the meaning specified in
Section 10.04(b).

11



--------------------------------------------------------------------------------



 



     “Nordea Indebtedness” means Indebtedness incurred by the Company or any of
its Subsidiaries under a credit agreement or facility in which Nordea Bank
Finland plc, New York Branch, or any of its Affiliates, is a lender and that is
outstanding on the Issue Date (including any extensions, refinancings and
renewals thereof (x) excluding any extension, refinancing or renewals that
result in any increase in the principal amount of such Indebtedness (except to
the extent expressly permitted by the Intercreditor Agreement) and (y) except to
the extent such extension, refinancing or renewal otherwise violates any term or
condition herein, in any Security Document or in the Intercreditor Agreement).
     “Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Vice President, the Treasurer, any
Assistant Treasurer, the Secretary or any Assistant Secretary of the Company.
     “Officers’ Certificate” means a certificate signed by two Officers. One of
the officers executing an Officers’ Certificate in accordance with Section 4.06
shall be the chief executive, financial or accounting officer of the Company.
     “Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.
     “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
     “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
     “Parent Credit Facility” means that certain Amended and Restated Credit
Agreement dated as of August 29, 2008 among the Company, as borrower, Trico
Marine Assets, Inc. and Trico Marine Operators, Inc., as Guarantors, Nordea Bank
Finland PLC, New York Branch, as Administrative Agent, Lead Arranger and Book
Runner, and various lenders party from time to time thereto, as amended,
together with any Interest Rate Protection Agreements or Other Hedging
Agreements permitted to be entered into pursuant thereto and which constitute
secured obligations thereunder.
     “Paying Agent” has the meaning specified in Section 2.05.
     “Permitted Indebtedness” means (A) unsecured Indebtedness incurred by the
Company or any of its Subsidiaries that is made expressly subordinate in right
of payment to the Indebtedness evidenced by the Debentures that does not provide
at any time for the fixed payment, prepayment, repayment, redemption, repurchase
or defeasance, directly or indirectly, of any principal or premium, if any,
thereon until at least ninety-one (91) days after February 1, 2013, (B)
Indebtedness secured by Permitted Liens, (C) Indebtedness outstanding on the
Issue Date, (D) Senior Permitted Indebtedness, (E) Indebtedness related to the
financing and delivery of the MV Cyngus (a multipurpose ROV/trencher
construction vessel, model ST-256 L, designed by Skipsteknisk and being built by
Fosen shipyard AS) in an aggregate amount not to exceed $83,000,000,
(F) Consolidated Leverage Ratio Indebtedness, (G) Indebtedness evidenced by the
Debentures, (H) Indebtedness with Sparebank 1 SR Bank, as lender (the “SR
Indebtedness”),

12



--------------------------------------------------------------------------------



 



existing on the Issue Date, (I) inter-company Indebtedness and (J) extensions,
refinancings and renewals of any of the foregoing items, including the items so
extended, refinanced and renewed, of Permitted Indebtedness, provided that
(i) the principal amount is not increased (except in amounts needed to pay fees
and expenses) or (ii) with respect to all Permitted Indebtedness (other than
Existing Senior Permitted Indebtedness, SR Indebtedness and Nordea
Indebtedness), the terms are not modified (A) such that the average maturity of
such indebtedness is decreased unless the average maturity as so decreased falls
after the Maturity Date, (B) to increase the interest rate by more than 800
basis points above LIBOR, (C) to increase such indebtedness by more than 10% or
(D) to provide a prepayment premium with respect to the prepayment or redemption
of such indebtedness in excess of 101% of the principal amount of such
indebtedness then outstanding; provided, that except for such Permitted
Indebtedness of the Company outstanding and convertible into Common Stock as of
the date hereof, none of the foregoing Indebtedness shall under any
circumstances be, in whole or in part, convertible into, or exchangeable or
exercisable for, shares of Common Stock or Common Stock Equivalents unless
(x) the Closing Sale Price of the Common Stock at the time such Indebtedness is
created, incurred, issued, assumed or guaranteed was at least $8.50 (as adjusted
for stock splits, recapitalizations and similar events) per share of Common
Stock on the date such indebtedness was created, incurred, issued, assumed or
guaranteed and (y) the Volume Weighted Average Price of the Common Stock was at
least $8.50 (as adjusted for stock splits, recapitalizations and similar events)
on each trading day during the 30-day period prior to the creation, incurrence,
issuance, assumption or guarantee of such Permitted Indebtedness.
     “Permitted Liens” means (i) any Lien securing the Debentures, (ii) any Lien
existing on the Issue Date or securing Indebtedness existing on the Issue Date
and any extension, renewal or refinancing of such indebtedness; provided, that
with respect to Liens securing the Collateral, such Liens will only be permitted
pursuant to this clause (ii) of this definition if they are set forth in Annex A
hereto; (iii) any Lien for taxes not yet due or delinquent or being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, (iv) any statutory Lien arising in the
ordinary course of business by operation of law with respect to a liability that
is not yet due or delinquent, (v) any Lien created by operation of law, such as
materialmen’s liens, mechanics’ liens and other similar liens, arising in the
ordinary course of business with respect to a liability that is not yet due or
delinquent or that are being contested in good faith by appropriate proceedings,
(vi) Liens (A) upon or in any equipment or vessel acquired or held by the
Company or any of its Subsidiaries to secure the purchase price of such
equipment, vessel or indebtedness incurred solely for the purpose of financing
the acquisition or lease of such equipment or vessel, or (B) existing on such
equipment or vessel at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such equipment or vessel (including, without limitation, assignments
of the related earnings and insurances), (vii) leases or subleases and licenses
and sublicenses granted to others in the ordinary course of the Company’s
business, not interfering in any material respect with the business of the
Company and its Subsidiaries taken as a whole, (viii) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payments of custom
duties in connection with the importation of goods), (ix) Liens securing the
Senior Permitted Indebtedness; provided, that with respect to Liens on the
Collateral, clause (ix) of this definition only applies to Liens permitted under
Section 4.11(b)(ii)(A), (x) Liens securing Interest Rate Protection Agreements
and Other Hedging Agreements, (xi) Liens securing Consolidated Leverage Ratio
Indebtedness, (xii) Liens incurred

13



--------------------------------------------------------------------------------



 



in connection with bonds posted for litigation and (xiii) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i), (ii), (vi) and
(xi) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase
(except for expenses and fees associated with such extension, renewal or
refinancing).
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
     “PORTAL Market” means The PORTAL Market operated by the Nasdaq Stock Market
or any successor thereto.
     “principal” of a Debenture means the then outstanding and unpaid principal
of the Debenture plus the premium, if any, payable on the Debenture that is due
or overdue or is to become due at the relevant time.
     “Principal Payment Date” means (i) with respect to any principal
installment payment on the Debentures, the date specified in the Installment
Payment Schedule attached to the Debentures and (ii) with respect to any payment
of principal pursuant to Section 1(d) of the Debentures, the fifth calendar day
following the Record Date for the Asset Sale triggering such payment.
     “protected purchaser” has the meaning specified in Section 2.09.
     “Public Acquirer Change of Control” means a Non-Stock Change of Control in
which the acquirer has a class of common stock (or depositary receipts or shares
in respect thereof) traded on a U.S. national securities exchange or that shall
be so traded or quoted when issued or exchanged in connection with such
Non-Stock Change of Control (the “Public Acquirer Common Stock”). If an acquirer
does not itself have a class of common stock (or depositary receipts or shares
in respect thereof) satisfying the foregoing requirement, it shall be deemed to
have Public Acquirer Common Stock (or depositary receipts or shares in respect
thereof) if a corporation that directly or indirectly owns at least a majority
of the acquirer has a class of common stock (or depositary receipts or shares in
respect thereof) satisfying the foregoing requirement, provided that such
majority-owning corporation fully and unconditionally guarantees the Debentures,
in which case all references to Public Acquirer Common Stock shall refer to such
class of common stock. Majority owned for these purposes means having
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the total voting power of all shares of the respective entity’s
capital stock that are entitled to vote generally in the election of directors.
     “Public Acquirer Common Stock” has the meaning specified in the definition
of Public Acquirer Change of Control.
     “Purchased Shares” has the meaning specified in Section 10.05(f).

14



--------------------------------------------------------------------------------



 



     “Record Date” (i) with respect to any interest payment date of the
Debentures, means the May 1 and November 1 preceding the applicable May 15 and
November 15 interest payment date, respectively, (ii) with respect to any
principal installment payment on the Debentures (other than at the final
Maturity Date), means the fifteenth calendar day of the month preceding the
applicable Principal Payment Date, (iii) with respect to any payment of
principal pursuant to Section 1(d) of the Debentures, means the tenth calendar
day following the date the Asset Sale triggering such payment is consummated and
(iv) with respect to the Conversion Rate adjustment as provided in Section
10.05, has the meaning specified in Section 10.05(g).
     “Redemption Election Notice Date” has the meaning specified in
Section 3.02.
     “Register” has the meaning specified in Section 2.05.
     “Registrar” has the meaning specified in Section 2.05.
     “Repurchase Notice” has the meaning specified in Section 3.04(c).
     “Restricted Interests” has the meaning specified in Section 4.13(a).
     “Restricted Securities” has the meaning specified in Section 2.08(c).
     “Rule 144A” means Rule 144A as promulgated under the Securities Act as it
may be amended from time to time hereafter.
     “SEC” means the Securities and Exchange Commission.
     “Second Lien” means the liens in favor of the Trustee, on behalf of the
Holders, on the Collateral granted under the Security Documents and subject to
the terms of the Intercreditor Agreement, which the Company and the Trustee
agree (subject to the proper filing of the financing statements and mortgages)
will as of the Issue Date rank second in priority on the Collateral (except with
respect to the Liens set forth on Annex A) and thereafter will rank (a) second
in priority on the Collateral to the extent any Liens permitted under
Section 4.11(b)(ii)(A) remain outstanding and (b) first in priority on the
Collateral to the extent no Liens permitted under Section 4.11(b)(ii)(A) remain
outstanding, in each case, except with respect to (x) the Liens set forth on
Annex A, (y) the Liens described in clauses (iii) — (v) and (vii) — (viii) of
the definition of “Permitted Liens” and (z) solely with respect to Collateral
that is not set forth on Schedule I (or improvements or repairs to the
Collateral set forth on Schedule I), the Liens described in clause (vi) of the
definition of “Permitted Liens”).
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.
     “Security Documents” means, collectively, all security agreements,
mortgages, deeds of trust, collateral assignments or other instruments
evidencing or creating the Second Lien, together with the Intercreditor
Agreement, in each case as they may be amended, supplemented or modified from
time to time in accordance with their respective terms and the terms of this
Indenture.

15



--------------------------------------------------------------------------------



 



     “Senior Permitted Indebtedness” means Indebtedness under one or more Credit
Facilities to which the Company and/or any Subsidiary of the Company is a party
or obligated with respect thereto whether as borrower, issuer, guarantor or
otherwise, provided that the outstanding principal amount thereof at any time
shall not exceed $350,000,000 at any one time outstanding.
     “Settlement Shares” has the meaning specified in Section 10.12(a).
     “Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02(w) under
Regulation S-X promulgated by the SEC.
     “Spin-Off” has the meaning specified in Section 10.05(d).
     “Spin-Off Valuation Period” has the meaning specified in Section 10.05(d).
     “SR Indebtedness” has the meaning specified in the definition of Permitted
Indebtedness.
     “Stock Price” has the meaning specified in Section 10.04(c).
     “Subsidiary” of any Person means any corporation, association, partnership
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock or other interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by (i) such Person, (ii) such Person and one
or more Subsidiaries of such Person or (iii) one or more Subsidiaries of such
Person.
     “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15
U.S.C. §§ 77aaa-77bbbb), as amended, as in effect on the date of this Indenture.
     “Trading Day” has the meaning specified in Section 10.05(g)(v).
     “Trigger Event” has the meaning specified in Section 10.05(d).
     “Trust Officer” means any officer within the Corporate Trust Office of the
Trustee with direct responsibility for the administration of this Indenture.
     “Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.
     “2027 Convertible Debentures” means the $150,000,000 principal amount of
the Company’s 3.00% Senior Convertible Debentures due 2027 issued pursuant to
the 2027 Indenture.
     “2027 Indenture” means that certain Indenture, dated as of February 7, 2007
between the Company, as issuer, and Wells Fargo Bank, National Association, as
trustee, pursuant to which the Company issued the 2027 Convertible Debentures.

16



--------------------------------------------------------------------------------



 



     “2028 Convertible Debentures” means the $300,000,000 principal amount of
the Company’s 6.50% Senior Convertible Debentures due 2028 issued pursuant to
the 2028 Indenture.
     “2028 Indenture” means that certain Indenture, dated as of March 15, 2008
between the Company, as issuer, and Wells Fargo Bank, National Association, as
trustee, pursuant to which the Company issued the 2028 Convertible Debentures.
     “Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.
     “Volume Weighted Average Price” on any Trading Day means (i) with respect
to the Common Stock, the per share volume weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg Page TRMA<equity>AQR (or its
equivalent successor if such page is not available) in respect of the period
from 9:30 a.m. to 4:00 p.m., New York City time, on such Trading Day or, if such
Volume Weighted Average Price is unavailable or such page or its equivalent is
unavailable, the volume weighted average price of each trade in the Common Stock
during such Trading Day between 9:30 a.m. and 4:00 p.m., New York City time, on
The Nasdaq Global Select Market or, if the Common Stock is not traded on The
Nasdaq Global Select Market, the principal U.S. national or regional securities
exchange on which the Common Stock is listed, as calculated by a nationally
recognized independent investment banking firm retained for this purpose by the
Company or (ii) with respect to any Applicable Consideration or Public Acquirer
Common Stock, the volume weighted average price per unit of Applicable
Consideration or share of Public Acquirer Common Stock, as applicable, as
determined in a manner substantially consistent with the manner in which the
“Volume Weighted Average Price” of a share of Common Stock is to be determined
in accordance with clause (i) as determined in good faith by the Company.
     SECTION 1.02 Incorporation by Reference of Trust Indenture Act. The
following TIA terms have the following meanings:
     “Commission” means the SEC.
     “indenture securities” means the Debentures.
     “indenture security holder” means a Debentureholder.
     “indenture to be qualified” means this Indenture.
     “indenture trustee” or “institutional trustee” means the Trustee.
     “obligor” on the indenture securities means the Company and any other
obligor on the indenture securities.
     All other TIA terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.

17



--------------------------------------------------------------------------------



 



     SECTION 1.03 Rules of Construction. Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “or” is not exclusive;
     (4) “including” means including without limitation; and
     (5) words in the singular include the plural and words in the plural
include the singular.
ARTICLE 2
THE DEBENTURES
     SECTION 2.01 Designation, Amount and Issuance of Debentures. The Debentures
shall be designated as “8.125% Secured Convertible Debentures due 2013”. The
Debentures will be issued in an aggregate principal amount not to exceed
$202,812,000 on the Closing Date. Debentures may be executed by the Company and
delivered to the Trustee for authentication as provided in Section 2.04.
     SECTION 2.02 Form of the Debentures. The Debentures and the Trustee’s
certificate of authentication to be borne by such Debentures shall be
substantially in the form set forth in Exhibit A hereto. The terms and
provisions contained in the form of Debentures attached as Exhibit A hereto
shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company and the Trustee, by their execution and
delivery of this Indenture, expressly agree to such terms and provisions and to
be bound thereby.
     Any of the Debentures may have such letters, numbers or other marks of
identification and such notations, legends, endorsements or changes as the
officers executing the same may approve (execution thereof to be conclusive
evidence of such approval) and as are not inconsistent with the provisions of
this Indenture, or as may be required by the custodian for the Global
Debentures, the Depositary or by the Financial Industry Regulatory Authority in
order for the Debentures to be tradable on the PORTAL Market or as may be
required for the Debentures to be tradable on any other market developed for
trading of securities pursuant to Rule 144A or as may be required to comply with
any applicable law or with any rule or regulation made pursuant thereto or with
any rule or regulation of any securities exchange or automated quotation system
on which the Debentures may be listed, or to conform to usage, or to indicate
any special limitations or restrictions to which any particular Debentures are
subject.
     So long as the Debentures are eligible for book-entry settlement with the
Depositary, or unless otherwise required by law, or otherwise contemplated by
Section 2.08(b), all of the Debentures will be represented by one or more
Debentures in global form registered in the name of the Depositary or the
nominee of the Depositary (“Global Debentures”). The transfer and

18



--------------------------------------------------------------------------------



 



exchange of beneficial interests in any such Global Debentures shall be effected
through the Depositary in accordance with the applicable procedures of the
Depositary; and beneficial interests in the Global Debentures shall be subject
to all rules and procedures of the Depositary. Except as provided in
Section 2.08(b), beneficial owners of a Global Debenture shall not be entitled
to have certificates registered in their names, will not receive or be entitled
to receive physical delivery of certificates in definitive form and will not be
considered Holders of such Global Debenture.
     Any Global Debentures shall represent such of the outstanding Debentures as
shall be specified therein and shall provide that it shall represent the
aggregate amount of outstanding Debentures from time to time endorsed thereon
and that the aggregate amount of outstanding Debentures represented thereby may
from time to time be increased or reduced to reflect redemptions, repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of a
Global Debenture to reflect the amount of any increase or decrease in the amount
of outstanding Debentures represented thereby shall be made by the Trustee or
the custodian for the Global Debenture, at the direction of the Trustee, in such
manner and upon instructions given by the Holder of such Debentures in
accordance with this Indenture. Payment of principal of, interest on and
premium, if any, on any Global Debentures shall be made to the Depositary in
immediately available funds.
     SECTION 2.03 Date and Denomination of Debentures; Payment at Maturity;
Payment of Interest. The Debentures shall be issuable in registered form without
coupons in denominations of $1,000 principal amount and integral multiples of $1
thereof. Each Debenture shall be dated the date of its authentication and shall
bear interest from the date specified in the form of Debentures attached as
Exhibit A hereto. Interest on the Debentures shall be computed on the basis of a
360-day year comprised of twelve 30-day months.
     On the Maturity Date, each Holder shall be entitled to receive on such date
the principal amount of its Debentures then outstanding and accrued and unpaid
interest to, but not including, the Maturity Date. With respect to Global
Debentures, such principal and interest will be paid to the Depositary in
immediately available funds. With respect to any certificated Debentures, such
principal and interest will be payable at the Company’s office or agency
maintained for that purpose, which initially will be the office or agency of the
Trustee located at 1445 Ross Avenue, 2nd Floor, Dallas, Texas 75202-2812.
     The Person in whose name any Debenture is registered on the Register at
5:00 p.m., New York City time, on any Record Date with respect to any interest
payment date shall be entitled to receive the interest payable on such interest
payment date, except that the interest payable upon maturity will be payable to
the Person to whom principal is payable upon maturity.
     The Company shall pay interest (i) on any Global Debentures by wire
transfer of immediately available funds to the account of the Depositary or its
nominee, (ii) on any Debentures in certificated form having a principal amount
of less than $2,000,000, by check mailed to the address of the Person entitled
thereto as it appears in the Register, provided, however, that at maturity
interest will be payable at the office of the Company maintained by the Company
for such purposes, which shall initially be an office or agency of the Trustee
and (iii) on any Debentures in certificated form having a principal amount of
$2,000,000 or more, by

19



--------------------------------------------------------------------------------



 



wire transfer to an account in the United States in immediately available funds
at the election of the Holder of such Debentures duly delivered to the trustee
at least five Business Days prior to the relevant interest payment date,
provided, however, that at maturity interest will be payable at the office of
the Company maintained by the Company for such purposes, which shall initially
be an office or agency of the Trustee. If a payment date is not a Business Day,
payment shall be made on the next succeeding Business Day, and no additional
interest shall accrue thereon.
     SECTION 2.04 Execution and Authentication. One or more Officers shall sign
the Debentures for the Company by manual or facsimile signature.
     If an Officer whose signature is on a Debenture no longer holds that office
at the time the Trustee authenticates the Debenture, the Debenture shall be
valid nevertheless.
     A Debenture shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Debenture. The signature
shall be conclusive evidence that the Debenture has been authenticated under
this Indenture.
     The Trustee shall authenticate and make available for delivery Debentures
for original issue, upon receipt of a written order or orders of the Company
signed by an Officer or by any Assistant Treasurer of the Company or any
Assistant Secretary of the Company (a “Company Order”) pursuant to the Exchange
Agreements, in the aggregate principal amount of up to $202,812,000 on the
Closing Date. The Company Order shall specify the amount of Debentures to be
authenticated and shall state the date on which such Debentures are to be
authenticated.
     The Trustee may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the Debentures. Any such appointment shall be
evidenced by an instrument signed by a Trust Officer, a copy of which shall be
furnished to the Company. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Debentures whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as any
Registrar, Paying Agent or agent for service of notices and demands.
     SECTION 2.05 Registrar and Paying Agent. The Company shall maintain an
office or agency where Debentures may be presented for registration of transfer
or for exchange (the “Registrar”) and an office or agency where Debentures may
be presented for payment (the “Paying Agent”). The Corporate Trust Office shall
be considered as one such office or agency of the Company for each of the
aforesaid purposes. The Registrar shall keep a register of the Debentures (the
“Register”) and of their transfer and exchange. The Company may have one or more
co-registrars and one or more additional paying agents. The term “Paying Agent”
includes any additional paying agent, and the term “Registrar” includes any
co-registrars. The Company initially appoints the Trustee as (i) Registrar and
Paying Agent in connection with the Debentures, (ii) the custodian with respect
to the Global Debentures and (iii) conversion agent.
     The Company shall enter into an appropriate agency agreement with any
Registrar or Paying Agent not a party to this Indenture, which shall incorporate
the terms of the TIA. The

20



--------------------------------------------------------------------------------



 



agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of any such
agent. If the Company fails to maintain a Registrar or Paying Agent, the Trustee
shall act as such and shall be entitled to appropriate compensation therefor
pursuant to Section 7.07. The Company or any of its domestically organized
wholly owned Subsidiaries may act as Paying Agent or Registrar.
     The Company may remove any Registrar or Paying Agent upon written notice to
such Registrar or Paying Agent and to the Trustee; provided, however, that no
such removal shall become effective until (1) acceptance of an appointment by a
successor as evidenced by an appropriate agreement entered into by the Company
and such successor Registrar or Paying Agent, as the case may be, and delivered
to the Trustee or (2) notification to the Trustee that the Trustee shall serve
as Registrar or Paying Agent until the appointment of a successor in accordance
with clause (1) above. The Registrar or Paying Agent may resign at any time upon
written notice; provided, however, that the Trustee may resign as Paying Agent
or Registrar only if the Trustee also resigns as Trustee in accordance with
Section 7.08.
     SECTION 2.06 Paying Agent to Hold Money in Trust. Prior to each due date of
the principal and interest on any Debenture, the Company shall deposit with the
Paying Agent (or if the Company or a Subsidiary thereof is acting as Paying
Agent, segregate and hold in trust for the benefit of the Persons entitled
thereto) a sum sufficient to pay such principal and interest when so becoming
due. The Company shall require each Paying Agent (other than the Trustee) to
agree in writing that the Paying Agent shall hold in trust for the benefit of
Debentureholders or the Trustee all money held by the Paying Agent for the
payment of principal of or interest on the Debentures and shall notify the
Trustee of any default by the Company in making any such payment. If the Company
or a Subsidiary of the Company acts as Paying Agent, it shall segregate the
money held by it as Paying Agent and hold it as a separate trust fund. The
Company at any time may require a Paying Agent to pay all money held by it to
the Trustee and to account for any funds disbursed by the Paying Agent. Upon
complying with this Section, the Paying Agent shall have no further liability
for the money delivered to the Trustee.
     SECTION 2.07 Debentureholder Lists. The Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of Debentureholders. If the Trustee is not the
Registrar, the Company shall furnish, or cause the Registrar to furnish, to the
Trustee, in writing at least five Business Days before each interest payment
date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of Debentureholders.
     SECTION 2.08 Exchange and Registration of Transfer of Debentures;
Restrictions on Transfer. (a) The Company shall cause to be kept at the
Corporate Trust Office the Register in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Debentures and of transfers of Debentures. The Register shall be in written
form or in any form capable of being converted into written form within a
reasonably prompt period of time.
     Upon surrender for registration of transfer of any Debentures to the
Registrar or any co-registrar, and satisfaction of the requirements for such
transfer set forth in this Section 2.08, the

21



--------------------------------------------------------------------------------



 



Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Debentures of
any authorized denominations and of a like aggregate principal amount and
bearing such restrictive legends as may be required by this Indenture.
     Debentures may be exchanged for other Debentures of any authorized
denominations and of a like aggregate principal amount, upon surrender of the
Debentures to be exchanged at any such office or agency maintained by the
Company pursuant to Section 4.02. Whenever any Debentures are so surrendered for
exchange, the Company shall execute, and the Trustee shall authenticate and
deliver, the Debentures that the Holder making the exchange is entitled to
receive bearing registration numbers not contemporaneously outstanding.
     All Debentures issued upon any registration of transfer or exchange of
Debentures shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Debentures
surrendered upon such registration of transfer or exchange.
     All Debentures presented or surrendered for registration of transfer or for
exchange, redemption, repurchase or conversion shall (if so required by the
Company or the Registrar) be duly endorsed, or be accompanied by a written
instrument or instruments of transfer in form satisfactory to the Company, and
the Debentures shall be duly executed by the Holder thereof or his attorney duly
authorized in writing.
     No service charge shall be made to any Holder for any registration of,
transfer or exchange of Debentures, but the Company or the Trustee may require
payment by the Holder of a sum sufficient to cover any tax, assessment or other
governmental charge that may be imposed in connection with any registration of
transfer or exchange of Debentures.
     Neither the Company nor the Trustee nor any Registrar shall be required to
exchange, issue or register a transfer of (a) any Debentures for a period of
fifteen calendar days next preceding date of mailing of a notice of redemption,
(b) any Debentures or portions thereof called for redemption pursuant to
Section 3.02, except for the unredeemed portion of any Debentures being redeemed
in part, (c) any Debentures or portions thereof surrendered for conversion
pursuant to Article 10 or (d) any Debentures or portions thereof tendered for
repurchase (and not withdrawn) pursuant to Section 3.04.
     (b) The following provisions shall apply only to Global Debentures:
     (i) Each Global Debenture authenticated under this Indenture shall be
registered in the name of the Depositary or a nominee thereof and delivered to
such Depositary or a nominee thereof or custodian for the Global Debentures
therefor, and each such Global Debenture shall constitute a single Debenture for
all purposes of this Indenture.
     (ii) Notwithstanding any other provision in this Indenture, no Global
Debenture may be exchanged in whole or in part for Debentures registered, and no
transfer of a Global Debenture in whole or in part may be registered, in the
name of any Person other than the Depositary or a nominee thereof unless

22



--------------------------------------------------------------------------------



 



     (A) the Depositary (x) has notified the Company that it is unwilling or
unable to continue as Depositary for such Global Debenture or (y) has ceased to
be a clearing agency registered under the Exchange Act, and a successor
depositary has not been appointed by the Company within 90 calendar days, or
     (B) the Company, in its sole discretion, notifies the Trustee in writing
that it no longer wishes to have all the Debentures represented by Global
Debentures.
Any Global Debentures exchanged pursuant to this Section 2.08(b)(ii) shall be so
exchanged in whole and not in part.
     (iii) In addition, certificated Debentures will be issued in exchange for
beneficial interests in a Global Debenture upon request by or on behalf of the
Depositary in accordance with customary procedures following the request of a
beneficial owner seeking to enforce its rights under the Debentures or this
Indenture, including its rights following the occurrence of an Event of Default.
     (iv) Debentures issued in exchange for a Global Debenture or any portion
thereof pursuant to clause (ii) or (iii) above shall be issued in definitive,
fully registered form, without interest coupons, shall have an aggregate
principal amount equal to that of such Global Debentures or portion thereof to
be so exchanged, shall be registered in such names and be in such authorized
denominations as the Depositary shall designate and shall bear any legends
required hereunder. Any Global Debentures to be exchanged shall be surrendered
by the Depositary to the Trustee, as Registrar, provided that pending completion
of the exchange of a Global Debenture, the Trustee acting as custodian for the
Global Debentures for the Depositary or its nominee with respect to such Global
Debentures, shall reduce the principal amount thereof, by an amount equal to the
portion thereof to be so exchanged, by means of an appropriate adjustment made
on the records of the Trustee. Upon any such surrender or adjustment, the
Trustee shall authenticate and make available for delivery the Debentures
issuable on such exchange to or upon the written order of the Depositary or an
authorized representative thereof.
     (v) In the event of the occurrence of any of the events specified in clause
(ii) above or upon any request described in clause (iii) above, the Company will
promptly make available to the Trustee a sufficient supply of certificated
Debentures in definitive, fully registered form, without interest coupons.
     (vi) Neither any members of, or participants in, the Depositary (“Agent
Members”) nor any other Persons on whose behalf Agent Members may act shall have
any rights under this Indenture with respect to any Global Debentures registered
in the name of the Depositary or any nominee thereof, and the Depositary or such
nominee, as the case may be, may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner and Holder of such
Global Debentures for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Trustee or any agent of the
Company or the Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depositary or such

23



--------------------------------------------------------------------------------



 



nominee, as the case may be, or impair, as between the Depositary, its Agent
Members and any other Person on whose behalf an Agent Member may act, the
operation of customary practices of such Persons governing the exercise of the
rights of a Holder of any Debentures.
     (vii) At such time as all interests in a Global Debenture have been
redeemed, repurchased, converted, cancelled or exchanged for Debentures in
certificated form, such Global Debenture shall, upon receipt thereof, be
canceled by the Trustee in accordance with standing procedures and instructions
existing between the Depositary and the custodian for the Global Debenture. At
any time prior to such cancellation, if any interest in a Global Debenture is
redeemed, repurchased, converted, cancelled or exchanged for Debentures in
certificated form, the principal amount of such Global Debenture shall, in
accordance with the standing procedures and instructions existing between the
Depositary and the custodian for the Global Debenture, be appropriately reduced,
and an endorsement shall be made on such Global Debenture, by the Trustee or the
custodian for the Global Debenture, at the direction of the Trustee, to reflect
such reduction.
     (c) Every Debenture (and all securities issued in exchange therefor or in
substitution thereof) that bears or is required under this Section 2.08(c) to
bear the legend set forth in this Section 2.08(c) (together with any Common
Stock issued upon conversion of the Debentures and required to bear the legend
set forth in Exhibit B, collectively, the “Restricted Securities”) shall be
subject to the restrictions on transfer set forth in this Section 2.08(c)
(including those set forth in the legend below and the legend set forth in
Exhibit B) unless such restrictions on transfer shall be waived by written
consent of the Company following receipt of legal advice supporting the
permissibility of the waiver of such transfer restrictions, and the holder of
each such Restricted Security, by such holder’s acceptance thereof, agrees to be
bound by all such restrictions on transfer. As used in this Section 2.08(c), the
term “transfer” means any sale, pledge, loan, transfer or other disposition
whatsoever of any Restricted Security or any interest therein.
     Until May 16, 2009, (the “144 Holding Period”), any certificate evidencing
a Restricted Security shall bear a legend in substantially the following form
(or as set forth in Exhibit B, in the case of Common Stock issued upon
conversion of the Debentures), unless such Restricted Security has been sold
pursuant to a registration statement that has been declared effective under the
Securities Act (and which continues to be effective at the time of such
transfer) or sold pursuant to Rule 144 under the Securities Act or any similar
provision then in force, or unless otherwise agreed by the Company in writing as
set forth above, with written notice thereof to the Trustee:
     THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ACQUISITION HEREOF OR A BENEFICIAL INTEREST HEREIN, THE
HOLDER:

24



--------------------------------------------------------------------------------



 



     (1) AGREES THAT IT WILL NOT, PRIOR TO MAY 16, 2009, RESELL OR OTHERWISE
TRANSFER THE SECURITY EVIDENCED HEREBY OR THE COMMON STOCK THAT MAY BE ISSUABLE
UPON CONVERSION OF SUCH SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OF 1933,
(C) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF
SUCH TRANSFER, OR (D) PURSUANT TO ANY OTHER EXEMPTION FROM REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT OF 1933, INCLUDING UNDER RULE 144, IF
AVAILABLE, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH
TRANSFER, TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS
AND/OR OTHER INFORMATION SATISFACTORY TO THE COMPANY AND THE TRUSTEE; AND
     (2) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY
EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 1(A)
AND 1(C) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
     In connection with any transfer of the Debentures prior to the expiration
of the 144 Holding Period applicable to sales of the Debentures under Rule 144
under the Securities Act (other than a transfer pursuant to clause 2(C) of the
legend set forth above), the Holder must complete and deliver the transfer
certificate contained in this Indenture to the Trustee (or any successor
Trustee, as applicable). If the proposed transfer is pursuant to clause 2(D) of
the legend set forth above, the Holder must, prior to such transfer, furnish to
the Trustee (or any successor Trustee, as applicable), such certifications,
legal opinions or other information as the Company may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.
The Trustee shall make the transfers pursuant to clause 2(D) of the legend set
forth above only upon written confirmation from the Company that the
certifications, legal opinions or other information furnished to the Trustee are
satisfactory to the Company. The legend set forth above will be removed upon the
earlier of the transfer of the Debentures evidenced thereby pursuant to clause
2(C) of the legend set forth above or the expiration of the 144 Holding Period.
     Any Debentures that are Restricted Securities and as to which such
restrictions on transfer shall have expired in accordance with their terms or as
to conditions for removal of the foregoing legend set forth therein have been
satisfied may, upon surrender of such Debentures for exchange to the Registrar
in accordance with the provisions of this Section 2.08(c), be exchanged for a
new Debenture or Debentures, of like tenor and aggregate principal amount, which
shall not bear the restrictive legend required by this Section 2.08(c). If such
Restricted Security surrendered for exchange is represented by a Global
Debenture bearing the legend set forth in this Section 2.08(c), the principal
amount of the legended Global Debentures shall be reduced by the appropriate
principal amount and the principal amount of a Global Debenture without the
legend set forth in this Section 2.08(c) shall be increased by an equal
principal

25



--------------------------------------------------------------------------------



 



amount. If a Global Debenture without the legend set forth in this
Section 2.08(c) is not then outstanding, the Company shall execute and the
Trustee shall authenticate and deliver an unlegended Global Debentures to the
Depositary.
     (d) Prior to the expiration of the 144 Holding Period, any Restricted
Securities, purchased or owned by the Company or any Affiliate thereof may not
be resold by the Company or such Affiliate unless registered under the
Securities Act or resold pursuant to an exemption from the registration
requirements of the Securities Act in a transaction which results in such
Debentures or Common Stock, as the case may be, no longer being “restricted
securities” (as defined under Rule 144).
     (e) The Trustee shall have no responsibility or obligation to any Agent
Members or any other Person with respect to the accuracy of the books or
records, or the acts or omissions, of the Depositary or its nominee or of any
participant or member thereof, with respect to any ownership interest in the
Debentures or with respect to the delivery to any Agent Member or other Person
(other than the Depositary) of any notice (including any notice of redemption)
or the payment of any amount, under or with respect to such Debentures. All
notices and communications to be given to the Holders of Debentures and all
payments to be made to Holders of Debentures under the Debentures shall be given
or made only to or upon the order of the registered Holders of Debentures (which
shall be the Depositary or its nominee in the case of a Global Debenture). The
rights of beneficial owners in any Global Debentures shall be exercised only
through the Depositary subject to the customary procedures of the Depositary.
The Trustee may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its Agent Members.
     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Debentures (including any transfers between or among Agent Members) other
than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.
     SECTION 2.09 Replacement Debentures. If a mutilated Debenture is
surrendered to the Registrar or if the Debentureholder of a Debenture claims
that the Debenture has been lost, destroyed or wrongfully taken, the Company
shall issue and the Trustee shall authenticate a replacement Debenture if the
requirements of Section 8-405 of the Uniform Commercial Code are met, such that
the Debentureholder (i) satisfies the Company and the Trustee within a
reasonable time after he has notice of such loss, destruction or wrongful taking
and the Registrar does not register a transfer prior to receiving such
notification, (ii) makes such request to the Company and the Trustee prior to
the Debenture being acquired by a protected purchaser as defined in
Section 8-303 of the Uniform Commercial Code (a “protected purchaser”) and
(iii) satisfies any other reasonable requirements of the Trustee and the
Company. If required by the Trustee or the Company, such Debentureholder shall
furnish an indemnity bond sufficient in the judgment of the Trustee to protect
the Company, the Trustee, the Paying Agent and the Registrar from any loss that
any of them may suffer if a Debenture is replaced. The Company and the Trustee
may charge the Debentureholder for their expenses in replacing a Debenture. In

26



--------------------------------------------------------------------------------



 



case any Debenture which has matured or is about to mature or has been called
for redemption or has been properly tendered for repurchase on a Fundamental
Change Repurchase Date (and not withdrawn), or is to be converted into Common
Stock, shall become mutilated or be destroyed, lost or wrongfully taken, the
Company may, instead of issuing a substitute Debenture, pay or authorize the
payment of or convert or authorize the conversion of the same (without surrender
thereof except in the case of a mutilated Debenture), as the case may be, if the
applicant for such payment or conversion shall furnish to the Company, to the
Trustee and, if applicable, to such authenticating agent such security or
indemnity as may be required by them to save each of them harmless for any loss,
liability, cost or expense caused by or in connection with such substitution,
and, in every case of destruction, loss or wrongful taking, the applicant shall
also furnish to the Company, the Trustee and, if applicable, any Paying Agent or
conversion agent evidence to their satisfaction of the destruction, loss or
wrongful taking of such Debentures and of the ownership thereof.
     Every replacement Debenture is an additional obligation of the Company.
     The provisions of this Section 2.09 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, lost, destroyed or wrongfully taken Debentures.
     SECTION 2.10 Outstanding Debentures. Debentures outstanding at any time are
all Debentures authenticated by the Trustee except for those canceled by it,
those delivered to it for cancellation and those described in this Section as
not outstanding. A Debenture does not cease to be outstanding because the
Company or an Affiliate of the Company holds the Debenture.
     If a Debenture is replaced pursuant to Section 2.09, it ceases to be
outstanding unless the Trustee and the Company receive proof satisfactory to
them that the replaced Debenture is held by a protected purchaser.
     If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date, repurchase date or Maturity Date money
sufficient to pay all principal and interest payable on that date with respect
to the Debentures (or portions thereof) to be redeemed, repurchased or maturing,
as the case may be, and the Paying Agent is not prohibited from paying such
money to the Debentureholders on that date pursuant to the terms of this
Indenture, then on and after that date such Debentures (or portions thereof)
cease to be outstanding and interest on them ceases to accrue.
     SECTION 2.11 Temporary Debentures. Pending the preparation of Debentures in
certificated form, the Company may execute and the Trustee or an authenticating
agent appointed by the Trustee shall, upon the written request of the Company,
authenticate and deliver temporary Debentures (printed or lithographed).
Temporary Debentures shall be issuable in any authorized denomination, and
substantially in the form of the Debentures in certificated form, but with such
omissions, insertions and variations as may be appropriate for temporary
Debentures, all as may be determined by the Company. Every such temporary
Debenture shall be executed by the Company and authenticated by the Trustee or
such authenticating agent upon the same conditions and in substantially the same
manner, and with the same effect, as the

27



--------------------------------------------------------------------------------



 



Debentures in certificated form. Without unreasonable delay, the Company will
execute and deliver to the Trustee or such authenticating agent Debentures in
certificated form and thereupon any or all temporary Debentures may be
surrendered in exchange therefor, at each office or agency maintained by the
Company pursuant to Section 4.02 and the Trustee or such authenticating agent
shall authenticate and make available for delivery in exchange for such
temporary Debentures an equal aggregate principal amount of Debentures in
certificated form. Such exchange shall be made by the Company at its own expense
and without any charge therefor. Until so exchanged, the temporary Debentures
shall in all respects be entitled to the same benefits and subject to the same
limitations under this Indenture as Debentures in certificated form
authenticated and delivered hereunder.
     SECTION 2.12 Cancellation. The Company at any time may deliver Debentures
to the Trustee for cancellation. The Registrar and the Paying Agent shall
forward to the Trustee any Debentures surrendered to them for registration of
transfer, exchange or payment. The Trustee and no one else shall cancel all
Debentures surrendered for registration of transfer, exchange, payment or
cancellation and dispose of such canceled Debentures in accordance with its
customary procedures or deliver canceled Debentures to the Company. The Company
may not issue new Debentures to replace Debentures it has redeemed, paid or
delivered to the Trustee for cancellation. The Trustee shall not authenticate
Debentures in place of canceled Debentures other than pursuant to the terms of
this Indenture.
     SECTION 2.13 CUSIP and ISIN Numbers. The Company in issuing the Debentures
may use “CUSIP” and “ISIN” numbers (if then generally in use) and, if so, the
Trustee shall use “CUSIP” and “ISIN” numbers in notices of redemption as a
convenience to Debentureholders; provided, however, that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Debentures or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Debentures, and any such redemption shall not be affected
by any defect in or omission of such numbers. The Company shall promptly notify
the Trustee in writing of any changes to the CUSIP and ISIN numbers.
ARTICLE 3
REDEMPTION AND REPURCHASE OF DEBENTURES
     SECTION 3.01 Optional Redemption of Debentures.
     (a) The Debentures may be redeemed at the Company’s option as provided in
Section 5 of the Debentures.
     (b) The Company may not redeem any Debentures if a Default in the payment
of interest on the Debentures has occurred and is continuing.
     SECTION 3.02 Company Redemption Election Notice; Selection of Debentures to
be Redeemed. In case the Company shall desire to exercise the right to redeem
all or, as the case may be, any part of the Debentures pursuant to Section 3.01,
it shall fix a date for redemption (which shall be a Business Day) (the “Company
Redemption Date”) and it or, at its written request received by the Trustee not
fewer than five Business Days prior (or such shorter

28



--------------------------------------------------------------------------------



 



period of time as may be acceptable to the Trustee) to the date the notice of
redemption is to be mailed, the Trustee in the name of and at the expense of the
Company, shall mail or cause to be mailed a notice of such redemption (the
“Company Redemption Election Notice” and the date such notice is given, the
“Redemption Election Notice Date”) not fewer than 30 calendar days nor more than
60 calendar days prior to the Company Redemption Date to each Holder of
Debentures so to be redeemed in whole or in part at its last address as the same
appears on the Register; provided that if the Company makes such request of the
Trustee, it shall, together with such request, also deliver any Company
Redemption Election Notice to the Trustee, provided that the text of the Company
Redemption Election Notice shall be prepared by the Company. Such mailing shall
be by first class mail. A Company Redemption Election Notice, if mailed in the
manner herein provided, shall be conclusively presumed to have been duly given,
whether or not the Holder receives such Company Redemption Election Notice. In
any case, failure to give such Company Redemption Election Notice by mail or any
defect in such Company Redemption Election Notice to the Holder of any
Debentures designated for redemption as a whole or in part shall not affect the
validity of the proceedings for the redemption of any other Debentures.
Each such Company Redemption Election Notice shall specify:
     (1) the aggregate principal amount of Debentures to be redeemed;
     (2) the CUSIP number or numbers of the Debentures being redeemed;
     (3) the Company Redemption Date;
     (4) the Company Redemption Price;
     (5) the place or places of payment and that payment will be made upon
presentation and surrender of such Debentures;
     (6) that interest accrued and unpaid to, but excluding, the Company
Redemption Date will be paid as specified in said Company Redemption Election
Notice, and that on and after said Company Redemption Date interest thereon or
on the portion thereof to be redeemed will cease to accrue (unless the Company
shall default in the payment of such Debentures at the Company Redemption
Price);
     (7) that the Holder has a right to convert the Debentures called for
redemption at any time before 5:00 p.m., New York City time, on the Business Day
immediately preceding said Company Redemption Date;
     (8) the Conversion Rate on the date of such Company Redemption Election
Notice; and
     (9) the calculation of the Interest Make-Whole, if any, that would be due
if the Debentures called for redemption were converted on the Business Day
immediately preceding said Company Redemption Date.
     If fewer than all the Debentures are to be redeemed, the Company Redemption
Election Notice shall identify the Debentures to be redeemed (including CUSIP
numbers, if any). In case

29



--------------------------------------------------------------------------------



 



any Debentures are to be redeemed in part only, the Company Redemption Election
Notice shall state the portion of the principal amount thereof to be redeemed
and shall state that, on and after the redemption date, upon surrender of such
Debentures, a new Debentures or Debentures in principal amount equal to the
unredeemed portion thereof will be issued.
     Whenever any Debentures are to be redeemed, the Company will give the
Trustee written notice of such Company Redemption Date, together with an
Officers’ Certificate as to the aggregate principal amount of Debentures to be
redeemed not fewer than 35 calendar days (or such shorter period of time as may
be acceptable to the Trustee) prior to the Company Redemption Date.
     On or prior to the Company Redemption Date specified in the Company
Redemption Election Notice given as provided in this Section 3.02, the Company
will deposit with the Paying Agent (or, if the Company is acting as its own
Paying Agent, set aside, segregate and hold in trust as provided in
Section 2.06) an amount of money in immediately available funds sufficient to
redeem on such Company Redemption Date all the Debentures (or portions thereof)
so called for redemption (other than those theretofore surrendered for
conversion) at the appropriate redemption price, together with accrued and
unpaid interest to, but excluding, the Company Redemption Date; provided that if
such payment is made on the Company Redemption Date, it must be received by the
Paying Agent, by 11:00 a.m., New York City time, on such date. If any Debentures
called for redemption are converted pursuant hereto prior to such Company
Redemption Date, any money deposited with the Paying Agent or so segregated and
held in trust for the redemption of such Debentures shall be paid to the Company
or, if then held by the Company, shall be discharged from such trust.
     If less than all of the outstanding Debentures are to be redeemed, the
Trustee shall select the Debentures or portions thereof of the Global Debentures
or the Debenture in certificated form to be redeemed (in principal amounts of
$1,000 or integral multiples of $1 thereof) by lot, at random, on a pro rata
basis or by another method the Trustee deems fair and appropriate. If any
Debenture selected for redemption is submitted for conversion in part after such
selection, the portion of such Debenture submitted for conversion shall be
deemed (so far as may be possible) to be the portion to be selected for
redemption. The Debentures (or portions thereof) so selected for redemption
shall be deemed duly selected for redemption for all purposes hereof,
notwithstanding that any such Debentures are submitted for conversion in part
before the mailing of the Company Redemption Election Notice.
     Upon any redemption of less than all of the outstanding Debentures, the
Company and the Trustee may (but need not), solely for purposes of determining
the pro rata allocation among such Debentures that are unconverted and
outstanding at the time of redemption, treat as outstanding any Debentures
surrendered for conversion during the period of fifteen calendar days preceding
the mailing of a notice of redemption and may (but need not) treat as
outstanding any Debentures authenticated and delivered during such period in
exchange for the unconverted portion of any Debentures converted in part during
such period.
     SECTION 3.03 Payment of Debentures Called for Redemption. If the Company
Redemption Election Notice has been given as provided in Section 3.02, the
Debentures or portion of Debentures with respect to which such Company
Redemption Election Notice has

30



--------------------------------------------------------------------------------



 



been given shall, unless converted pursuant to the terms hereof, become due and
payable on the date fixed for redemption and at the place or places stated in
such Company Redemption Election Notice at the Company Redemption Price (unless
such Company Redemption Date falls after a Record Date and on or prior to the
corresponding interest payment date, then the interest payable on such interest
payment date shall be paid on such interest payment date to the Holders of
record of the Debentures on the applicable Record Date instead of the Holders
surrendering the Debentures for repurchase on such date), and, unless the
Company shall default in the payment of such Debentures at the Company
Redemption Price, interest shall cease to accrue on and after such date and,
after 5:00 p.m., New York City time, on the Business Day immediately preceding
the Company Redemption Date (unless the Company shall default in the payment of
such Debentures at the Company Redemption Price), such Debentures shall cease to
be convertible and, except as provided in Section 2.06 and Section 8.02, to be
entitled to any benefit or security under this Indenture, and the Holders
thereof shall have no right in respect of such Debentures except the right to
receive the Company Redemption Price with respect thereto plus, if applicable,
accrued and unpaid interest to, but excluding, the Company Redemption Date. On
presentation and surrender of such Debentures at a place of payment in said
notice specified, the said Debentures or the specified portions thereof shall be
paid and redeemed by the Company at the Company Redemption Price; provided that
if the applicable Company Redemption Date is after the applicable Record Date
and on or before an interest payment date, the interest payable on such interest
payment date shall be paid on such interest payment date to the Holders of
record of such Debentures on the applicable Record Date instead of the Holders
surrendering such Debentures for redemption on such date.
     Upon presentation of any Debentures redeemed in part only, the Company
shall execute and the Trustee shall authenticate and make available for delivery
to the Holder thereof, at the expense of the Company, a new Debenture or
Debentures, of authorized denominations, in principal amount equal to the
unredeemed portion of the Debentures so presented.
     Notwithstanding the foregoing, the Trustee shall not redeem any Debentures
or mail any notice of redemption during the continuance of a Default known to it
in payment of interest on the Debentures. If any Debentures called for
redemption shall not be so paid upon surrender thereof for redemption on the
redemption date as provided in this Section 3.03, to the extent legally
permissible, the redemption price shall, until paid or duly provided for, bear
interest from and including the redemption date at the rate borne by the
Debentures and such Debentures shall remain convertible into Common Stock until
the redemption price and interest shall have been paid or duly provided for.
     SECTION 3.04 Repurchase at Option of Holders Upon a Fundamental Change.
(a) If there shall occur a Fundamental Change at any time prior to maturity of
the Debentures, then each Holder of Debentures shall have the right, at such
Holder’s option, to require the Company to repurchase all of such Holder’s
Debentures, or any portion thereof that is a multiple of $1 principal amount, on
a date (the “Fundamental Change Repurchase Date”) which shall be a date that is
not less than 20 calendar days nor more than 35 calendar days after the date of
the Company Repurchase Notice related to such Fundamental Change, at a cash
repurchase price equal to 100% of the principal amount of the Debentures being
repurchased, plus accrued and unpaid interest to, but excluding, the Fundamental
Change Repurchase Date, subject to the satisfaction by the Holder of the
requirements set forth in Section 3.04(c); provided

31



--------------------------------------------------------------------------------



 



that if such Fundamental Change Repurchase Date falls after a Record Date
(i) for the payment of interest and on or prior to the corresponding interest
payment date, then the interest payable on such interest payment date shall be
paid on such date to the Holders of record of the Debentures on the applicable
Record Date instead of the Holders surrendering the Debentures for repurchase on
such date and (ii) for the payment of principal and on or prior to the
corresponding Principal Payment Date, then the principal payable on such date
shall be paid on such date to the Holders of record of the Debentures on the
applicable Record Date instead of the Holders surrendering the Debentures for
repurchase on such date.
     (b) On or before the tenth Business Day after the Company knows or
reasonably should know of the occurrence of a Fundamental Change, the Company
shall mail or deliver or cause to be mailed or delivered to all Holders of
record of the Debentures on the date of the Fundamental Change at their
addresses shown in the Register (and to beneficial owners of the Debentures as
required by applicable law) a Company Repurchase Notice as set forth in
Section 3.05 with respect to such Fundamental Change. The Company shall also
deliver a copy of the Company Repurchase Notice to the Trustee and the Paying
Agent at such time as it is mailed to Holders of Debentures.
     No failure of the Company to give the foregoing notices and no defect
therein shall limit the repurchase rights of Holders of Debentures or affect the
validity of the proceedings for the repurchase of the Debentures pursuant to
this Section 3.04.
     (c) For Debentures to be repurchased at the option of the Holder, the
Holder must deliver to the Paying Agent, at any time during the period beginning
upon receipt of the Company Repurchase Notice and prior to 5:00 p.m., New York
City time on the Fundamental Change Repurchase Date (the “Fundamental Change
Period”), (i) a written notice of repurchase (the “Repurchase Notice”) in the
form set forth on the reverse of the Debentures duly completed (if the
Debentures are certificated) or stating the following (if the Debentures are
represented by a Global Debenture): (A) the certificate number of the Debentures
which the Holder will deliver to be repurchased or compliance with the
appropriate Depositary procedures, (B) the portion of the principal amount of
the Debentures which the Holder will deliver to be repurchased, which portion
must be in principal amounts of $1,000 or an integral multiple of $1 thereof and
(C) that such Debentures shall be repurchased by the Company pursuant to the
terms and conditions specified in the Debentures and in this Indenture, together
with (ii) such Debentures duly endorsed for transfer (if the Debentures are
certificated) or book-entry transfer of such Debentures (if such Debentures are
represented by a Global Debenture). The delivery of such Debentures to the
Paying Agent (together with all necessary endorsements) at the office of the
Paying Agent shall be a condition to the receipt by the Holder of the repurchase
price therefore; provided, however, that such repurchase price shall be so paid
pursuant to this Section 3.04 only if the Debentures so delivered to the Paying
Agent shall conform in all respects to the description thereof in the Repurchase
Notice. All questions as to the validity, eligibility (including time of
receipt) and acceptance of any Debentures for repurchase shall be determined by
the Company, whose determination shall be final and binding absent manifest
error.
     (d) The Company shall repurchase from the Holder thereof, pursuant to this
Section 3.04, a portion of a Debenture, if the principal amount of such portion
is $1,000 or a whole

32



--------------------------------------------------------------------------------



 



multiple of $1. Provisions of this Indenture that apply to the repurchase of all
of a Debenture also apply to the repurchase of such portion of such Debenture.
     (e) The Paying Agent shall promptly notify the Company of the receipt by it
of any Repurchase Notice or written notice of withdrawal thereof.
     Any repurchase by the Company contemplated pursuant to the provisions of
this Section 3.04 shall be consummated by the delivery of the consideration to
be received by the Holder promptly following the later of the Fundamental Change
Repurchase Date and the time of the book-entry transfer or delivery of the
Debentures.
     SECTION 3.05 Company Repurchase Notice. In connection with any repurchase
of Debentures pursuant to Section 3.04, the notice contemplated by such
provision (the “Company Repurchase Notice”) shall:
     (1) state the repurchase price and the Fundamental Change Repurchase Date
to which the Company Repurchase Notice relates;
     (2) state, if applicable, the circumstances constituting the Fundamental
Change;
     (3) state that the repurchase price will be paid in cash;
     (4) state that Holders must exercise their right to elect repurchase prior
to 5:00 p.m., New York City time, on the Fundamental Change Repurchase Date;
     (5) include a form of Repurchase Notice;
     (6) state the name and address of the Paying Agent;
     (7) state that Debentures must be surrendered to the Paying Agent to
collect the repurchase price;
     (8) state that a Holder may withdraw its Repurchase Notice at any time
prior to 5:00 p.m., New York City time, on the Fundamental Change Repurchase
Date by delivering a valid written notice of withdrawal in accordance with
Section 3.06;
     (9) state whether the Debentures are then convertible, the then applicable
Conversion Rate, including expected changes in the Conversion Rate resulting
from the related Fundamental Change transaction and expected changes in the
cash, shares or other property deliverable upon conversion of the Debentures as
a result of the occurrence of the Fundamental Change, including whether any
Make-Whole Consideration is payable upon a conversion in connection with the
Fundamental Change;
     (10) state that Debentures as to which a Repurchase Notice has been given
may be converted only if the Repurchase Notice is withdrawn in accordance with
the terms of this Indenture;

33



--------------------------------------------------------------------------------



 



     (11) state the amount of interest accrued and unpaid per $1,000 principal
amount of Debentures to, but excluding, the Fundamental Change Repurchase Date;
and
     (12) state the CUSIP number of the Debentures. A Company Repurchase Notice
may be given by the Company or, at the Company’s request, the Trustee shall give
such Company Repurchase Notice in the Company’s name and at the Company’s
expense; provided, that the text of the Company Repurchase Notice shall be
prepared by the Company.
     The Company will, to the extent applicable, comply with the provisions of
Rule 13e-4 and Rule 14e-1 (or any successor provision) under the Exchange Act
that may be applicable at the time of the repurchase of the Debentures, file the
related Schedule TO (or any successor schedule, form or report) under the
Exchange Act and comply with all other federal and state securities laws in
connection with the repurchase of the Debentures.
     SECTION 3.06 Effect of Repurchase Notice; Withdrawal. Upon receipt by the
Paying Agent of the Repurchase Notice specified in Section 3.04, the Holder of
the Debentures in respect of which such Repurchase Notice was given shall
(unless such Repurchase Notice is validly withdrawn in accordance with the
following paragraph) thereafter be entitled to receive solely the repurchase
price with respect to such Debentures. Such repurchase price shall be paid to
such Holder, subject to receipt of funds and/or the Debentures by the Paying
Agent, promptly following the later of (x) the Fundamental Change Repurchase
Date with respect to such Debentures (provided the Holder has satisfied the
conditions in Section 3.04) and (y) the time of book-entry transfer or delivery
of such Debentures to the Paying Agent by the Holder thereof in the manner
required by Section 3.04. The Debentures in respect of which a Repurchase Notice
has been given by the Holder thereof may not be converted pursuant to Article 10
hereof on or after the date of the delivery of such Repurchase Notice unless
such Repurchase Notice has first been validly withdrawn.
     A Repurchase Notice may be withdrawn by means of a written notice of
withdrawal delivered to the office of the Paying Agent in accordance with the
Repurchase Notice at any time prior to 5:00 p.m., New York City time, on the
Fundamental Change Repurchase Date specifying:
     (a) the certificate number, if any, of the Debenture in respect of which
such notice of withdrawal is being submitted, or the appropriate Depositary
information, in accordance with appropriate Depositary procedures, if the
Debenture in respect of which such notice of withdrawal is being submitted is
represented by a Global Debenture,
     (b) the principal amount of the Debentures with respect to which such
notice of withdrawal is being submitted, and
     (c) the principal amount, if any, of such Debentures which remains subject
to the original Repurchase Notice and which has been or will be delivered for
repurchase by the Company.
     If a Repurchase Notice is properly withdrawn, the Company shall not be
obligated to repurchase the Debentures listed in such Repurchase Notice.

34



--------------------------------------------------------------------------------



 



     SECTION 3.07 Deposit of Repurchase Price. Prior to 11:00 a.m., New York
City Time, on the Business Day following the Fundamental Change Repurchase Date,
the Company shall deposit with the Paying Agent or, if the Company is acting as
the Paying Agent, shall segregate and hold in trust as provided in Section 2.06,
an amount of cash (in immediately available funds if deposited on the
Fundamental Change Repurchase Date), sufficient to pay the aggregate repurchase
price of all the Debentures or portions thereof that are to be repurchased as of
the Fundamental Change Repurchase Date.
     If on the Business Day following the Fundamental Change Repurchase Date the
Paying Agent holds cash sufficient to pay the repurchase price of the Debentures
that Holders have elected to require the Company to repurchase in accordance
with Section 3.04, as the case may be, then, as of the Fundamental Change
Repurchase Date, such Debentures will cease to be outstanding, interest will
cease to accrue and all other rights of the Holders of such Debentures will
terminate, other than the right to receive the repurchase price upon delivery or
book-entry transfer of the Debentures. This will be the case whether or not
book-entry transfer of the Debentures has been made or the Debentures have been
delivered to the Paying Agent.
     SECTION 3.08 Debentures Repurchased in Part. Upon presentation of any
Debentures repurchased only in part, the Company shall execute and the Trustee
shall authenticate and make available for delivery to the Holder thereof, at the
expense of the Company, a new Debenture or Debentures, of any authorized
denomination, in aggregate principal amount equal to the unrepurchased portion
of the Debentures presented.
     SECTION 3.09 Repayment of Debentures Upon Asset Sale. The Debentures shall
be subject to repayment upon the occurrence of an Asset Sale as and to the
extent provided in Section 1(d) of the Debentures.
ARTICLE 4
COVENANTS
     SECTION 4.01 Payment of Debentures. The Company shall promptly pay the
principal of and interest on the Debentures on the dates and in the manner
provided in the Debentures and in this Indenture. Principal and interest shall
be considered paid on the date due if on such date the Trustee or the Paying
Agent holds in accordance with this Indenture money sufficient to pay all
principal and interest then due and the Trustee or the Paying Agent, as the case
may be, is not prohibited from paying such money to the Debentureholders on that
date pursuant to the terms of this Indenture.
     The Company shall pay interest on overdue principal at the rate specified
therefor in the Debentures, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.
     SECTION 4.02 Maintenance of Office or Agency. The Company will maintain an
office or agency in the United States, where the Debentures may be surrendered
for registration of transfer or exchange or for presentation for payment or for
conversion, redemption or repurchase and where notices and demands to or upon
the Company in respect of the Debentures and this Indenture may be served. As of
the date of this Indenture, such office is

35



--------------------------------------------------------------------------------



 



located at the office of the Trustee located at 1445 Ross Avenue, 2nd Floor,
Dallas, Texas 75202-2812 and, at any other time, at such other address as the
Trustee may designate from time to time by notice to the Company. The Company
will give prompt written notice to the Trustee of the location, and any change
in the location, of such office or agency not designated or appointed by the
Trustee. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.
     The Company may also from time to time designate co-registrars and one or
more offices or agencies where the Debentures may be presented or surrendered
for any or all such purposes and may from time to time rescind such
designations. The Company will give prompt written notice to the Trustee of any
such designation or rescission and of any change in the location of any such
other office or agency.
     So long as the Trustee is the Registrar, the Trustee agrees to mail, or
cause to be mailed, the notices set forth in Section 7.08. If co-registrars have
been appointed in accordance with this Section, the Trustee shall mail such
notices only to the Company and the Holders of Debentures it can identify from
its records.
     SECTION 4.03 144A Information. The Company covenants and agrees that it
shall, during any period in which it is not subject to Section 13 or 15(d) under
the Exchange Act, make available to any Holder or beneficial owner of Debentures
or holder or beneficial owner of any Common Stock (collectively, for purposes of
this Section 4.03, “holder”) issued upon conversion thereof which continue to be
Restricted Securities and any prospective purchaser of Debentures or such Common
Stock designated by such holder, the information required pursuant to
Rule 144A(d)(4) under the Securities Act upon the request of any holder of the
Debentures or such Common Stock, all to the extent required to enable such
holder to sell its Debentures or Common Stock without registration under the
Securities Act within the limitation of the exemption provided by Rule 144A
until such time as such securities are no longer “restricted securities” within
the meaning of Rule 144 under the Securities Act, assuming such securities are
not owned by Affiliate of the Company.
     SECTION 4.04 Existence. Except in compliance with Article 5, the Company
will do or cause to be done all things necessary to preserve and keep in full
force and effect its existence and rights (charter and statutory); provided that
the Company shall not be required to preserve any such right if the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders of Debentures.
     SECTION 4.05 Payment of Taxes and Other Claims. The Company will pay or
discharge, or cause to be paid or discharged, before the same may become
delinquent, (i) all taxes, assessments and governmental charges levied or
imposed upon the Company or any Significant Subsidiary or upon the income,
profits or property of the Company or any Significant Subsidiary and (ii) all
claims for labor, materials and supplies which, if unpaid, might by law become a
lien or charge upon the property of the Company or any Significant Subsidiary;
provided that the Company shall not be required to pay or discharge or cause to
be paid or discharged any such tax, assessment, charge or claim (A) if the
failure to do so will not, in the

36



--------------------------------------------------------------------------------



 



aggregate, have a material adverse impact on the Company, or (B) if the amount,
applicability or validity is being contested in good faith by appropriate
proceedings.
     SECTION 4.06 Compliance Certificate(a) . The Company shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Company an
Officers’ Certificate stating (a) that a review of the Company’s activities
during the preceding fiscal year has been made under the supervision of the
signing Officers with a view to determining whether the Company has kept,
observed, performed and fulfilled its obligations under this Indenture and
(b) as to each such Officer signing such certificate, whether to the best of
such Officer’s knowledge the Company during such preceding fiscal year has kept,
observed, performed and fulfilled each and every such covenant contained in this
Indenture and whether or not the signers know of any Default that occurred
during such period. If they do know of any Default, the certificate shall
describe the Default, its status and what action the Company is taking or
proposes to take with respect thereto.
     SECTION 4.07 Further Instruments and Acts. The Company shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.
     SECTION 4.08 Intentionally Omitted.
     SECTION 4.09 Additional Interest Notice. In the event that the Company is
required to pay Additional Interest to Holders of Debentures pursuant to
Section 6.13, the Company will provide written notice (“Additional Interest
Notice”) to the Trustee of its obligation to pay Additional Interest no later
than two calendar days prior to the proposed payment date for Additional
Interest, and the Additional Interest Notice shall set forth the amount of
Additional Interest to be paid by the Company on such payment date. The Trustee
shall not at any time be under any duty or responsibility to any Holder of
Debentures to determine the Additional Interest, or with respect to the nature,
extent or calculation of the amount of Additional Interest when made, or with
respect to the method employed in such calculation of the Additional Interest.
     SECTION 4.10 Reporting Obligation. (a) The Company shall deliver to the
Trustee copies of its annual reports and of information, documents and other
reports (or copies of such portions of any of the foregoing as the SEC may by
rules and regulations prescribe) which the Company is required to file with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act within 15 days after the
date the Company is required to file such annual reports, information, documents
and other reports with the SEC.
     (b) For the avoidance of doubt, this Section 4.10 is not intended to create
any obligation to timely file reports with the SEC.
     (c) Delivery of reports, information and other documents under this
Section 4.10 to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officers’ Certificates).

37



--------------------------------------------------------------------------------



 



     SECTION 4.11 Limit on Incurring Additional Indebtedness and Liens. The
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
          (a) create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable, contingently or otherwise, with respect to any
Indebtedness other than Permitted Indebtedness; or
          (b) allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance that secures Indebtedness (i) upon or in
any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries, other than Permitted Liens or (ii) upon or
in any Collateral, other than (A) Liens securing any liabilities under the
Parent Credit Facility and any amendment, extension, refinancing, renewal or
replacement thereof, provided that such extension, refinancing, renewal or
replacement after the Issue Date shall not result in aggregate principal amounts
at any time outstanding under such Indebtedness in excess of $35 million and the
proceeds of such Indebtedness shall be (or shall have been) used by the Company
or its Subsidiaries for general corporate purposes and (B) Liens described in
clauses (iv), (v), (vi), (vii) and (ix) of the definition of Permitted Liens.
          (c) At any such time that the Company seeks to incur, create, issue,
assume, guarantee or otherwise become directly or indirectly liable for any
Consolidated Leverage Ratio Indebtedness in excess of $10,000,000, individually
or in any related series of Consolidated Leverage Ratio Indebtedness, the
Company shall deliver, prior to or contemporaneously with the incurrence of such
Consolidated Leverage Ratio Indebtedness, an Officers’ Certificate to the
Trustee (i) certifying that such Indebtedness constitutes Consolidated Leverage
Ratio Indebtedness and (ii) setting forth the calculation of the Consolidated
Leverage Ratio. The Trustee shall deliver a copy of any Officers’ Certificate
delivered to it pursuant to this Section 4.11 to the Holders within five
Business Days of its receipt thereof. For purposes of this section, an Officers’
Certificate delivered within the time period provided in Form 8-K for disclosure
of material information will be deemed to be provided “contemporaneously with”
the incurrence of the applicable Consolidated Leverage Ratio Indebtedness.
     SECTION 4.12 Changes to 2027 Convertible Debentures.
          (a) Without the prior written consent of Debentureholders of a
majority in principal amount of the Debentures, neither the Company nor any of
its Subsidiaries shall take any action to (i) amend, restate or waive any terms
of the 2027 Convertible Debentures that would (x) result in an increase in the
Interest Rate (as defined in the 2027 Indenture as in effect on the Issue Date)
or (y) permit any of the 2027 Convertible Debentures to be redeemed or
repurchased prior to August 14, 2013 (other than pursuant to the terms of the
2027 Indenture as in effect on the Issue Date) or (ii) issue in exchange for the
2027 Convertible Debentures any Indebtedness with any such terms or provisions.
          (b) The Company hereby covenants and agrees from and after the date
hereof that any offers made by the Company or any Subsidiary thereof to any
Person with respect to any amendment, restatement, settlement or waiver relating
to the 2027 Convertible Debentures or any exchange of the 2027 Convertible
Debentures into Common Stock and/or Common Stock Equivalents and/or other
Indebtedness shall be offered to each Debentureholder in an

38



--------------------------------------------------------------------------------



 



economically and legally equivalent manner such that if any such
Debentureholders shall accept such offer, such Debentureholders shall receive
the benefit of the terms contained in such amendment, restatement, settlement or
waiver and, if applicable, the exchange of the Debentures into Common Stock
and/or Common Stock Equivalents and/or other Indebtedness on a substantially
equivalent basis.
     SECTION 4.13 Restrictions on Certain Transfers.
          (a) Other than pursuant to or in connection with Permitted Liens, the
Company shall not offer for sale, sell, assign, or transfer (with or without
consideration) any interest in any ownership interest in Trico Marine Assets,
Inc. and Trico Marine Operators, (the “Restricted Interests”) now or hereafter
owned of record or beneficially by the Company, nor shall the Company grant or
otherwise permit to exist any Lien thereon without the prior written consent of
the Collateral Agent; provided, however, that the Company may offer, sell,
assign or transfer any such Restricted Interests to any Affiliate of the Company
that is incorporated or formed in the United States and which is a Guarantor.
          (b) The Company shall not, and shall not permit any Subsidiary that
owns Collateral to, effect any Asset Sale of any Collateral to a Subsidiary that
is not a Guarantor unless the Asset Sale is for fair value and on terms no less
favorable to the Company or such Subsidiary than would otherwise be available in
an arm’s length transaction with a third party.
ARTICLE 5
SUCCESSOR COMPANY
     SECTION 5.01 When Company May Merge or Transfer Assets. The Company shall
not, in a single transaction or a series of related transactions, consolidate
with or merge with or into any other Person, or sell, convey, transfer or lease
all or substantially all of its property and assets to another Person unless:
     (a) either (i) the Company is the continuing corporation, or (ii) the
resulting, surviving or transferee Person (if other than the Company) is a
corporation or limited liability company organized and existing under the laws
of the United States, any state thereof or the District of Columbia and such
Person assumes, by a supplemental indenture in a form reasonably satisfactory to
the Trustee, and a supplemental agreement, all of the Company’s obligations
under the Debentures and this Indenture;
     (b) immediately after giving effect to the transaction described above, no
Default or Event of Default, has occurred and is continuing; and
     (c) the Company has delivered to the Trustee the Officers’ Certificate and
Opinion of Counsel pursuant to Section 5.03.
     SECTION 5.02 Successor to be Substituted. In case of any such
consolidation, merger, sale, conveyance, transfer or lease in which the Company
is not the continuing corporation and upon the assumption by the successor
Person, by supplemental indenture, executed and delivered to the Trustee and
reasonably satisfactory in form and substance to the Trustee, of the due and
punctual payment of the principal of, and premium, if any, and interest

39



--------------------------------------------------------------------------------



 



on all of the Debentures, and the due and punctual performance and observance of
all of the covenants and conditions of this Indenture to be performed or
satisfied by the Company, such successor Person shall succeed to and be
substituted for the Company, with the same effect as if it had been named herein
as the party of this first part, and Trico Marine Services, Inc. shall be
discharged from its obligations under the Debentures and this Indenture. Such
successor Person thereupon may cause to be signed, and may issue either in its
own name or in the name of Trico Marine Services, Inc. any or all of the
Debentures, issuable hereunder that theretofore shall not have been signed by
the Company and delivered to the Trustee; and, upon the order of such successor
Person instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee shall authenticate and
shall deliver, or cause to be authenticated and delivered, any Debentures that
previously shall have been signed and delivered by the officers of the Company
to the Trustee for authentication, and any Debentures that such successor Person
thereafter shall cause to be signed and delivered to the Trustee for that
purpose. All the Debentures so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Debentures theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Debentures had been issued at the date of the execution hereof. In the
event of any such consolidation, merger, sale, conveyance, transfer or lease,
upon compliance with this Article 5, the Person named as the “Company” in the
first paragraph of this Indenture or any successor that shall thereafter have
become such in the manner prescribed in this Article 5 may be dissolved, wound
up and liquidated at any time thereafter and such Person shall be discharged
from its liabilities as obligor and maker of the Debentures and from its
obligations under this Indenture.
     SECTION 5.03 Opinion of Counsel to be Given Trustee. Prior to execution of
any supplemental indenture pursuant to this Article 5, the Trustee shall receive
an Officers’ Certificate and an Opinion of Counsel as conclusive evidence that
any such consolidation, merger, sale, conveyance, transfer or lease and any such
assumption complies with the provisions of this Article 5.
ARTICLE 6
DEFAULTS AND REMEDIES
     SECTION 6.01 Events of Default. An “Event of Default” occurs if:
     (a) the Company defaults in any payment of interest (including Additional
Interest, if any) on any Debenture when the same becomes due and payable and
such default continues for a period of 30 calendar days;
     (b) the Company defaults in the payment of the principal of any Debenture
when the same becomes due and payable upon redemption or required repurchase,
upon declaration or otherwise;
     (c) the Company fails to deliver cash, if applicable, shares of Common
Stock (including any Additional Shares) and any Interest Make-Whole, as required
pursuant to Article 10 upon the conversion of any Debentures and such failure
continues for five (5) calendar days following the scheduled settlement date for
such conversion;

40



--------------------------------------------------------------------------------



 



     (d) the Company fails to provide notice of the anticipated effective date
or actual effective date of a Fundamental Change on a timely basis as required
by Section 3.04 or 10.01 of this Indenture;
     (e) the Company fails to comply with any of its agreements contained in the
Debentures or this Indenture (other than those referred to in (a), (b), (c), or
(d) above) or in any Security Document and, in each case, such failure continues
for 60 calendar days after the notice specified below (or 30 days in the case of
Section 4.11);
     (f) indebtedness for borrowed money of the Company or any Significant
Subsidiary is not paid within any applicable grace period after final maturity
or the acceleration of any such indebtedness by the holders thereof because of a
default and the total principal amount of such indebtedness unpaid or
accelerated exceeds $30 million or its foreign currency equivalent at the time
and such failure continues for 30 calendar days after the notice specified
below;
     (g) the Company or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:
     (1) commences a voluntary case;
     (2) consents to the entry of an order for relief against it in an
involuntary case;
     (3) consents to the appointment of a Custodian of it or for any substantial
part of its property;
     (4) makes a general assignment for the benefit of its creditors; or
     (5) takes any comparable action under any foreign laws relating to
insolvency;
     (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (1) is for relief against the Company or any Significant Subsidiary in an
involuntary case;
     (2) appoints a Custodian of the Company or any Significant Subsidiary or
for any substantial part of its property;
     (3) orders the winding up or liquidation of the Company or any Significant
Subsidiary; or
     (4) any similar relief is granted under any foreign laws and the order or
decree remains unstayed and in effect for 60 days.
     (i) any Security Document (other than the Intercreditor Agreement), after
delivery thereof pursuant hereto, shall for any reason fail to create or
maintain a valid perfected Second Lien in favor of the Trustee, for the benefit
of the Holders of the Debentures, on the Collateral purported to be covered
thereby, except, in each case (i) as expressly permitted by the Security

41



--------------------------------------------------------------------------------



 



Documents or (ii) as a result of the failure of the Trustee (or any Person
acting on its behalf) to file Uniform Commercial Code financing statements or to
take any other action necessary to maintain the perfection of such Lien, and
such failure continues for 10 calendar days after the notice specified below
(except to the extent such failure arises in connection with any breach by the
Company or any of its Subsidiaries of any of its notification obligations set
forth in the Security Documents).
     The foregoing shall constitute Events of Default whatever the reason for
any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.
     The term “Bankruptcy Law” means Title 11, United States Code, or any
similar Federal or state law for the relief of debtors. The term “Custodian”
means any receiver, trustee, assignee, liquidator, custodian or similar official
under any Bankruptcy Law.
     A Default under clause (e), (f) or (i) above is not an Event of Default
until the Trustee or the Debentureholders of at least 25% in principal amount of
the outstanding Debentures notify the Company of the Default and the Company
does not cure such Default within the time specified in such clause (e), (f) or
(i) after receipt of such notice. Such notice must specify the Default, demand
that it be remedied and state that such notice is a “Notice of Default”.
     The Company shall deliver to the Trustee, promptly after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any event
which with the giving of notice or the lapse of time would become an Event of
Default, its status and what action the Company is taking or proposes to take
with respect thereto.
     SECTION 6.02 Acceleration. Subject to Section 6.13, if an Event of Default
(other than an Event of Default specified in Section 6.01(g) or (h) with respect
to the Company or a Guarantor) occurs and is continuing, the Trustee by notice
to the Company, or the Debentureholders of at least 25% in principal amount of
the outstanding Debentures by notice to the Company, may declare the outstanding
principal of and accrued but unpaid interest on all the Debentures to be due and
payable. Upon such a declaration, such principal and interest shall be due and
payable immediately. If an Event of Default specified in Section 6.01(g) or
(h) occurs with respect to the Company or a Guarantor, the principal of and
interest on all the Debentures shall ipso facto become and be immediately due
and payable without any declaration or other act on the part of the Trustee or
any Debentureholders. The Debentureholders of a majority in principal amount of
the Debentures by written notice to the Trustee may rescind an acceleration and
its consequences (including votes for or consents to such a rescission obtained
in connection with a purchase of, or tender offer or exchange offer for,
Debentures) if the rescission (i) would not conflict with any judgment or
decree; (ii) if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of
acceleration; and (iii) if the Company has paid the compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel. No such
rescission shall affect any subsequent Default or impair any right consequent
thereto.

42



--------------------------------------------------------------------------------



 



     SECTION 6.03 Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of or interest on the Debentures or to enforce the performance of
any provision of the Debentures or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Debentures or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Debentureholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.
     SECTION 6.04 Waiver of Past Defaults. Subject to Section 6.02, the Holders
of a majority in principal amount of the Debentures then outstanding by written
notice to the Trustee may waive an existing Default and its consequences
(including votes for or consents to such a waiver obtained in connection with a
purchase of, or tender offer or exchange offer for, Debentures) except (i) a
Default in the payment of the principal of or interest (including Additional
Interest, if any) on a Debenture, (ii) a Default arising from the failure to
redeem or repurchase any Debenture when required pursuant to the terms of this
Indenture, (iii) a Default arising from the failure of the Company to deliver
cash, if applicable, Common Stock (including any Additional Shares) and Interest
Make-Whole upon the conversion of any Debentures pursuant to the terms of this
Indenture or (iv) a Default in respect of a provision that under Section 9.02
cannot be amended without the consent of each Debentureholder affected. When a
Default is waived, it is deemed cured, but no such waiver shall extend to any
subsequent or other Default or impair any consequent right.
     SECTION 6.05 Control by Majority. The Debentureholders of a majority in
principal amount of the Debentures may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture or,
subject to Section 7.01, that the Trustee determines is unduly prejudicial to
the rights of other Debentureholders or would involve the Trustee in personal
liability; provided, however, that the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction. Prior to
taking any action hereunder, the Trustee shall be entitled to indemnification
satisfactory to it in its sole discretion against all losses and expenses caused
by taking or not taking such action.
     SECTION 6.06 Limitation on Suits. Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, no Debentureholder
may pursue any remedy with respect to this Indenture or the Debentures unless:
     (a) the Debentureholder gives to the Trustee written notice stating that an
Event of Default is continuing;
     (b) the Debentureholders of at least 25% in principal amount of the
Debentures make a written request to the Trustee to pursue the remedy;

43



--------------------------------------------------------------------------------



 



     (c) such Debentureholder or Debentureholders offer to the Trustee
reasonable security or indemnity against any loss, liability or expense;
     (d) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of security or indemnity; and
     (e) the Debentureholders of a majority in principal amount of the
Debentures do not give the Trustee a direction inconsistent with the request
during such 60-day period. A Debentureholder may not use this Indenture to
prejudice the rights of another Debentureholder or to obtain a preference or
priority over another Debentureholder.
     SECTION 6.07 Rights of Debentureholders to Receive Payment. Notwithstanding
any other provision of this Indenture, the right of any Debentureholder to
receive payment of principal of and liquidated damages and interest on the
Debentures held by such Debentureholder, on or after the respective due dates
expressed in the Debentures, or to convert such Debenture in accordance with
Article 10, or to bring suit for the enforcement of any such payment or right to
convert on or after such respective dates, shall not be impaired or affected
without the consent of such Debentureholder.
     SECTION 6.08 Collection Suit by Trustee. If an Event of Default specified
in Section 6.01(a) or (b) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount then due and owing (together with interest on any unpaid
interest to the extent lawful) and the amounts provided for in Section 7.07.
     SECTION 6.09 Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee and the Debentureholders allowed in
any judicial proceedings relative to the Company, its creditors or its property
and, unless prohibited by law or applicable regulations, may vote on behalf of
the Debentureholders in any election of a trustee in bankruptcy or other Person
performing similar functions, and any Custodian in any such judicial proceeding
is hereby authorized by each Debentureholder to make payments to the Trustee
and, in the event that the Trustee shall consent to the making of such payments
directly to the Debentureholders, to pay to the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and its counsel, and any other amounts due the Trustee under
Section 7.07.
     SECTION 6.10 Priorities. If the Trustee collects any money or property
pursuant to this Article 6, it shall pay out the money or property in the
following order:
     FIRST: to the Trustee for amounts due under Section 7.07;
     SECOND: to Debentureholders for amounts due and unpaid on the Debentures
for principal and interest, ratably without preference or priority of any kind,
according to the amounts due and payable on the Debentures for principal and
interest, respectively; and
     THIRD: to the Company.

44



--------------------------------------------------------------------------------



 



     The Trustee may fix a record date and payment date for any payment to
Debentureholders pursuant to this Section. At least 15 days before such record
date, the Trustee shall mail to each Debentureholder and the Company a notice
that states the record date, the payment date and amount to be paid.
     SECTION 6.11 Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by the Trustee, or a
suit by Debentureholders of more than 10% in principal amount of the Debentures
or to any suit instituted by any Holder of Debentures for the enforcement of the
payment of the principal of, or premium, if any, or interest on any Debentures
on or after the due date expressed in such Debentures or to any suit for the
enforcement of the right to convert any Debentures in accordance with the
provisions of Article 10.
     SECTION 6.12 Waiver of Stay, Extension or Usury Laws. The Company shall not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company hereby expressly waives all
benefit or advantage of any such law, and shall not hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law had been enacted.
     SECTION 6.13 Sole Remedy for Failure to Report. Notwithstanding any other
provision of this Indenture, the sole monetary remedy for an Event of Default
relating to the failure of the Company to comply with its agreements under
Section 4.10 of this Indenture and for any failure of the Company to comply with
the requirements of Section 314(a)(1) of the TIA will, for the 365 days after
the occurrence of such an Event of Default, consist exclusively of the right to
receive additional interest (“Additional Interest”) on the principal amount of
the Debentures at a rate equal to 0.50% per annum. This Additional Interest will
be payable in the same manner and subject to the same terms as other interest
payable under this Indenture. The Additional Interest will accrue on all
outstanding Debentures from and including the date on which such Event of
Default relating to a failure to comply with Section 4.10 hereof or
Section 314(a)(1) of the TIA first occurs to but not excluding the 365th day
thereafter (or such earlier date on which the Event of Default relating to a
failure to comply with Section 4.10 hereof or Section 314(a)(1) of the TIA shall
have been cured or waived). On such 365th day (or earlier, if the Event of
Default relating to a failure to comply with Section 4.10 hereof or
Section 314(a)(1) of the TIA is cured or waived prior to such 365th day), such
Additional Interest will cease to accrue and the Debentures will be subject to
acceleration and other remedies as provided in this Article 6 if the Event of
Default is continuing. For the avoidance of doubt, the provisions of this
Section 6.13 will not affect the rights of Holders of Debentures in the event of
the occurrence of any other Event of Default.

45



--------------------------------------------------------------------------------



 



ARTICLE 7
TRUSTEE
     SECTION 7.01 Duties of Trustee. (a) If an Event of Default has occurred and
is continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in its exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.
     The Company hereby irrevocably appoints and authorizes Wells Fargo Bank,
National Association, to act as Trustee under this Indenture and the Security
Documents for the benefit of the Debentureholders with such powers as are
specifically delegated to the Trustee by the terms of this Indenture and such
Security Documents, together with such other powers as are reasonably incidental
thereto, and Wells Fargo Bank, National Association hereby accepts such
appointment and authorization.
     (b) Except during the continuance of an Event of Default:
     (1) the Trustee need only perform such duties as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and
     (2) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture.
     (c) The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:
     (1) this paragraph does not limit the effect of paragraph (b) of this
Section;
     (2) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and
     (3) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
     (d) Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b) and (c) of this Section.
     (e) The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company.
     (f) Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.

46



--------------------------------------------------------------------------------



 



     (g) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers,
if it shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.
     (h) Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.
     SECTION 7.02 Rights of Trustee. (a) The Trustee may rely on any document
believed by it to be genuine and to have been signed or presented by the proper
person. The Trustee need not investigate any fact or matter stated in the
document.
     (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.
     (c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.
     (d) The Trustee shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers.
     (e) The Trustee may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Indenture and the
Debentures shall be full and complete authorization and protection from
liability in respect to any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.
     (f) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document, but the Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit.
     (g) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Debentureholders pursuant to the provisions of this Indenture, unless
such Debentureholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby.
     (h) The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its rights to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.
     (i) The Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified

47



--------------------------------------------------------------------------------



 



actions pursuant to this Indenture, which Officers’ Certificate may be signed by
any person authorized to sign an Officers’ Certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superseded.
     (j) The permissive rights of the Trustee enumerated herein shall not be
construed as duties.
     SECTION 7.03 Individual Rights of Trustee. The Trustee in its individual or
any other capacity may become the owner or pledgee of Debentures and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not Trustee. Any Conversion Agent, Paying Agent, Registrar or
co-paying agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11.
     SECTION 7.04 Trustee’s Disclaimer. The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture,
the Debentures or any Security Document, it shall not be accountable for the
Company’s use of the proceeds from the Debentures, and it shall not be
responsible for any statement of the Company in this Indenture, any Security
Document, or in any document issued in connection with the sale of the
Debentures or in the Debentures other than the Trustee’s certificate of
authentication.
     SECTION 7.05 Notice of Defaults. (a) The Trustee shall not be deemed to
have notice of any Default, other than a payment default, unless a Trust Officer
shall have been advised in writing that a Default has occurred. No duty imposed
upon the Trustee in this Indenture shall be applicable with respect to any
Default of which the Trustee is not deemed to have notice.
     (b) If a Default occurs and is continuing and if it is known to the
Trustee, the Trustee shall mail to each Debentureholder notice of the Default
within the earlier of 90 days after it occurs or 30 days after it is known to a
Trust Officer or written notice of it is received by the Trustee. Except in the
case of a Default in payment of principal, premium (if any) or interest on any
Debenture (including payments pursuant to the redemption provisions of such
Debenture), the Trustee may withhold notice if and so long as a committee of its
Trust Officers in good faith determines that withholding notice is in the
interests of the Debentureholders.
     SECTION 7.06 Reports by Trustee to Debentureholders. As promptly as
practicable after each May 15, beginning with May 15, 2010, and in any event
prior to December 31 in each subsequent year, the Trustee shall, to the extent
that any of the events described in TIA § 313(a) occurred within the previous
twelve months, but not otherwise, mail to the Company and each Debentureholder a
brief report dated as of May 15 that complies with Section 313(a) of the TIA.
The Trustee shall also comply with Section 313(b) of the TIA.
     A copy of each report shall be filed by the Company with the SEC and, if
necessary, each stock exchange (if any) on which the Debentures are listed. The
Company agrees to notify promptly the Trustee, in writing, whenever the
Debentures become listed on any stock exchange and of any delisting thereof.
     SECTION 7.07 Compensation and Indemnity. The Company shall pay to the
Trustee from time to time such compensation as the Company and the Trustee shall
from time to

48



--------------------------------------------------------------------------------



 



time agree in writing. The Trustee’s compensation shall not be limited by any
law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee upon request for all reasonable out-of-pocket expenses
incurred or made by it, including costs of collection, in addition to the
compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Trustee’s agents,
counsel, accountants and experts. The Company shall indemnify the Trustee, and
hold it harmless, against any and all loss, liability or expense (including
reasonable attorneys’ fees) incurred by or in connection with the offer and sale
of the Debentures or the administration of this trust and the performance of its
duties hereunder. The Trustee shall notify the Company of any claim for which it
may seek indemnity promptly upon obtaining actual knowledge thereof; provided,
however, that any failure so to notify the Company shall not relieve the Company
of its indemnity obligations hereunder. The Company shall defend the claim and
the indemnified party shall provide reasonable cooperation at the Company’s
expense in the defense. Such indemnified parties may have separate counsel and
the Company shall pay the fees and expenses of such counsel; provided, however,
that the Company shall not be required to pay such fees and expenses if it
assumes such indemnified parties’ defense and, in such indemnified parties’
reasonable judgment, there is no conflict of interest between the Company and
such parties in connection with such defense. The Company need not reimburse any
expense or indemnify against any loss, liability or expense incurred by an
indemnified party through such party’s own willful misconduct and negligence.
     To secure the Company’s payment obligations in this Section, the Trustee
shall have a lien prior to the Debentures on all money or property held or
collected by the Trustee other than money or property held in trust to pay
principal of and interest and any liquidated damages on particular Debentures.
     The Company’s payment obligations pursuant to this Section shall survive
the satisfaction or discharge of this Indenture, any rejection or termination of
this Indenture under any bankruptcy law or the resignation or removal of the
Trustee. When the Trustee incurs expenses after the occurrence of a Default
specified in Section 6.01(g) or (h) with respect to the Company, the expenses
are intended to constitute expenses of administration under the Bankruptcy Law.
     SECTION 7.08 Replacement of Trustee. The Trustee may resign at any time by
so notifying the Company. The Holders of a majority in principal amount of the
Debentures may remove the Trustee by so notifying the Trustee and may appoint a
successor Trustee. The Company shall remove the Trustee if:
     (a) the Trustee fails to comply with Section 7.10;
     (b) the Trustee is adjudged bankrupt or insolvent;
     (c) a receiver or other public officer takes charge of the Trustee or its
property; or
     (d) the Trustee otherwise becomes incapable of acting.
     If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Debentures and such Debentureholders do not
reasonably promptly

49



--------------------------------------------------------------------------------



 



appoint a successor Trustee, or if a vacancy exists in the office of Trustee for
any reason (the Trustee in such event being referred to herein as the retiring
Trustee), the Company shall promptly appoint a successor Trustee.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Thereupon the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Debentureholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.
     If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee or the Holders of
10% in principal amount of the Debentures may petition any court of competent
jurisdiction for the appointment of a successor Trustee.
     If the Trustee fails to comply with Section 7.10, any Debentureholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
     Notwithstanding the replacement of the Trustee pursuant to this Section,
the Company’s obligations under Section 7.07 shall continue for the benefit of
the retiring Trustee.
     SECTION 7.09 Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.
     In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Debentures shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Debentures so authenticated; and in
case at that time any of the Debentures shall not have been authenticated, any
successor to the Trustee may authenticate such Debentures either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Debentures or in this Indenture provided that the certificate of the
Trustee shall have.
     SECTION 7.10 Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA § 310(a). The Trustee shall have a combined
capital and surplus of at least $50,000,000 as set forth in its most recent
published annual report of condition. The Trustee shall comply with TIA §
310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.
     SECTION 7.11 Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA

50



--------------------------------------------------------------------------------



 



§ 311(b). A Trustee who has resigned or been removed shall be subject to TIA §
311(a) to the extent indicated.
ARTICLE 8
DISCHARGE OF INDENTURE
     SECTION 8.01 Discharge of Liability on Debentures. (a) When (i) the Company
delivers to the Trustee all outstanding Debentures (other than Debentures
replaced pursuant to Section 2.09) for cancellation or (ii) all outstanding
Debentures have become due and payable, whether at maturity or upon a redemption
or repurchase pursuant to Article 3 hereof, and the Company irrevocably deposits
with the Trustee money sufficient to pay at maturity or upon redemption or
repurchase all outstanding Debentures, including interest thereon to maturity or
such redemption or repurchase date (other than Debentures replaced pursuant to
Section 2.09), and any shares of Common Stock or other property due in respect
of converted Debentures, and if in each such case the Company pays all other
sums payable hereunder by the Company, then this Indenture shall, subject to
Section 8.01(b), cease to be of further effect. The Trustee shall acknowledge
satisfaction and discharge of this Indenture on demand of the Company
accompanied by an Officers’ Certificate and an Opinion of Counsel and at the
cost and expense of the Company.
     (b) Notwithstanding clause (a) above, the Company’s obligations in
Sections 2.05, 2.06, 2.07, 2.08, 2.09, 2.10, 7.07, 7.08 and in this Article 8
shall survive until the Debentures have been paid in full. Thereafter, the
Company’s obligations in Sections 7.07, 8.03 and 8.04 shall survive.
     SECTION 8.02 Application of Trust Money. The Trustee shall hold in trust
money and any shares of Common Stock or other property due in respect of
converted Debentures deposited with it pursuant to this Article 8. It shall
apply the deposited money through the Paying Agent and in accordance with this
Indenture to the payment of principal of and interest on the Debentures or, in
the case of any shares of Common Stock or other property due in respect of
converted Debentures, in accordance with this Indenture in relation to the
conversion of Debentures pursuant to the terms hereof.
     SECTION 8.03 Repayment to Company. The Trustee and the Paying Agent shall
promptly turn over to the Company upon written request any excess money or
securities held by them at any time.
     Subject to any applicable abandoned property law, the Trustee and the
Paying Agent shall pay to the Company upon written request any money held by
them for the payment of principal or interest and any shares of Common Stock or
other property due in respect of converted Debentures that remains unclaimed for
two years, and, thereafter, Debentureholders entitled to the money and/or
securities must look to the Company for payment as general creditors.
     SECTION 8.04 Reinstatement. If the Trustee or Paying Agent is unable to
apply any money or to deliver any shares of Common Stock or other property due
in respect of converted Debentures in accordance with this Article 8 by reason
of any legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or

51



--------------------------------------------------------------------------------



 



otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Debentures shall be revived and reinstated as though no
deposit had occurred pursuant to this Article 8 until such time as the Trustee
or Paying Agent is permitted to apply all such money and any shares of Common
Stock or other property due in respect of converted Debentures in accordance
with this Article 8; provided, however, that, if the Company has made any
payment of interest on or principal of any Debentures because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Debentureholders of such Debentures to receive such payment from the
money held by the Trustee or Paying Agent.
ARTICLE 9
AMENDMENTS
     SECTION 9.01 Without Consent of Debentureholders. The Company and the
Trustee may amend this Indenture, any Security Document or the Debentures
without notice to or consent of any Debentureholder:
     (a) to cure any ambiguity, omission, defect or inconsistency; provided that
such modification or amendment does not adversely affect the interests of the
Holders of the Debentures in any material respect;
     (b) to comply with Article 5;
     (c) to provide for uncertificated Debentures in addition to or in place of
certificated Debentures; provided, however, that the uncertificated Debentures
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Debentures are described in
Section 163(f)(2)(B) of the Code;
     (d) to add guarantees with respect to the Debentures or to secure the
Debentures;
     (e) to add to the covenants of the Company for the benefit of the
Debentureholders or to surrender any right or power herein conferred upon the
Company;
     (f) to make any provision with respect to matters or questions arising
under this Indenture that the Company may deem necessary or desirable and that
shall not be inconsistent with provisions of this Indenture; provided that such
change or modification does not, in the good faith opinion of the Company’s
Board of Directors, adversely affect the interests of the Holders of the
Debentures in any material respect;
     (g) to provide for a successor Trustee;
     (h) to make any increase in the Conversion Rate;
     (i) to comply with any requirements of the SEC in connection with
qualifying, or maintaining the qualification of, this Indenture under the TIA;
     (j) to provide for amendments to the conversion rights of Holders and the
Company’s repurchase obligations in connection with a Fundamental Change or in
the event of any change or reclassification of the Common Stock, merger or
consolidation, or sale, lease, transfer,

52



--------------------------------------------------------------------------------



 



conveyance or other disposition of all or substantially all of the Company’s
assets and those of its Subsidiaries taken as a whole, solely to the extent
contemplated by Sections 10.06 or 10.13 and in accordance therewith; or
     (k) with respect to any Security Document, as provided therein.
     After an amendment under this Section becomes effective, the Company shall
mail to Debentureholders a notice briefly describing such amendment. The failure
to give such notice to all Debentureholders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section.
     SECTION 9.02 With Consent of Debentureholders. The Company and the Trustee
may amend this Indenture, the Security Documents or the Debentures with the
written consent of the Holders of at least a majority in principal amount of the
Debentures then outstanding (including consents obtained in connection with a
tender offer or exchange offer for the Debentures), without notice to any other
Debentureholder. However, without the consent of each Holder of an outstanding
Debenture affected, an amendment may not:
     (a) reduce the percentage of the Debentures required for consent to any
modification of this Indenture that requires the consent of each affected
Holder;
     (b) reduce the rate of or extend the time for payment of interest
(including Additional Interest, if any) on any Debenture;
     (c) reduce the principal of or extend the Maturity Date (except in
accordance with deferral notices under Section 1(c) of the Debentures);
     (d) reduce the amount payable in relation to the repurchase or redemption
of any Debentures;
     (e) make any Debenture payable in money other than that stated in the
Debenture;
     (f) change the redemption provisions in a manner adverse to the Holders;
     (g) change the Company’s obligation to repurchase any Debentures at the
option of the Holder in a manner adverse to the Holders;
     (h) change the Company’s obligation to repurchase any Debentures upon a
Fundamental Change in a manner adverse to the Holders;
     (i) impair the right of a Holder to institute suit for payment of any
Debentures;
     (j) provide for amendments to the conversion rights of Holders of the
Debentures and the Company’s repurchase obligations in connection with a
Fundamental Change or in the event of any change or reclassification of the
Common Stock, merger or consolidation, or sale, lease, transfer, conveyance or
other disposition of all or substantially all of the Company’s assets and those
of its Subsidiaries taken as a whole, other than any amendments covered by
Section 9.01(j) hereto; or

53



--------------------------------------------------------------------------------



 



     (k) except as otherwise permitted pursuant to this Indenture, adversely
affect the right of a Holder to convert any Debentures, or reduce the number of
shares of Common Stock or any other property receivable upon conversion pursuant
to the terms of this Indenture.
     In addition, the Company and the Trustee may not amend Section 4.11 of this
Indenture, including, without limitation, any defined terms used therein, in any
manner without the consent of the Holders of at least two-thirds in principal
amount of the Debentures then outstanding (including consents obtained in
connection with a tender offer or exchange offer for the Debentures).
     It shall not be necessary for the consent of the Debentureholders under
this Section to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.
     After an amendment under this Section becomes effective, the Company shall
mail to Debentureholders a notice briefly describing such amendment. The failure
to give such notice to all Debentureholders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section.
     SECTION 9.03 Compliance with Trust Indenture Act. Every amendment to this
Indenture or the Debentures shall comply with the TIA as then in effect.
     SECTION 9.04 Revocation and Effect of Consents and Waivers. A consent to an
amendment or a waiver by a Debentureholder of a Debenture shall bind the
Debentureholder and every subsequent Debentureholder of that Debenture or
portion of the Debenture that evidences the same debt as the consenting
Debentureholder’s Debenture, even if notation of the consent or waiver is not
made on the Debenture. However, any such Debentureholder or subsequent
Debentureholder may revoke the consent or waiver as to such Debentureholder’s
Debenture or portion of the Debenture if the Trustee receives the notice of
revocation before the date the amendment or waiver becomes effective. After an
amendment or waiver becomes effective, it shall bind every Debentureholder. An
amendment or waiver becomes effective once both (i) the requisite number of
consents have been received by the Company or the Trustee and (ii) such
amendment or waiver has been executed by the Company and the Trustee.
     The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Debentureholders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Debentureholders at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be
Debentureholders after such record date. No such consent shall be valid or
effective for more than 120 days after such record date.
     It is not necessary for the consent of the Holders of Debentures under this
Indenture to approve the particular form of any proposed amendment, supplement
or waiver, but it is sufficient if such consent approves the substance thereof.

54



--------------------------------------------------------------------------------



 



     For purposes of this Indenture, the consent of the Holder of a Global
Debenture shall be deemed to include any consent delivered by any member of, or
participant in, any Depositary or DTC, any nominees thereof and their respective
successors and assigns, or such other depositary institution hereinafter
appointed by the Company (“Depositary Entity”) by electronic means in accordance
with the Automated Tender Offer Procedures system or other customary procedures
of, and pursuant to authorization by, such Depositary Entity.
     Without limiting the generality of this Section 9.04, unless otherwise
provided in or pursuant to this Indenture, a Holder, including a Depositary or
its nominee that is a Holder of a Global Debenture, may give, make or take, by
an agent or agents duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided or
permitted in or pursuant to this Indenture to be given, made or taken by
Holders, and a Depositary or its nominee that is a Holder of a Global Debenture
may duly appoint in writing as its agent or agents members of, or participants
in, such Depositary holding interests in such Global Debenture in the records of
such Depositary, with regard to all or any part of the principal amount of such
Debenture.
     Nothing in this paragraph shall be construed to prevent the Company or the
Trustee from fixing a new record date for any action for which a record date has
previously been set pursuant to this paragraph (whereupon the record date
previously set shall automatically and with no further action by any Person be
canceled and of no effect).
     SECTION 9.05 Notation on or Exchange of Debentures. If an amendment changes
the terms of a Debenture, the Trustee may require the Debentureholder of the
Debenture to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Debenture regarding the changed terms and return it to the
Debentureholder. Alternatively, if the Company or the Trustee so determines, the
Company in exchange for the Debenture shall issue and the Trustee shall
authenticate a new Debenture that reflects the changed terms. Failure to make
the appropriate notation or to issue a new Debenture shall not affect the
validity of such amendment.
     SECTION 9.06 Trustee to Sign Amendments. The Trustee shall sign any
amendment authorized pursuant to this Article 9 if the amendment does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does, the Trustee may but need not sign it. In signing such amendment the
Trustee shall be entitled to receive, and (subject to Section 7.01) shall be
fully protected in relying upon, in addition to the documents required by
Section 11.04, an Officers’ Certificate and an Opinion of Counsel stating that
such amendment is authorized or permitted by this Indenture and that such
amendment is the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to customary exceptions, and
complies with the provisions hereof (including Section 9.03).
ARTICLE 10
CONVERSION OF DEBENTURES
     SECTION 10.01 Right to Convert. (a) Subject to and upon compliance with the
provisions of this Indenture, at any time following the Issue Date and ending on
5:00 p.m. New York City time, on the Business Day immediately preceding
February 1, 2013, the Holder of any Debentures not previously redeemed or
repurchased shall have the right, at such Holder’s option,

55



--------------------------------------------------------------------------------



 



to convert the principal amount then outstanding of the Debentures held by such
Holder, or any portion of such principal amount which is an integral multiple of
$1, into fully paid and non-assessable shares of Common Stock (as such shares
shall then be constituted) at the Conversion Rate in effect at such time plus,
if such conversion occurs after May 1, 2011 only, an amount in cash equal to the
Interest Make-Whole, by surrender of the Debentures so to be converted in whole
or in part, together with any required funds, under the circumstances described
in this Section 10.01 and in the manner provided in Section 10.02.
Notwithstanding anything in this Indenture to the contrary, any Interest
Make-Whole may be paid in shares of Common Stock in lieu of cash if the Company
and the relevant Holder so agree.
     (b) Debentures in respect of which a Holder has delivered a Repurchase
Notice exercising such Holder’s right to require the Company to repurchase such
Debentures pursuant to Section 3.04 may be converted only if such Repurchase
Notice is withdrawn in accordance with Section 3.06 prior to 5:00 p.m., New York
City time, on the Business Day immediately preceding the Fundamental Change
Repurchase Date.
     (c) A Holder of Debentures is not entitled to any rights of a holder of
Common Stock until such Holder has converted his Debentures to Common Stock, and
only to the extent such Debentures are deemed to have been converted to Common
Stock under this Article 10.
     SECTION 10.02 Exercise of Conversion Right; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends. In order to exercise the
conversion right with respect to any Debentures in certificated form, the
Company must receive at the office or agency of the Company maintained for that
purpose or, at the option of such Holder, the Corporate Trust Office, such
Debentures with the original or facsimile of the form entitled “Conversion
Notice” on the reverse thereof, duly completed and manually signed, together
with such Debentures duly endorsed for transfer, together with any other
required transfer documents, accompanied by the funds, if any, required by this
Section 10.02. Such notice shall also state the name or names (with address or
addresses) in which the certificate or certificates for shares of Common Stock
which shall be issuable on such conversion shall be issued, and shall be
accompanied by transfer or similar taxes or duties, if required pursuant to
Section 10.07.
     In order to exercise the conversion right with respect to any interest in a
Global Debenture, the Holder must complete, or cause to be completed, the
appropriate instruction form for conversion pursuant to the Depositary’s
book-entry conversion procedures; deliver, or cause to be delivered, by
book-entry delivery an interest in such Global Debenture; furnish appropriate
endorsements and transfer documents if required by the Company or the Trustee or
conversion agent; and pay the funds, if any, required by this Section 10.02 and
any transfer or similar taxes or duties if required pursuant to Section 10.07.
     The cash, if applicable, and a certificate or certificates for the number
of full shares of Common Stock into which the Debentures are converted (and cash
in lieu of fractional shares) will be delivered to such Holder after
satisfaction of the requirements for conversion set forth above, in accordance
with Section 10.12. In case any Debentures of a denomination greater than $1,000
shall be surrendered for partial conversion, and subject to Section 2.03, the
Company shall execute and the Trustee shall authenticate and deliver to the
Holder of the Debentures so surrendered, without charge to the Holder, a new
Debenture or Debentures in authorized

56



--------------------------------------------------------------------------------



 



denominations in an aggregate principal amount equal to the unconverted portion
of the surrendered Debentures.
     Each conversion shall be deemed to have been effected as to any such
Debentures (or portion thereof) on the date on which the requirements set forth
above in this Section 10.02 have been satisfied as to such Debentures (or
portion thereof) (the “Conversion Date”) and such Debentures will be deemed to
have been converted immediately prior to 5:00 p.m., New York City time, on the
Conversion Date. The Person in whose name any certificate or certificates for
shares of Common Stock shall be issuable upon such conversion shall be deemed to
have become, on said date, the holder of record of the shares represented
thereby; provided that any such surrender on any date when the stock transfer
books of the Company shall be closed shall constitute the Person in whose name
the certificates are to be issued as the record holder thereof for all purposes
on the next succeeding day on which such stock transfer books are open.
     Any Debentures or portion thereof surrendered for conversion during the
period from 5:00 p.m., New York City time, on the Record Date for any interest
payment date to 5:00 p.m., New York City time, on the Business Day preceding the
applicable interest payment date shall be accompanied by payment, in immediately
available funds or other funds acceptable to the Company, of an amount equal to
the interest (excluding any Additional Interest) otherwise payable on such
interest payment date on the principal amount being converted; provided that no
such payment need be made (1) if a Holder converts its Debentures in connection
with a redemption and the Company has specified a redemption date that is after
a Record Date and on or prior to the corresponding interest payment date, (2) if
a Holder converts its Debentures in connection with a Fundamental Change and the
Company has specified a Fundamental Change Repurchase Date that is after a
Record Date and on or prior to the corresponding interest payment date or (3) to
the extent of any overdue interest, if any overdue interest exists at the time
of conversion with respect to such Debentures. Except as provided above in this
Section 10.02 and Section 10.05, no payment or other adjustment shall be made
for interest accrued on any Debentures converted or for dividends on any shares
issued upon the conversion of such Debentures as provided in this Article 10.
     Furthermore, any Debentures or portion thereof surrendered for conversion
during the period from 5:00 p.m., New York City time, on the Record Date for any
Principal Payment Date to 5:00 p.m., New York City time, on the Business Day
preceding the applicable Principal Payment Date shall be accompanied by payment,
in immediately available funds or other funds acceptable to the Company, of an
amount equal to the principal that is otherwise payable on such Principal
Payment Date in respect of such Debentures surrendered for conversion; provided
that if the Trustee has notified the Holders of a Deferral (as defined in the
Debenture) relating to such Principal Payment Date pursuant to Section 1(c) of
the Debentures, the payment due by the Holder will be reduced by the portion of
the principal otherwise payable on such date that is being deferred.
     Upon the conversion of an interest in a Global Debenture, the Trustee (or
other conversion agent appointed by the Company), or the custodian for the
Global Debenture at the direction of the Trustee (or other conversion agent
appointed by the Company), shall make a notation on such Global Debenture as to
the reduction in the principal amount represented

57



--------------------------------------------------------------------------------



 



thereby. The Company shall notify the Trustee in writing of any conversions of
Debentures effected through any conversion agent other than the Trustee.
     Upon the conversion of any Debentures, the accrued but unpaid interest
attributable to the period from the issue date of the Debentures to the
Conversion Date, with respect to the converted Debentures, shall not be
cancelled, extinguished or forfeited, but rather shall be deemed to be paid in
full to the Holder thereof through delivery of the shares of Common Stock and
cash (including a cash payment in lieu of fractional shares), if any, in
exchange for the Debentures being converted pursuant to the provisions hereof.
     SECTION 10.03 Cash Payments in Lieu of Fractional Shares. No fractional
shares of Common Stock or scrip certificates representing fractional shares
shall be issued upon conversion of Debentures. If more than one Debenture shall
be surrendered for conversion at one time by the same Holder, the number of full
shares that shall be issuable upon conversion shall be computed on the basis of
the aggregate principal amount of the Debentures (or specified portions thereof
to the extent permitted hereby) so surrendered. If any fractional share of stock
would be issuable upon the conversion of any Debenture or Debentures, the
Company shall make an adjustment and payment therefor in cash to the Holder of
Debentures at a price equal to the Volume Weighted Average Price on the
Conversion Date.
     SECTION 10.04 Conversion Rate.
     (a) Each $1,000 principal amount of the Debentures shall be convertible
into the number of shares of Common Stock equal to the Conversion Rate, which is
subject to adjustment as provided in this Section 10.04 and Section 10.05.
     (b) Subject to Section 10.13, if and only to the extent a Holder elects to
convert Debentures at any time following the earlier of (i) the Effective Date
of the applicable Non-Stock Change of Control and (ii) receipt of the applicable
Company Repurchase Notice but before 5:00 p.m., New York City time, on the
Business Day immediately preceding the related Fundamental Change Repurchase
Date (a “Non-Stock Change of Control Conversion”), a Holder may elect in its
Conversion Notice either (x) with respect to a conversion after May 1, 2011
only, to receive the Interest Make-Whole upon such conversion of Debentures
pursuant to the terms of this Indenture or (y) to cause the Company to increase
the Conversion Rate applicable to such converted Debentures by a number of
additional shares of Common Stock (the “Additional Shares”) as set forth below.
     (c) If a Holder has elected to receive Make-Whole Consideration, the number
of Additional Shares shall be determined by reference to the table below, based
on the Effective Date and the price (the “Stock Price”) paid per share for the
Common Stock in the Non-Stock Change of Control. If holders of Common Stock
receive only cash in the Non-Stock Change of Control, the Stock Price shall be
the cash amount paid per share. Otherwise, the Stock Price shall be the average
of the Closing Sale Prices of the Common Stock on the five Trading Days prior to
but not including the Effective Date of such Non-Stock Change of Control.
     The numbers of Additional Shares set forth in the table below shall be
adjusted as of any date on which the Conversion Rate is adjusted in the same
manner in which the Conversion Rate

58



--------------------------------------------------------------------------------



 



is adjusted. The Stock Prices set forth in the table below shall be adjusted, as
of any date on which the Conversion Rate is adjusted, to equal the Stock Price
applicable immediately prior to such adjustment multiplied by a fraction, of
which
     (1) the numerator shall be the Conversion Rate immediately prior to the
adjustment and
     (2) the denominator shall be the Conversion Rate as so adjusted.
     The additional consideration payable hereunder on account of any Make-Whole
Applicable Increase (as defined below) with respect to a Debenture surrendered
for conversion is herein referred to as the “Make-Whole Consideration.”
     The Make-Whole Consideration will be in addition to, and not in
substitution for, any cash, securities or other assets otherwise due to Holders
of Debentures upon conversion (other than the Interest Make-Whole) as described
in this Indenture.
     The following table sets forth the Stock Price and number of Additional
Shares by which the Conversion Rate shall be increased (the “Make-Whole
Applicable Increase”):

                                                                               
                  STOCK PRICE Effective Date   $12.00   $13.00   $14.00   $15.00
  $16.00   $17.00   $18.00   $19.00   $20.00   $22.50   $25.00   $30.00
May 14, 2009
    14.5381       12.4376       10.7293       9.3237       8.1528       7.1682  
    6.3333       5.6200       5.0060       3.8013       2.9264       1.7773  
May 14, 2010
    13.7123       11.3276       9.4286       7.9047       6.6694       5.6618  
    4.8339       4.1489       3.5795       2.5262       1.8244       1.0020  
May 14, 2011
    13.2764       10.2145       7.7036       5.6220       3.8906       2.4571  
    1.2894       0.3468       0       0       0       0  
May 14, 2012
    12.9714       9.5314       6.8264       4.6767       2.9600       1.5976    
  0.5422       0       0       0       0       0  
January 20, 2013
    0       0       0       0       0       0       0       0       0       0  
    0       0  

     If the Stock Price and Effective Date are not set forth on the table above
and the Stock Price is:
     (i) between two Stock Prices on the table or the Effective Date is between
two days on the table, the number of Additional Shares shall be determined by
straight-line interpolation between the number of Additional Shares of Common
Stock set forth for the higher and lower Stock Price and the two Effective
Dates, as applicable, based on a 360-day year;
     (ii) in excess of $30.00 per share (subject to adjustment in the same
manner as and as of any date on which the Stock Prices are adjusted in the table
above), no Additional Shares of Common Stock shall be issued upon conversion; or
     (iii) less than $12.00 per share (subject to adjustment in the same manner
as and as of any date on which the Stock Prices are adjusted in the table
above), no Additional Shares shall be issued upon conversion.
     Notwithstanding the foregoing, in no event will the Conversion Rate as
adjusted pursuant to this Section 10.04 exceed 85.9667 per $1,000 principal
amount of the Debentures, subject to

59



--------------------------------------------------------------------------------



 



adjustments in the same manner as and as of any date on which the numbers of
Additional Shares set forth in the above table are adjusted as set forth in the
second paragraph of this Section 10.04(c).
     SECTION 10.05 Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:
     (a) In case the Company shall, at any time or from time to time while any
of the Debentures are outstanding, pay a dividend in shares of Common Stock or
make a distribution in shares of Common Stock to all or substantially all
Holders of its outstanding shares of Common Stock (other than a dividend or
distribution upon a transaction to which Section 10.06 applies), then the
Conversion Rate in effect at the opening of business on the date following the
Record Date fixed for the determination of stockholders entitled to receive such
dividend or other distribution shall be increased by multiplying such Conversion
Rate by a fraction:
     (1) the numerator of which shall be the sum of the number of shares of
Common Stock outstanding at the close of business on the Record Date fixed for
the determination of stockholders entitled to receive such dividend or other
distribution plus the total number of shares of Common Stock constituting such
dividend or other distribution; and
     (2) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date fixed for such
determination, such increase to become effective immediately after the opening
of business on the day following the Record Date fixed for such determination.
If any dividend or distribution of the type described in this Section 10.05(a)
is declared but not so paid or made, the Conversion Rate shall again be adjusted
to the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.
     (b) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock (other than upon a transaction to which
Section 10.06 applies), the Conversion Rate in effect at the opening of business
on the day following the day upon which such subdivision becomes effective shall
be proportionately increased, and conversely, in case outstanding shares of
Common Stock shall be combined into a smaller number of shares of Common Stock
(other than upon a transaction to which Section 10.06 applies), the Conversion
Rate in effect at the opening of business on the day following the day upon
which such combination becomes effective shall be proportionately reduced, such
increase or reduction, as the case may be, to become effective immediately after
the opening of business on the day following the day upon which such subdivision
or combination becomes effective.
     (c) In case the Company shall issue rights or warrants to all or
substantially all holders of its outstanding shares of Common Stock (other than
upon a transaction to which Section 10.06 applies) entitling them to purchase,
for a period of up to 45 calendar days, shares of Common Stock at a price per
share less than the then Current Market Price, the Conversion Rate shall be
increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect immediately prior to the Record Date fixed for
determination of stockholders entitled to receive such rights or warrants by a
fraction,

60



--------------------------------------------------------------------------------



 



     (1) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date fixed for determination
of stockholders entitled to receive such rights or warrants plus the total
number of additional shares of Common Stock offered for subscription or
purchase, and
     (2) the denominator of which shall be the sum of the number of shares of
Common Stock outstanding at the close of business on the Record Date fixed for
determination of stockholders entitled to receive such rights or warrants plus
the number of shares that the aggregate offering price of the total number of
shares so offered would purchase at the Current Market Price.
     Such adjustment shall be successively made whenever any such rights or
warrants are issued, and shall become effective immediately after the opening of
business on the day following the date fixed for determination of stockholders
entitled to receive such rights or warrants; provided, that no adjustment to the
Conversion Rate shall be made if the Holder will otherwise participate in such
distribution without conversion as a result of holding the Debentures. To the
extent that shares of Common Stock are not delivered after the expiration of
such rights or warrants, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered. If such rights or
warrants are not so issued, the Conversion Rate shall again be adjusted to be
the Conversion Rate that would then be in effect if such date fixed for the
determination of stockholders entitled to receive such rights or warrants had
not been fixed. In determining whether any rights or warrants entitle the
Holders to purchase shares of Common Stock at less than such Current Market
Price, and in determining the aggregate offering price of such shares of Common
Stock, there shall be taken into account any consideration received by the
Company for such rights or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors.
     (d) In case the Company shall, by dividend or otherwise, distribute to all
or substantially all holders of its outstanding shares of Common Stock shares of
any class of capital stock of the Company or evidences of its indebtedness or
assets (including securities, but excluding (i) any rights or warrants referred
to in Section 10.05(c), (ii) any dividends or distributions in connection with a
transaction to which Section 10.06 applies, (iii) any dividends or distributions
paid exclusively in cash or (iv) any dividends or distributions referred to in
Section 10.05(a)) (any of the foregoing hereinafter in this Section 10.05(d)
called the “Distributed Assets”), then, in each such case, the Conversion Rate
shall be increased so that the same shall be equal to the rate determined by
multiplying the Conversion Rate in effect on the Record Date with respect to
such distribution by a fraction,
     (1) the numerator of which shall be the Current Market Price; and
     (2) the denominator of which shall be the Current Market Price less the
Fair Market Value (as determined by the Board of Directors, whose determination
shall be conclusive, and described in a resolution of the Board of Directors) on
the Record Date of the portion of the Distributed Assets so distributed
applicable to one share of Common

61



--------------------------------------------------------------------------------



 



Stock, such adjustment to become effective immediately prior to the opening of
business on the day following such Record Date; provided that if the then Fair
Market Value (as so determined) of the portion of the Distributed Assets so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price or such Current Market Price exceeds such Fair Market
Value by less than $1.00, in lieu of the foregoing adjustment, adequate
provision shall be made so that the Holder of each Debenture shall have the
right to receive upon conversion the amount of Distributed Assets such Holder
would have received had such Holder converted such Debenture immediately prior
to the Record Date; and provided, further, that no adjustment to the Conversion
Rate shall be made if the Holder will otherwise participate in such distribution
without conversion as a result of holding the Debentures. If such dividend or
distribution is not so paid or made, the Conversion Rate shall again be adjusted
to be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.
Notwithstanding the foregoing, in the event any such distribution consists of
shares of Capital Stock of one or more of the Company’s Subsidiaries to be
traded in a securities market (a “Spin-Off”), the Conversion Rate shall be
increased so that the same shall be equal to the rate determined by multiplying
the Conversion Rate in effect immediately prior to the close of business on the
Record Date with respect to such distribution by a fraction:
     (1) the numerator of which shall be the Current Market Price of the Common
Stock determined for the period specified below, plus the Fair Market Value of
the portion of the Distributed Assets so distributed applicable to one share of
Common Stock, determined as set forth above, and
     (2) the denominator of which shall be the Current Market Price determined
for the period specified below;
and such increase shall become effective immediately prior to the opening of
business on the day following the last Trading Day of the Spin-Off Valuation
Period (as defined below). For purposes of this paragraph, the Fair Market Value
of the securities to be distributed shall equal the average of the Closing Sale
Prices of such securities on the principal securities market on which such
securities are traded for the five consecutive Trading Days commencing on and
including the sixth day of trading of those securities after the effectiveness
of the Spin-Off (the “Spin-Off Valuation Period”), and the Current Market Price
of the Common Stock shall be measured for the same period. In the event,
however, that an underwritten initial public offering of the securities in the
Spin-Off occurs simultaneously with the Spin-Off, Fair Market Value of the
securities distributed in the Spin-Off shall mean the initial public offering
price of such securities and the Current Market Price of the Common Stock shall
mean the Closing Sale Price for the Common Stock on the same Trading Day.
     Rights or warrants distributed by the Company to all holders of Common
Stock entitling the Holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.05

62



--------------------------------------------------------------------------------



 



(and no adjustment to the Conversion Rate under this Section 10.05 will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Conversion Rate shall be made under this
Section 10.05(d). If any such right or warrant, including any such existing
rights or warrants distributed prior to the date of this Indenture, are subject
to events, upon the occurrence of which such rights or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and record date with respect to new rights
or warrants with such rights (and a termination or expiration of the existing
rights or warrants without exercise by any of the holders thereof). In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under this
Section 10.05 was made, (1) in the case of any such rights or warrants that
shall all have been redeemed or repurchased without exercise by any Holders
thereof, the Conversion Rate shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights or warrants (assuming such holder had retained such rights or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights and warrants had not been
issued.
     No adjustment of the Conversion Rate shall be made pursuant to this
Section 10.05(d) in respect of rights or warrants distributed or deemed
distributed on any Trigger Event to the extent that such rights or warrants are
actually distributed or reserved by the Company for distribution to Holders of
Debentures upon conversion by such Holders of Debentures to Common Stock.
     (e) In case the Company shall pay a dividend or otherwise distribute to all
holders of its Common Stock a dividend or other distribution of exclusively cash
(excluding (x) any dividend or distribution in connection with the liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary and
(y) any dividend or distribution in connection with a transaction to which
Section 10.06 applies), then the Conversion Rate shall be increased so that the
same shall equal the rate determined by multiplying the Conversion Rate in
effect on the applicable Record Date by a fraction,
     (1) the numerator of which shall be the Current Market Price; and
     (2) the denominator of which shall be the Current Market Price less the
amount of the cash distribution applicable to one share of Common Stock, such
adjustment to be effective immediately prior to the opening of business on the
day following such Record Date; provided that if the portion of the cash so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Holder of Debentures shall have the right
to receive upon conversion the amount of cash such Holder would have received
had such Holder converted such Debenture

63



--------------------------------------------------------------------------------



 



immediately prior to the Record Date. If such dividend or distribution is not so
paid or made, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.
     (f) In case a tender or exchange offer made by the Company or any
Subsidiary thereof for all or any portion of the Common Stock shall expire and
such tender or exchange offer (as amended upon the expiration thereof) shall
require the payment to stockholders of consideration per share of Common Stock
having a Fair Market Value (as determined by the Board of Directors, whose
determination shall be conclusive and described in a resolution of the Board of
Directors) that as of the last time (the “Expiration Time”) tenders or exchanges
may be made pursuant to such tender or exchange offer (as it may be amended)
exceeds the Closing Sale Price of a share of Common Stock on the Trading Day
next succeeding the Expiration Time, the Conversion Rate shall be increased so
that the same shall equal the rate determined by multiplying the Conversion Rate
in effect immediately prior to the Expiration Time by a fraction,
     (1) the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to stockholders
whose shares are validly tendered or exchanged and not withdrawn as of the
Expiration Time and accepted for purchase (the shares so accepted being referred
to as the “Purchased Shares”) and (y) the product of the number of shares of
Common Stock outstanding (less any Purchased Shares) at the Expiration Time and
the Closing Sale Price of a share of Common Stock on the Trading Day next
succeeding the Expiration Time, and
     (2) the denominator of which shall be the number of shares of Common Stock
outstanding (including any Purchased Shares) at the Expiration Time multiplied
by the Closing Sale Price of a share of Common Stock on the Trading Day next
succeeding the Expiration Time,
such adjustment to become effective immediately prior to the opening of business
on the Business Day following the Expiration Time. If the Company is obligated
to purchase shares pursuant to any such tender or exchange offer, but the
Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made.
     (g) For purposes of this Section 10.05, the following terms shall have the
meaning indicated:
     (i) “Current Market Price,” with respect to any issuance or distribution,
means, except as otherwise provided in Section 10.05(d), the average of the
daily Closing Sale Prices per share of Common Stock for the ten consecutive
Trading Days immediately prior to the “ex” date for such issuance or
distribution requiring such computation; provided that if the “ex” date (as
hereinafter defined) for any event (other than the issuance or distribution
requiring such computation) that requires an adjustment to the Conversion Rate
pursuant to Section 10.05(a), (b), (c), (d), (e) or (f) occurs during such ten
consecutive Trading Days, the Closing Sale Price for each Trading Day prior to
the “ex” date for such other event shall be adjusted by dividing such Closing
Sale Price

64



--------------------------------------------------------------------------------



 



by the same fraction by which the Conversion Rate is so required to be
multiplied as a result of such other event.
Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 10.05, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 10.05 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.
     (ii) “‘ex’ date”:
     (1) when used in this Article 10 with respect to any issuance or
distribution, means the first date on which the shares of Common Stock trade
regular way on the relevant exchange or in the relevant market from which the
Closing Sale Price was obtained without the right to receive such issuance or
distribution;
     (2) when used in the proviso to Section 10.05(g)(i) with respect to any
subdivision or combination of shares of Common Stock, means the first date on
which the shares of Common Stock trade regular way on such exchange or in such
market after the time at which such subdivision or combination becomes
effective; and
     (3) when used in the proviso to Section 10.05(g)(i) with respect to any
tender or exchange offer, means the first date on which the shares of Common
Stock trade regular way on such exchange or in such market after the Expiration
Time of such offer.
     (iii) “Fair Market Value” shall mean the amount which a willing buyer would
pay a willing seller in an arm’s-length transaction.
     (iv) “Record Date” shall mean, with respect to any dividend, distribution
or other transaction or event in which the holders of Common Stock have the
right to receive any cash, securities or other property or in which the Common
Stock (or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).
     (v) “Trading Day” means any day that is scheduled to be a trading day on
the primary United States national securities exchange or market on which the
Common Stock is listed, admitted to trading or quoted on which (i) there is no
Market Disruption Event and (ii) The Nasdaq Global Select Market (or, if the
Common Stock is not quoted on The Nasdaq Global Select Market, the principal
U.S. national or regional securities exchange on which the Common Stock is
listed or admitted to trading), is open for trading or, if the Common Stock is
not so listed, admitted for trading or quoted, any Business Day. A Trading Day
includes only those scheduled trading days that have a scheduled closing time of
4:00 p.m., New York City time, or the then standard closing time for regular
trading on the relevant exchange or market.

65



--------------------------------------------------------------------------------



 



     (h) The Company may make such increases in the Conversion Rate, in addition
to those required by Section 10.05(a)-(f), as the Board of Directors considers
to be advisable to avoid or diminish any income tax to holders of Common Stock
or rights to purchase Common Stock resulting from any dividend or distribution
of stock (or rights to acquire stock) or from any event treated as such for
income tax purposes.
     In addition to the foregoing, to the extent permitted by applicable law,
the Company from time to time may increase the Conversion Rate by any amount for
any period of time if the period is at least 20 Business Days, the increase is
irrevocable during the period and the Board of Directors shall have made a
determination that such increase would be in the best interests of the Company,
which determination shall be conclusive. Whenever the Conversion Rate is
increased pursuant to the preceding sentence, the Company shall mail to Holders
of record of the Debentures a notice of the increase, which notice will be given
at least 15 days prior to the effectiveness of any such increase, and such
notice shall state the increased Conversion Rate and the period during which it
will be in effect.
     (i) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) in
such rate; provided that any adjustments that by reason of this Section 10.05(i)
are not required to be made shall be carried forward and the Company shall make
such carry forward adjustments, regardless of whether the aggregate adjustment
is less than 1%, (x) annually on the anniversary of the Closing Date and
otherwise (y)(1) five Business Days prior to the final maturity of the
Debentures (whether at stated maturity or otherwise) or (2) prior to the
redemption date or Fundamental Change Repurchase Date, unless such adjustment
has already been made. All calculations under this Article 10 shall be made by
the Company and shall be made to the nearest cent or to the nearest one-ten
thousandth (1/10,000) of a share, as the case may be. No adjustment need be made
for rights to purchase Common Stock pursuant to a Company plan for reinvestment
of dividends or interest or for any issuance of Common Stock or convertible or
exchangeable securities or rights to purchase Common Stock or convertible or
exchangeable securities. Interest will not accrue on any cash into which the
Debentures are convertible.
     (j) Whenever the Conversion Rate is adjusted as herein provided, the
Company will issue a press release containing the relevant information and make
this information available on the Company’s website or through another public
medium as the Company may use at that time. In addition, the Company shall
promptly file with the Trustee and any conversion agent other than the Trustee
an Officers’ Certificate setting forth the Conversion Rate after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
Unless and until a responsible officer of the Trustee shall have received such
Officers’ Certificate, the Trustee shall not be deemed to have knowledge of any
adjustment of the Conversion Rate and may assume that the last Conversion Rate
of which it has actual knowledge is still in effect. Promptly after delivery of
such certificate, the Company shall prepare a notice of such adjustment of the
Conversion Rate setting forth the adjusted Conversion Rate and the date on which
each adjustment becomes effective and shall mail such notice of such adjustment
of the Conversion Rate to the Holder of each Debentures at his last address
appearing on the Register, within 20 calendar days after execution thereof.
Failure to deliver such notice shall not affect the legality or validity of any
such adjustment.

66



--------------------------------------------------------------------------------



 



     (k) In any case in which this Section 10.05 provides that an adjustment
shall become effective immediately after (1) a record date for an event, (2) the
date fixed for the determination of stockholders entitled to receive a dividend
or distribution pursuant to Section 10.05(a), (3) a date fixed for the
determination of stockholders entitled to receive rights or warrants pursuant to
Section 10.05(c), or (4) the Expiration Time for any tender or exchange offer
pursuant to Section 10.05(f) (each, a “Determination Date”), the Company may
elect to defer until the occurrence of the applicable Adjustment Event (as
hereinafter defined) (x) issuing to the Holder of any Debentures converted after
such Determination Date and before the occurrence of such Adjustment Event, the
additional shares of Common Stock, if any, or other securities issuable upon
such conversion by reason of the adjustment required by such Adjustment Event
over and above the Common Stock, if any, issuable upon such conversion before
giving effect to such adjustment and (y) paying to such Holder any amount in
cash in lieu of any fractional share pursuant to Section 10.03. For purposes of
this Section 10.05(k), the term “Adjustment Event” shall mean:
     (i) in any case referred to in clause (1) hereof, the occurrence of such
event,
     (ii) in any case referred to in clause (2) hereof, the date any such
dividend or distribution is paid or made,
     (iii) in any case referred to in clause (3) hereof, the date of expiration
of such rights or warrants, and
     (iv) in any case referred to in clause (4) hereof, the date a sale or
exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.
     (l) For purposes of this Section 10.05, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.
     (m) No adjustment to the Conversion Rate shall be made pursuant to this
Section 10.05 if the Holders of the Debentures may participate in the
transaction that would otherwise give rise to adjustment pursuant to this
Section 10.05.
     SECTION 10.06 Effect of Reclassification, Consolidation, Merger or Sale. If
any of the following events occur, namely:
     (a) any reclassification or change of the outstanding Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination),
     (b) any consolidation, merger or binding share exchange of the Company with
or into another Person, or

67



--------------------------------------------------------------------------------



 



     (c) any sale, lease, transfer, conveyance or other disposition of all or
substantially all of the Company’s assets and those of its Subsidiaries taken as
a whole to any other Person or Persons,
as a result of which holders of Common Stock shall be entitled to receive stock,
other securities or other property or assets (including cash or any combination
thereof) with respect to or in exchange for such Common Stock, in each case, the
Company or the successor or purchasing corporation, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
Trust Indenture Act as in force at the date of execution of such supplemental
indenture, if such supplemental indenture is then required to so comply)
providing that each such Debenture shall, without the consent of any Holders of
Debentures, become convertible into a Conversion Settlement Amount based on only
the kind and amount of shares of stock and other securities or property or
assets (including cash or any combination thereof) (the “Applicable
Consideration”), as provided further below, that holders of shares of Common
Stock received in such reclassification, change, consolidation, merger, binding
share exchange, sale, lease, transfer, conveyance or other disposition, except
that the conditions relating to conversion of Debentures specified herein
(including in Sections 10.01, 10.02 and 10.12) (modified as appropriate in the
good faith judgment of the Board of Directors to apply properly to the
Applicable Consideration in lieu of Common Stock) and the provisions of
Section 10.12 relating to the settlement of the conversion obligation upon
conversion of Debentures shall continue to apply following such transaction. In
the event holders of Common Stock have the opportunity to elect the form of
consideration to be received in such transaction, the Applicable Consideration
shall consist of the consideration that a majority of the holders of Common
Stock who made such an election received in such transaction. The Company may
not become a party to any such transaction unless its terms are consistent with
the foregoing. Such supplemental indenture shall provide for adjustments that
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Article 10, as determined in good faith by the Company or successor
or purchasing corporation. If, in the case of any such reclassification, change,
consolidation, merger, binding share exchange, sale, lease, transfer, conveyance
or other disposition, the stock or other securities and assets receivable
thereupon by a holder of Common Stock includes shares of stock or other
securities and assets of a corporation other than the successor or purchasing
corporation, as the case may be, in such reclassification, change,
consolidation, merger, binding share exchange, sale, lease, transfer, conveyance
or other disposition, then such supplemental indenture shall also be executed by
such other corporation and shall contain such additional provisions to protect
the interests of the Holders of the Debentures as the Board of Directors shall
reasonably consider necessary by reason of the foregoing, including to the
extent practicable the provisions providing for the conversion rights set forth
in this Article 10. Upon the effectiveness of such transaction, a Holder of
Debentures shall thereafter have the right to convert such Debentures, at the
Conversion Rate in effect immediately prior to the effectiveness of such
transaction (subject to adjustment as provided in Section 10.04 and
Section 10.05), only into cash and units of Applicable Consideration (a “unit of
Applicable Consideration” being, for purposes of this Indenture, the kind and
amount of Applicable Consideration which the holder of one share of Common Stock
would have received in such transaction, determined as set forth above), as
provided for in accordance with Section 10.12.

68



--------------------------------------------------------------------------------



 



     The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder, at the address of such Holder as it
appears on the register of the Debentures maintained by the Registrar, within
20 days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.
     The above provisions of this Section 10.06 shall similarly apply to
successive reclassifications, changes, consolidations, mergers, binding share
exchanges, sales, leases, transfers, conveyances or other dispositions.
     If this Section 10.06 applies to any event or occurrence, Section 10.05
shall not apply. Notwithstanding this Section 10.06, if a Public Acquirer Change
of Control occurs and the Company elects to adjust its conversion obligation and
the Conversion Rate pursuant to Section 10.13, the provisions of Section 10.13
instead of this Section 10.06 shall apply to the transaction.
     SECTION 10.07 Taxes on Shares Issued. The issue of stock certificates on
conversions of Debentures shall be made without charge to the converting Holder
of Debentures for any documentary, stamp or similar issue or transfer tax in
respect of the issue thereof. The Company shall not, however, be required to pay
any such tax which may be payable in respect of any transfer involved in the
issue and delivery of stock in any name other than that of the Holder of any
Debentures converted, and the Company shall not be required to issue or deliver
any such stock certificate unless and until the Person or Persons requesting the
issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
     SECTION 10.08 Reservation of Shares, Shares to be Fully Paid; Compliance
with Governmental Requirements; Listing of Common Stock. The Company shall
provide, free from preemptive rights, out of its authorized but unissued shares
or shares held in treasury, sufficient shares of Common Stock to provide for the
conversion of the Debentures from time to time as such Debentures are presented
for conversion.
     Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable upon
conversion of the Debentures, the Company will take all corporate action which
may, in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.
     The Company covenants that all shares of Common Stock which may be issued
upon conversion of Debentures will upon issue be fully paid and non-assessable
by the Company and free from all taxes, liens and charges with respect to the
issue thereof.
     The Company covenants that, if any shares of Common Stock to be provided
for the purpose of conversion of Debentures hereunder require registration with
or approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will in good
faith and as expeditiously as possible, to the extent then permitted by the
rules and interpretations of the Commission (or any successor thereto), endeavor
to secure such registration or approval, as the case may be.

69



--------------------------------------------------------------------------------



 



     The Company further covenants that, if at any time the Common Stock shall
be listed on any national securities exchange or automated quotation system, the
Company will, if permitted by the rules of such exchange or automated quotation
system, list and keep listed, so long as the Common Stock shall be so listed on
such exchange or automated quotation system, all Common Stock issuable upon
conversion of the Debentures; provided that if the rules of such exchange or
automated quotation system permit the Company to defer the listing of such
Common Stock until the first conversion of the Debentures into Common Stock in
accordance with the provisions of this Indenture, the Company covenants to list
such Common Stock issuable upon conversion of the Debentures in accordance with
the requirements of such exchange or automated quotation system at such time.
     SECTION 10.09 Responsibility of Trustee. The Trustee and any other
conversion agent shall not at any time be under any duty or responsibility to
any Holder of Debentures to determine the Conversion Rate or whether any facts
exist which may require any adjustment of the Conversion Rate, or with respect
to the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
conversion agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Common Stock, or of any capital stock,
other securities or other assets or property, which may at any time be issued or
delivered upon the conversion of any Debentures; and the Trustee and any other
conversion agent make no representations with respect thereto. Neither the
Trustee nor any conversion agent shall be responsible for any failure of the
Company to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Debentures for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article 10.
Without limiting the generality of the foregoing, neither the Trustee nor any
conversion agent shall be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture entered into pursuant
to Section 10.06 relating either to the kind or amount of shares of capital
stock or other securities or other assets or property (including cash)
receivable by Holders of Debentures upon the conversion of their Debentures
after any event referred to in such Section 10.06 or to any adjustment to be
made with respect thereto, but, subject to the provisions of Section 9.01, may
accept as conclusive evidence of the correctness of any such provisions, and
shall be protected in relying upon, the Officers’ Certificate (which the Company
shall be obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto.
     SECTION 10.10 Notice to Holders Prior to Certain Actions. In case:
     (a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 10.05; or
     (b) the Company shall authorize the granting to the holders of all or
substantially all of its Common Stock of rights or warrants to subscribe for or
purchase any share of any class or any other rights or warrants; or
     (c) of any reclassification or change of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, or a
change in par value, or

70



--------------------------------------------------------------------------------



 



from par value to no par value, or from no par value to par value), or of any
consolidation or merger or binding share exchange to which the Company is a
party and for which approval of any stockholders of the Company is required, or
of the sale, lease, transfer, conveyance or other disposition of all or
substantially all of the assets of the Company and those of its Subsidiaries
taken as a whole; or
     (d) of the voluntary or involuntary dissolution, liquidation or winding up
of the Company;
and, in the case of the events specified in clauses (a), (b) or (c), the Company
shall cause to be filed with the Trustee and to be mailed to each Holder of
Debentures at his address appearing on the Register provided for in Section 2.05
of this Indenture, as promptly as possible but in any event at least ten
calendar days prior to the applicable date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, change, consolidation, merger, binding share
exchange, sale, transfer, conveyance or other disposition, dissolution,
liquidation or winding up is expected to become effective or occur, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reclassification, change, consolidation, merger, binding
share exchange, sale, lease, transfer, conveyance or other disposition,
dissolution, liquidation or winding up. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such dividend,
distribution, reclassification, change, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.
     SECTION 10.11 Stockholder Rights Plans. If the rights provided for in any
future rights plan adopted by the Company have separated from the shares of
Common Stock in accordance with the provisions of the applicable stockholder
rights agreement so that the Holders of the Debentures would not be entitled to
receive any rights in respect of Common Stock issuable upon conversion of the
Debentures, the Conversion Rate will be adjusted (and, if applicable readjusted)
as provided in Section 10.05(d). If such rights have not separated, any shares
of Common Stock delivered upon the conversion of Debentures shall be accompanied
by such rights.
     SECTION 10.12 Settlement Upon Conversion.
     (a) Upon any conversion of Debentures, the Company will deliver to
converting Holders in respect of each $1,000 principal amount of Debentures
being converted a “Conversion Settlement Amount” consisting of (i) a number of
shares of Common Stock equal to the Conversion Rate (the “Settlement Shares”)
and (ii) if the applicable Conversion Date is after May 1, 2011, except in the
case of a conversion in which the Make-Whole Applicable Increase pursuant to
Section 10.04 of the Indenture shall apply, an amount in cash equal to the
applicable Interest Make Whole.
     (b) On the third Trading Day following the applicable Conversion Date, the
Company shall deliver to the applicable Holder (i) an amount in cash equal to
the applicable Interest Make-

71



--------------------------------------------------------------------------------



 



Whole if the Conversion Date is after May 1, 2011 (except in the case of a
conversion in which the Make-Whole Applicable Increase pursuant to Section 10.04
of the Indenture shall apply) and (ii) the Settlement Shares, in accordance with
Section 10.02 of the Indenture.
     SECTION 10.13 Conversion After a Public Acquirer Change of Control.
     (a) In the event of a Public Acquirer Change of Control, the Company may,
in lieu of adjusting the Conversion Rate pursuant to Section 10.04(b) or 10.06,
elect to adjust its conversion obligation and the Conversion Rate such that from
and after the Effective Date of such Public Acquirer Change of Control, Holders
of the Debentures shall be entitled, subject to the conditions relating to
conversion of Debentures specified herein (including Sections 10.01, 10.02 and
10.12) to receive a Conversion Settlement Amount upon conversion of Debentures
based on shares of Public Acquirer Common Stock; and the Conversion Rate in
effect immediately before the Public Acquirer Change of Control shall be
adjusted by multiplying it by a fraction:
     (1) the numerator of which shall be (A) in the case of a consolidation,
merger or binding share exchange, pursuant to which the Common Stock is
converted solely into cash, the value of such cash paid or payable per share of
Common Stock or (B) in the case of any other Public Acquirer Change of Control,
the average of the Closing Sale Prices of the Common Stock for the five
consecutive Trading Days prior to but excluding the Effective Date of such
Public Acquirer Change of Control; and
     (2) the denominator of which shall be the average of the Closing Sale
Prices of the Public Acquirer Common Stock for the five consecutive Trading Days
commencing on the Trading Day next succeeding the Effective Date of such Public
Acquirer Change of Control.
     (b) The Company shall notify Holders of its election by providing notice as
set forth in Section 3.04(b).
     (c) If the Company elects to make the adjustment to the Conversion Rate
described in Section 10.13(a) in the event of a Public Acquirer Change of
Control, (i) Holders of Debentures will not be entitled to receive any
Additional Shares pursuant to Section 10.04(b) as a result of such Public
Acquirer Change of Control; (ii) Section 10.06 will not apply to such
transaction and (iii) the Company and the acquirer or other issuer of Public
Acquirer Common Stock shall execute with the Trustee a supplemental indenture
(which shall comply with the Trust Indenture Act as in force at the date of
execution of such supplemental indenture, if such supplemental indenture is then
required to so comply) providing that such Debentures shall, without the consent
of any Holders of Debentures, be convertible into a Conversion Settlement Amount
based on shares of Public Acquirer Common Stock at the adjusted Conversion Rate
as specified above (subject to the conditions relating to conversion of
Debentures specified herein (including Sections 10.01, 10.02 and 10.12)). Such
supplemental indenture shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 10, as determined in good faith by the Company or the Public Acquirer.

72



--------------------------------------------------------------------------------



 



     SECTION 10.14 Limitations on Foreign Ownership. The shares of Common Stock
issuable upon conversion of the Debentures are subject to limitations on foreign
ownership as and to the extent set forth in the certificate of incorporation and
bylaws of the Company as of the Issue Date. By reason of such limitations, upon
conversion of the Debentures, as and to the extent set forth in the certificate
of incorporation and bylaws of the Company as of the Issue Date, an Alien (as
defined in the certificate of incorporation of the Company as of the Issue Date)
holding Common Stock received upon conversion of the Debentures will not receive
or accrue any rights with respect to any dividends or other distributions of
assets declared payable or be entitled to vote with respect to any matter
submitted to stockholders and will be subject to having any Excess Shares (as
defined in the certificate of incorporation of the Company as of the Issue Date)
of such Alien redeemed by the Company for cash or for promissory notes of the
Company with maturities not to exceed ten years and bearing interest at the
then-applicable rate for U.S. treasury instruments of the same tenor. Each
Debentureholder, by accepting the same, (a) agrees to and shall be bound by such
limitations and (b) authorizes and directs the Trustee on his behalf to take
such action as may be necessary or appropriate to effectuate such limitations.
     SECTION 10.15 Conversion Limitation. No Holder shall have the right to
convert any portion of such Debenture, to the extent that after giving effect to
such conversion, a Holder (together with such Holder’s affiliates whose
ownership of securities is not disaggregated from such Holder in accordance with
SEC Release No. 34-39538) would beneficially own in excess of 9.99% of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion (the “Conversion Limitation”). For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by a Holder
and its affiliates shall include the number of shares of Common Stock issuable
upon conversion of a Debenture in respect of which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) conversion of the remaining, nonconverted
portion of any Debentures beneficially owned by such Holder or any of its
affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by such Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act. For purposes of
this Section 10.15, in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-K, 10-Q or Form 8-K, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of a
Holder, the Company shall within one Business Day confirm orally and in writing
to such Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including any Debenture, by a Holder or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.
Notwithstanding the foregoing, the Conversion Limitation shall not be applicable
(i) on any of the ten Trading Days up to and including the Maturity Date,
(ii) during the Fundamental Change Period, or (iii) to a Holder that, on the
Issue Date, beneficially owns in excess of 9.99% of the number of shares of
Common Stock then outstanding.

73



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
     SECTION 11.01 Trust Indenture Act Controls. If this Indenture is qualified
under the TIA, and any provision of this Indenture limits, qualifies or
conflicts with another provision which is required to be included in this
Indenture by the TIA, the required provision shall control.
     SECTION 11.02 Notices. Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:
     if to the Company:
Trico Marine Services, Inc.
10001 Woodloch Forest Drive, Suite 610
The Woodlands, Texas 77380
Attention: General Counsel
     if to the Trustee:
Wells Fargo Bank, National Association
1445 Ross Avenue — 2nd Floor
Dallas, TX 75202-2812
Attention: Patrick Giordano
     The Company or the Trustee by notice to the other may designate additional
or different addresses for subsequent notices or communications.
     Any notice or communication mailed to a Debentureholder shall be mailed to
the Debentureholder at the Debentureholder’s address as it appears on the
Register of the Registrar and shall be sufficiently given if so mailed within
the time prescribed. The Trustee will forward to Debentureholders any notices
permitted or required to be provided by the Company to the Debentureholders
hereunder.
     Failure to mail a notice or communication to a Debentureholder or any
defect in it shall not affect its sufficiency with respect to other
Debentureholders. If a notice or communication is mailed in the manner provided
above, it is duly given, whether or not the addressee receives it.
     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
     Notwithstanding any other provision of this Indenture or any Debenture,
where this Indenture or any Debenture provides for notice of any event
(including any notice of redemption) to a Holder of a Global Debenture (whether
by mail or otherwise), such notice shall be

74



--------------------------------------------------------------------------------



 



sufficiently given if given to the Depositary for such Debenture (or its
designee), pursuant to the customary procedures of such Depositary, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice.
     SECTION 11.03 Communication by Debentureholders with Other
Debentureholders. Debentureholders may communicate pursuant to TIA § 312(b) with
other Debentureholders with respect to their rights under this Indenture or the
Debentures. The Company, the Trustee, the Registrar and anyone else shall have
the protection of TIA § 312(c).
     SECTION 11.04 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:
     (a) an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and
     (b) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
     SECTION 11.05 Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture shall include:
     (a) a statement that the individual making such certificate or opinion has
read such covenant or condition;
     (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (c) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
     (d) a statement as to whether or not, in the opinion of such individual,
such covenant or condition has been complied with.
     In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion as to such matters in one or several
documents.
     Any certificate or opinion of an Officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate of opinion of, or
representations by, counsel. Any such certificate or Opinion of Counsel may be
based, and may state that it is so based, insofar as it

75



--------------------------------------------------------------------------------



 



relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer or Officers of the Company.
     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions, notices or
other instruments under this Indenture, they may, but need not, be consolidated
and form one instrument.
     SECTION 11.06 When Debentures Disregarded. In determining whether the
Debentureholders of the required principal amount of Debentures have concurred
in any direction, waiver or consent, Debentures owned by the Company or by any
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the Company shall be disregarded and deemed not to
be outstanding, except that, for the purpose of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Debentures which a Trust Officer of the Trustee knows are so owned shall be so
disregarded. Subject to the foregoing, only Debentures outstanding at the time
shall be considered in any such determination.
     SECTION 11.07 Rules by Trustee, Paying Agent and Registrar. The Trustee may
make reasonable rules for action by or a meeting of Debentureholders. The
Registrar and the Paying Agent may make reasonable rules for their functions.
     SECTION 11.08 Legal Holidays. A “Legal Holiday” is a Saturday, a Sunday or
a day on which banking institutions are not required to be open in the State of
New York, Houston, Texas or the location of the Corporate Trust Office. If a
payment date is a Legal Holiday, payment shall be made on the next succeeding
day that is not a Legal Holiday, and no interest shall accrue for the
intervening period. If a regular record date is a Legal Holiday, the record date
shall not be affected.
     SECTION 11.09 Governing Law. THIS INDENTURE AND THE DEBENTURES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
     SECTION 11.10 No Interpretation of or by Other Agreements. This Indenture
may not be used to interpret any other indenture, loan or debt agreement of the
Company or its Subsidiaries or of any other Person. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.
     SECTION 11.11 Successors. All agreements of the Company in this Indenture
and the Debentures shall bind its successors. All agreements of the Trustee in
this Indenture shall bind its successors.
     SECTION 11.12 Multiple Originals. The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture.
     SECTION 11.13 Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for

76



--------------------------------------------------------------------------------



 



convenience of reference only, are not intended to be considered a part hereof
and shall not modify or restrict any of the terms or provisions hereof.
     SECTION 11.14 Indenture and Debentures Solely Corporate Obligations. No
recourse for the payment of the principal of or, premium, if any, or interest on
any Debentures or for any claim based upon any Debentures or otherwise in
respect thereof, and no recourse under or upon any obligation, covenant or
agreement of the Company in this Indenture or in any supplemental indenture or
in any Debentures or because of the creation of any indebtedness represented
thereby shall be had against any incorporator, stockholder, member, manager,
employee, agent, officer, director or subsidiary, as such, past, present or
future, of the Company or any of the Company’s subsidiaries or of any successor
thereto, either directly or through the Company or any of the Company’s
subsidiaries or any successor thereto, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise; it being expressly understood that all such liability is hereby
expressly waived and released as a condition of, and as a consideration for, the
execution of this Indenture and the issue of the Debentures.
     SECTION 11.15 Severability. In case any provision in this Indenture or in
the Debentures is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.
     SECTION 11.16 Benefits of Indenture. Nothing in this Indenture or in the
Debentures, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and the Holders of Debentures, any benefit
or any legal or equitable right, remedy or claim under this Indenture or the
Debentures.
     SECTION 11.17 Calculations. Except as otherwise provided herein, the
Company shall be responsible for making all calculations called for under this
Indenture and the Debentures. The Company or its agents shall make all such
calculations in good faith and, absent manifest error, its calculations will be
final and binding on the Holders. The Company upon request shall provide a
schedule of its calculations to the Trustee, and the Trustee shall be entitled
to rely conclusively upon the accuracy of the Company’s calculations without
independent verification. The Trustee shall deliver a copy of such schedule to
any Holder upon the written request of such Holder.
     SECTION 11.18 Turnover of Proceeds. The Debentures are expressly
subordinated in right of payment to the 2028 Convertible Debentures. Each Holder
of the Debentures agrees that, in the event of a payment default on the 2028
Convertible Debentures, the Holders of the Debentures shall not be entitled to
receive payments from the Company or its Subsidiaries prior to the payment in
full of the 2028 Convertible Debentures. To the extent that any Holder receives
any payment contrary to the foregoing, it agrees it shall hold it in trust for
the benefit of the holders of the 2028 Convertible Debentures, shall segregate
such payment from other funds and property held by such Holder and shall
forthwith pay the amount of such payment over to the trustee under the 2028
Indenture in the same form as so received (with any necessary endorsement) to be
applied (in the case of cash) to or held as collateral (in the case of
securities or other non-cash property) for the payment or prepayment of the 2028
Convertible

77



--------------------------------------------------------------------------------



 



Debentures until the earlier of (i) such Event of Default is cured or waived by
the holders of the 2028 Debentures or (ii) payment in full of the 2028
Convertible Debentures.
ARTICLE 12
SECURITY
     SECTION 12.01 Grant of Security Interest; Remedies. (a) In order to secure
the obligations of the Company hereunder, the Company hereby covenants to, and
to cause each of its Subsidiaries, as applicable, to, execute and deliver on or
before the Issue Date, and from time to time thereafter as appropriate, the
Security Documents providing for the Second Lien. Reference is made hereby to
each such Security Document for a more complete description of the terms and
provisions thereof. Each holder of a Debenture, by accepting a Debenture, and
the Trustee agree to all of the terms and provisions of each Security Document,
including the limitations and Collateral release provisions in the Intercreditor
Agreement.
     (b) If an Event of Default has occurred and is continuing, the Trustee may
take all actions it deems necessary or appropriate, including, but not limited
to, foreclosing upon the Collateral in accordance with the Security Documents
and applicable law, subject, however, to the terms of the Intercreditor
Agreement. Subject to the provisions of the applicable Security Documents and to
the terms of the Intercreditor Agreement, (a) the Trustee may, in its sole
discretion and without the consent of the holders of the Debentures, take all
actions it deems necessary or appropriate in order to (i) enforce any of the
terms of the Security Documents and (ii) collect and receive any and all amounts
payable in respect of the obligations of the Company hereunder, and (b) the
Trustee shall have power to institute and to maintain such suits and proceedings
as it may deem expedient to prevent any impairment of the Collateral by any act
that may be unlawful or in violation of the Security Documents or this
Indenture, and such suits and proceedings as the Trustee may deem expedient to
preserve or protect its interests and the interests of the holders of the
Debentures in the Collateral (including the power to institute and maintain
suits or proceedings to restrain the enforcement of or compliance with any
legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest thereunder or
be prejudicial to the interests of the holders of the Debentures or of the
Trustee).
     (c) Unless an Event of Default shall have occurred and be continuing, the
Company and its Subsidiaries will have the right to remain in possession and
retain exclusive control of the Collateral, to freely operate the Collateral and
to collect, invest and dispose of any income thereon or therefrom except as
provided in the Security Documents.
     (d) Each Holder, by its acceptance of a Debenture, consents and agrees to
the terms of each Security Document, as the same may be in effect or may be
amended from time to time in accordance with its respective terms, and
authorizes and directs the Trustee to enter into the Security Documents and to
make certain covenants on such Holder’s behalf therein and perform its
obligations and exercise its rights thereunder in accordance therewith.
     (e) In any circumstance where the Trustee is required to exercise
discretion, approve documentation, or give its consent under any Security
Document, the Trustee may, at its option,

78



--------------------------------------------------------------------------------



 



seek to obtain instructions or directions from the Holders of a majority in
principal amount of the Debentures then outstanding with respect to such action.
If the Trustee so elects, then it may refrain from taking such action until such
directions or instructions are received by a Responsible Officer and shall have
no liability to the Holders for so refraining.
     SECTION 12.02 Recording and Opinions. The Company shall take or cause to be
taken all action required to perfect, maintain, preserve and protect the Second
Lien including, without limitation, the filing of financing statements,
continuation statements and any instruments of further assurance, in such manner
and in such places as may be required by law fully to preserve and protect the
rights of the holders of the Debentures and the Trustee under this Indenture and
the Security Documents to the Collateral. The Company shall from time to time
promptly pay all financing and continuation statement recording and/or filing
fees, charges and taxes relating to this Indenture, the Security Documents, any
amendments thereto and any other instruments of further assurance required
pursuant to the Security Documents.
     SECTION 12.03 Release of Collateral. The Trustee, in its capacity as the
Trustee or collateral agent, as applicable, under the Security Documents, shall
not at any time release Collateral from the Second Lien unless such release is
in accordance with the provisions of this Indenture, the Security Documents or
the Intercreditor Agreement.
     (a) The Company and its Subsidiaries, as applicable, shall be entitled to
obtain a full release of all of the Collateral from the Second Lien or an
assignment of the Second Lien to a Person designated by the Company upon
compliance with the conditions precedent set forth in Section 8.01 for
satisfaction and discharge of this Indenture. Upon delivery by the Company to
the Trustee of an Officers’ Certificate and an Opinion of Counsel, each to the
effect that such conditions precedent have been complied with (and which may be
the same Officers’ Certificate and Opinion of Counsel required by Article 8),
the Trustee shall forthwith take all necessary action (at the request of and the
expense of the Company) to release and reconvey to the relevant Person all of
the Collateral without any representations or warranties, and shall deliver such
Collateral in its possession to the Company, including, without limitation, the
execution and delivery of releases and satisfactions wherever required.
     (b) Upon compliance by the Company with the conditions in this Indenture or
the Security Documents in respect of any sale, transfer or other disposition,
including, without limitation, the Asset Sale provisions of Section 1(d) of the
Debenture, the Trustee shall release the Released Interests from the Second Lien
and reconvey the Released Interests to the Company or the grantor of the Second
Lien on such property without any representations or warranties. The Company
will have the right to obtain a release of items of Collateral (the “Released
Interests”) subject to any sale, transfer or other disposition in accordance
with this Indenture, including, without limitation, the Asset Sale provisions of
Section 1(d) of the Debenture, or owned by a Subsidiary of the Company the
Capital Stock of which is sold in compliance with the terms of this Indenture,
including, without limitation, the Asset Sale provisions of Section 1(d) of the
Debenture, such that it ceases to be a Subsidiary of the Company.
     (c) The Trustee shall not release its Lien on any of the Collateral except
as set forth in Section 12.03(a), Section 12.03(b), the Intercreditor Agreement
or the Security Documents or as follows (capitalized terms in this
Section 12.03(c) and in Section 12.05 not defined herein shall

79



--------------------------------------------------------------------------------



 



have the meaning as set forth in the Intercreditor Agreement or, with respect to
any Permitted Indebtedness issued in replacement thereof, the intercreditor
agreement, by and between the collateral agent for such Permitted Indebtedness
and the Trustee with respect thereto):
     (i) in connection with an Asset Sale to the extent such release is
permitted pursuant to Section 1(d) of the Debenture; or
     (ii) with respect to any Lien on any Additional Collateral (as defined in
Section 12.05), upon receipt of the written request of the First-Lien Collateral
Agent and the release of the Lien on such Collateral by the First-Lien
Collateral Agent and First-Lien Creditors.
Upon delivery by the Company to the Trustee of an Officers’ Certificate and an
Opinion of Counsel, each to the effect that such conditions precedent have been
complied with, the Trustee shall forthwith take all necessary action (at the
request of and the expense of the Company) to release and reconvey to the
relevant Person all of the Collateral without any representations or warranties,
and shall deliver such Collateral in its possession to the Company, including,
without limitation, the execution and delivery of releases and satisfactions
wherever required.
     SECTION 12.04 Rights of Purchasers; Form and Sufficient of Release. No
purchaser or grantee of any property or rights purporting to be released
herefrom shall be bound to ascertain the authority of the Trustee to execute the
release or to inquire as to the existence of any conditions herein prescribed
for the exercise of such authority; nor shall any purchaser or grantee of any
property or rights permitted by this Indenture to be sold or otherwise disposed
of by the Company or any of its Subsidiaries be under any obligation to
ascertain or inquire into the authority of the Company or such Subsidiary to
make such sale or other disposition. In the event that any Person has sold,
exchanged, or otherwise disposed of or proposes to sell, exchange or otherwise
dispose of any portion of the Collateral that may be sold, exchanged or
otherwise disposed of, and the Company or any of its Subsidiaries makes written
request to the Trustee to furnish a written disclaimer, release or quit-claim of
any interest in such property or rights under this Indenture and the Security
Documents, the Trustee, in its capacity as secured party under the Security
Documents, shall execute, acknowledge and deliver to the Company or such
Subsidiary (in proper form and without any representation or warranty) such an
instrument promptly after satisfaction of the conditions set forth herein for
delivery of any such release. Notwithstanding the preceding sentence, all
purchasers and grantees of any property or rights purporting to be released
herefrom shall be entitled to rely upon any release executed by the Trustee
hereunder as sufficient for the purpose of this Indenture and the Security
Documents and as constituting a good and valid release of the property therein
described from the Second Lien.
     SECTION 12.05 Additional Collateral. At any time the Trustee is entitled to
receive any additional Collateral (“Additional Collateral”) pursuant to
Section 2.3(b) of the Intercreditor Agreement (or, with respect to any Permitted
Indebtedness issued in replacement thereof, the intercreditor agreement, by and
between the collateral agent for such Permitted Indebtedness and the Trustee
with respect thereto), the Company hereby agrees to take all actions necessary
to grant to the Trustee a Second Lien in such Collateral and permit the Trustee
to perfect its Second Lien on such Additional Collateral, including, without
limitation, entering into such agreements in form and substance similar in all
material respects (omitting, to the extent

80



--------------------------------------------------------------------------------



 



such Additional Collateral is comprised of a vessel which is not classified, any
representations, warranties or covenants regarding classification) to the
agreements entered into with respect to the Lien of the First-Lien Collateral
Agent (or the collateral agent for such Permitted Indebtedness, as applicable)
on such Additional Collateral, mutatis mutandis, to reflect any material
differences between the security documents of the First-Lien Collateral Agent on
the Issue Date and the Security Documents on the Issue Date. At the time the
Company grants a Lien on Additional Collateral in favor of the Trustee, the
Company shall deliver to the Trustee an updated Annex A; provided that, for the
avoidance of doubt, any changes to Annex A (x) may only include Liens in effect
as of such date of a type described in clauses (ii), (vi) and/or (xii) of the
definition of “Permitted Liens” and (y) shall apply solely to such Additional
Collateral..
[Signature Page Follows]

81



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Indenture to be duly
executed as of the date first written above.

                  TRICO MARINE SERVICES, INC., as Issuer    
 
           
 
  By:   /s/ Geoffrey A. Jones    
 
  Name:  
Geoffrey A. Jones
 
 
  Title:   Vice President and Chief Financial
Officer    
 
                WELLS FARGO BANK, NATIONAL         ASSOCIATION, as Trustee,    
 
           
 
  By:   /s/ Patrick Giordano    
 
  Name:  
 
Patrick Giordano    
 
  Title:   Vice President, Senior Relationship    
 
      Manager (Corporate Trust Services)    

82



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF DEBENTURE]
[Global Debentures Legend]
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.
[Restricted Debentures Legend]
     THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ACQUISITION HEREOF OR A BENEFICIAL INTEREST HEREIN, THE
HOLDER:
(1) AGREES THAT IT WILL NOT, PRIOR TO MAY 16, 2009, RESELL OR OTHERWISE TRANSFER
THE SECURITY EVIDENCED HEREBY OR THE COMMON STOCK THAT MAY BE ISSUABLE UPON
CONVERSION OF SUCH SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF,
(B) TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OF 1933, (C) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER, OR
(D) PURSUANT TO ANY OTHER EXEMPTION FROM REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT OF 1933, INCLUDING UNDER RULE 144, IF AVAILABLE, SUBJECT TO THE
COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH TRANSFER, TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR

1



--------------------------------------------------------------------------------



 



OTHER INFORMATION SATISFACTORY TO THE COMPANY AND THE TRUSTEE; AND
(2) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 1(A) AND 1(C)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

2



--------------------------------------------------------------------------------



 



      No.                       $                         

8.125% Secured Convertible Debenture due 2013
CUSIP No.:                     
     Trico Marine Services, Inc., a Delaware corporation, promises to pay to
[                                        ]1, the principal sum of
                     Dollars [, as revised by the Schedule of Increases or
Decreases in Global Debenture attached hereto,]1 such payment to be made at the
times and in the amounts set forth herein.
     Interest Payment Dates: May 15 and November 15.
     Record Dates: May 1 and November 1.
     Reference is made to the further provisions of this Debenture set forth on
the reverse hereof, including, without limitation, provisions giving the Holder
of this Debenture the right to convert this Debenture into Common Stock and, if
applicable, cash, on the terms and subject to the limitations referred to on the
reverse hereof and as more fully specified in the Indenture. Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place.
     This Debenture shall not be valid or become obligatory for any purpose
until the certificate of authentication hereon shall have been manually signed
by the Trustee or a duly authorized authenticating agent under the Indenture.
     IN WITNESS WHEREOF, Trico Marine Services, Inc. has caused this instrument
to be duly executed.

                  TRICO MARINE SERVICES, INC.      
 
  By:        
 
  Name:  
 
   
 
  Title:        
Dated:
           

 

1   Use the Schedule of Increases and Decreases language if Debenture is in
Global form.

3



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF
AUTHENTICATION
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Trustee, certifies that
this is one of the Debentures
referred to in the Indenture.
By:
                                                             
Authorized Signatory

4



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF DEBENTURE]
8.125% Secured Convertible Debenture due 2013
1. Interest and Principal
     (a) TRICO MARINE SERVICES, INC., a Delaware corporation (such corporation,
and its successors and assigns under the Indenture hereinafter referred to,
being herein called the “Company”), promises to pay interest on the unpaid
principal amount of this Debenture at the rate of 8.125 percent per annum (the
“Interest Rate”). The Company will pay interest semiannually on May 15 and
November 15 of each year commencing on November 15, 2009. Interest on the
Debentures will accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from May 15, 2009. Interest will be computed
on the basis of a 360-day year of twelve 30-day months. If a payment date is not
a Business Day, payment will be made on the next succeeding Business Day, and no
additional interest will accrue in respect of such payment by virtue of the
payment being made on such later date.
     (b) Additional Interest. The Holder of this Debenture shall be entitled to
receive Additional Interest as and to the extent provided in the Indenture.
     (c) Principal. Principal will be paid in installments in cash on the dates
and in the amounts indicated in the Installment Payment Schedule attached
hereto. Subject to the Equity Conditions being satisfied on the date of any
principal installment payment, the Company shall have the right at its option to
satisfy its obligation to make any such principal installment payment, when due,
by delivering, in lieu of cash, a number of shares of Common Stock equal to the
principal installment amount then due divided by a price that is equal to 95% of
the average Volume Weighted Average Price of the Common Stock for each Trading
Day in the period of ten consecutive Trading Days ending on the fifth Trading
Day immediately prior to the date on which such payment is due, rounded to the
nearest whole share. To exercise its right described in the preceding sentence,
the Company shall give the Holder of this Debenture notice of such election not
later than the first Business Day of the calendar month preceding the due date
of such principal installment payment.
     Notwithstanding any provision of this Section 1(c) to the contrary, if the
Trustee receives a notice at least 30 calendar days prior to a Principal Payment
Date from beneficial holders of a majority in principal amount of the Debentures
then outstanding, with signatures medallion guaranteed by a broker, electing to
have the payment of all or any portion of an installment of principal on the
Debentures payable on such Principal Payment Date deferred (a “Deferral” and
such amount deferred, the “Deferral Amount”) to the Maturity Date, the
Installment Payment Schedule shall be automatically amended to provide that such
installment of principal on the Debentures shall no longer be payable on such
Principal Payment Date and shall be payable on the Maturity Date. On the first
Trading Day following receipt of such notice of Deferral from beneficial holders
of a majority in principal amount of the Debentures then outstanding, the
Trustee shall deliver a notice to the Company and each Holder of Debentures
stating that a Deferral will be made, which notice shall include (i) the
aggregate Deferral Amount and (ii) the Principal Payment Date prior to such
Deferral.

1



--------------------------------------------------------------------------------



 



     (d) Asset Sales.
     (i) If the Company or any of its Subsidiaries consummates any Asset Sale
resulting in gross cash proceeds to the Company of $5,000,000 or more, then 50%
of the Net Cash Proceeds from such Asset Sale shall constitute “Single Asset
Sale Proceeds.” The Company shall apply such Single Asset Sale Proceeds to the
pro rata repayment of principal on the outstanding Debentures.
     (ii) After the Issue Date, the consummation by the Company or any of its
Subsidiaries of any Asset Sale resulting in gross cash proceeds to the Company
of greater than $500,000 but less than $5,000,000 shall constitute an “Eligible
Asset Sale.” If the Company or any of its Subsidiaries consummates two or more
Eligible Asset Sales that result in gross cash proceeds to the Company in excess
of $10,000,000 (the “Multiple Asset Sale Threshold”), then 50% of the Net Cash
Proceeds from such Eligible Asset Sales shall constitute “Multiple Asset Sale
Proceeds” and the Company shall apply such Multiple Asset Sale Proceeds to the
pro rata repayment of principal on the outstanding Debentures; provided,
however, that on each anniversary of the Issue Date, $5,000,000 of Multiple
Asset Sale Proceeds that have been received during the preceding 12 months shall
be deducted from the cumulative total of Multiple Asset Sale Proceeds for the
purposes of determining whether the Multiple Asset Sale Threshold is met.
     (iii) The Company shall cause the Single Asset Sale Proceeds and/or
Multiple Asset Sale Proceeds of any Asset Sale to be delivered to the Trustee,
by wire transfer in U.S. dollars and immediately available funds in accordance
with the written wire instructions of the Trustee, no later than the Principal
Payment Date with respect to such Asset Sale.
     (iv) At least one Business Day prior to the consummation of any Asset Sale
resulting in gross cash proceeds to the Company of more than $500,000, the
Company shall deliver to the Trustee a written notice (the “Asset Sale Notice”)
which shall include (A) a reasonable description of the Asset Sale, including,
without limitation, the assets in such Asset Sale and whether such assets
include any Collateral, (B) the gross cash proceeds of such Asset Sale, (C) the
Net Cash Proceeds (including reasonable detail with respect to the calculations
related thereto), (D) whether the proceeds of such sale will constitute Single
Asset Sale Proceeds and/or Multiple Asset Sale Proceeds (including reasonable
detail with respect to the calculations related thereto), (E) the date of the
expected consummation of the Asset Sale, and (F) if the Trustee is required to
release any Collateral with respect to such Asset Sale, any required release
documentation with respect to the Collateral to be executed by the Trustee and
released to the Company after either (I) the Single Asset Sale Proceeds and/or
Multiple Asset Sale Proceeds, if any, from such sale have been delivered to the
Trustee, (II) the Trustee has received evidence reasonably satisfactory to the
Trustee that such Single Asset Sale Proceeds and/or Multiple Asset Sale
Proceeds, if any, will be delivered to the Trustee directly by the purchaser of
such assets in such Asset Sale on the date of the consummation of such Asset
Sale or (III) promptly following the Trustee’s receipt of the Asset Sale Notice
if the Asset Sale will not result in any Single Asset Sale Proceeds or Multiple
Asset Sale Proceeds.

2



--------------------------------------------------------------------------------



 



     (v) Upon delivery by the Company to the Trustee of an Officers’ Certificate
and an Opinion of Counsel to the effect that the terms and conditions of the
Indenture and this Debenture with respect to the Asset Sale have been complied
with, including, without limitation, the conditions precedent to the release of
Collateral related thereto, the Trustee shall forthwith take all necessary
action (at the request of and the expense of the Company) to release and
reconvey to the relevant Person all of the Collateral without any
representations or warranties, and shall deliver such Collateral in its
possession to the Company, including, without limitation, the execution and
delivery of releases and satisfactions wherever required.
     (vi) Notwithstanding anything to the contrary in this Section 1(d), until
the Single Asset Sale Proceeds or Multiple Asset Sale Proceeds, as applicable,
is paid in full, a Holder may convert any outstanding principal amount of its
Debenture into Common Stock.
2. Method of Payment
     The Company will pay interest on the Debentures (except defaulted interest)
to the Persons who are registered Holders of Debentures at the close of business
on the Record Date next preceding the interest payment date even if Debentures
are canceled after such Record Date and on or before the interest payment date,
except as otherwise provided in the Indenture. The Company will pay principal
and interest in money of the United States of America that at the time of
payment is legal tender for payment of public and private debts. The Company
shall pay interest (i) on any Global Debentures by wire transfer of immediately
available funds to the account of the Depositary or its nominee, (ii) on any
Debentures in certificated form having a principal amount of less than
$2,000,000, by check mailed to the address of the Person entitled thereto as it
appears in the Register, provided, however, that at maturity interest will be
payable at the office of the Company maintained by the Company for such
purposes, which shall initially be an office or agency of the Trustee (as
defined below) and (iii) on any Debentures in certificated form having a
principal amount of $2,000,000 or more, by wire transfer in immediately
available funds to an account in the United States at the election of the Holder
of such Debentures duly delivered to the Trustee at least five Business Days
prior to the relevant interest payment date, provided, however, that at maturity
interest will be payable at the office of the Company maintained by the Company
for such purposes in Dallas, Texas, which shall initially be an office or agency
of the Trustee.
     The Company will, other than on the Maturity Date, make payments of
principal on the Debentures to the Persons who are registered Holders of
Debentures at the close of business on the Record Date preceding the applicable
Principal Payment Date, unless the Debentures are repaid, redeemed, canceled or
converted after the Record Date and on or before the applicable Principal
Payment Date. The Company shall pay principal (i) on any Global Debentures by
wire transfer of immediately available funds to the account of the Depositary or
its nominee, (ii) on any Debentures in certificated form having a principal
amount of less than $2,000,000, by check mailed to the address of the Person
entitled thereto as it appears in the Register, and (iii) on any Debentures in
certificated form having a principal amount of $2,000,000 or more, by wire
transfer in immediately available funds to an account in the United States at
the election of the Holder of such Debentures duly delivered to the Trustee at
least five Business Days prior to the

3



--------------------------------------------------------------------------------



 



relevant Principal Payment Date; provided, however, that any payment of
principal that is payable on the Maturity Date will be payable at the office of
the Company maintained by the Company for such purposes in Dallas, Texas, which
shall initially be an office or agency of the Trustee. Holders must surrender
Debentures to a Paying Agent to collect any principal payments payable on the
Maturity Date.
3. Paying Agent and Registrar
     Initially, Wells Fargo Bank, National Association (the “Trustee”), will act
as Paying Agent, Registrar and conversion agent. The Company may appoint and
change any Paying Agent, Registrar or co-registrar or conversion agent without
notice. The Company or any of its domestically organized wholly owned
Subsidiaries may act as Paying Agent or Registrar or co-registrar.
4. Indenture
     The Company issued the Debentures under an Indenture dated as of [•], 2009
(the “Indenture”), between the Company and the Trustee. The terms of the
Debentures include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.C. §§
77aaa-77bbbb) as in effect on the date of the Indenture (the “TIA”). Terms
defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture (except as specifically provided in Section 1(b)
hereof). The Debentures are subject to all such terms, and Debentureholders are
referred to the Indenture and the TIA for a statement of those terms.
     The Debentures are secured obligations of the Company. The Debentures are
expressly subordinated in right of payment to the 2028 Convertible Debentures.
Each Holder of the Debentures agrees that, in the event of a payment default on
the 2028 Convertible Debentures, the Holders of the Debentures shall not be
entitled to receive payments from the Company or its Subsidiaries prior to the
payment in full of the 2028 Convertible Debentures. To the extent that any
Holder receives any payment contrary to the foregoing, it agrees it shall hold
it in trust for the benefit of the holders of the 2028 Convertible Debentures,
shall segregate such payment from other funds and property held by such Holder
and shall forthwith pay the amount of such payment over to the trustee under the
2028 Indenture in the same form as so received (with any necessary endorsement)
to be applied (in the case of cash) to or held as collateral (in the case of
securities or other non-cash property) for the payment or prepayment of the 2028
Convertible Debentures until the earlier of (i) such Event of Default is cured
or waived by the holders of the 2028 Debentures or (ii) payment in full of the
2028 Convertible Debentures.
5. Optional Redemption
     No sinking fund is provided for the Debentures. At any time commencing on
or after May 1, 2011, the outstanding Debentures may be redeemed at the option
of the Company, in whole or in part from time to time, on not less than 30
calendar days’ nor more than 60 calendar days’ prior notice, if the Closing Sale
Price of the Common Stock on no fewer than 20 consecutive Trading Days has
exceeded 135% of the Conversion Price.
     All such optional redemptions shall be at the Company Redemption Price.

4



--------------------------------------------------------------------------------



 



6. Notice of Redemption
     Notice of redemption will be mailed by first-class mail at least 30
calendar days but not more than 60 calendar days before the redemption date to
each Holder of Debentures to be redeemed at his or her registered address.
Debentures in denominations larger than $1,000 may be redeemed in part but only
in whole multiples of $1. If money sufficient to pay the redemption price of and
accrued interest on all Debentures (or portions thereof) to be redeemed on the
redemption date is deposited with the Paying Agent on or before the redemption
date and certain other conditions are satisfied, on and after such date interest
ceases to accrue on such Debentures (or such portions thereof) called for
redemption.
7. Repurchase of Debentures at the Option of Debentureholders
     If a Fundamental Change occurs at any time prior to maturity of the
Debentures, this Debenture will be subject to a repurchase, at the option of the
Holder, on a Fundamental Change Repurchase Date, specified by the Company, that
is not less than 20 calendar days nor more than 35 calendar days after notice
thereof, at a repurchase price equal to 100% of the principal amount hereof,
together with accrued and unpaid interest on this Debenture to, but excluding,
the Fundamental Change Repurchase Date; provided that if such Fundamental Change
Repurchase Date falls after a record date and on or prior the corresponding
interest payment date, the accrued and unpaid interest shall be payable to the
holder of record of this Debenture on the applicable record date instead of the
Holders surrendering the Debentures for repurchase on such date. For Debentures
to be so repurchased at the option of the Holder, the Holder must deliver to the
Paying Agent in accordance with the terms of the Indenture, the Repurchase
Notice containing the information specified by the Indenture, together with such
Debentures, duly endorsed for transfer, or (if the Debentures are Global
Debentures) book-entry transfer of the Debentures, prior to 5:00 p.m., New York
City time, on the Fundamental Change Repurchase Date.
     Holders have the right to withdraw any Repurchase Notice by delivering to
the Paying Agent a written notice of withdrawal at any time prior to 5:00 p.m.,
New York City time, on the Fundamental Change Repurchase Date, all as provided
in the Indenture.
8. Conversion
     Subject to and upon compliance with the provisions of the Indenture, the
Holder hereof has the right, at its option, to convert each $1,000 principal
amount of this Debenture into Common Stock based on a Conversion Rate of 71.4286
shares of Common Stock per $1000 principal amount of Debentures (equivalent to a
Conversion Price of $14 per share), as the same may be adjusted pursuant to the
terms of the Indenture and, if applicable, cash. As specified in the Indenture,
upon conversion by any Holder, the Company will pay to such Holder, per $1,000
principal amount of Debentures, an amount in cash equal to the Interest
Make-Whole, if applicable, and deliver the applicable Settlement Shares (as
defined in the Indenture).
     If and only to the extent Holders elect a Non-Stock Change of Control
Conversion (as defined in the Indenture), the Company may be required to
increase the Conversion Rate applicable to such converting Debentures; provided
that in the case of a Non-Stock Change of Control constituting a Public Acquirer
Change of Control (as defined in the Indenture), the

5



--------------------------------------------------------------------------------



 



Company may, in lieu of increasing the Conversion Rate, elect to adjust the
conversion obligation and the Conversion Rate such that from and after the
effective date of such Public Acquirer Change of Control, Holders of the
Debentures will be entitled to convert their Debentures (subject to the
satisfaction of certain conditions) into a number of shares of Public Acquirer’s
Common Stock (as defined in the Indenture) determined as set forth in the
Indenture.
     If this Debenture (or portion hereof) is surrendered for conversion during
the period from 5:00 p.m., New York City time, on any applicable Record Date for
the payment of interest to 5:00 p.m., New York City time, on the Business Day
preceding the corresponding interest payment date, this Debenture (or portion
hereof being converted) must be accompanied by payment, in immediately available
funds or other funds acceptable to the Company, of an amount equal to the
interest (excluding any Additional Interest) otherwise payable on such interest
payment date on the principal amount being converted; provided that no such
payment shall be required (1) if the Holder surrenders this Debenture for
conversion in connection with a redemption and the Company has specified a
redemption date that is after a Record Date and on or prior to the corresponding
interest payment date, (2) if the Holder surrenders this Debenture in connection
with a Fundamental Change and the Company has specified a Fundamental Change
Repurchase Date that is after a Record Date and on or prior to the corresponding
interest payment date or (3) to the extent of any overdue interest, if any,
existing at the time of conversion with respect to this Debenture.
     Furthermore, any Debentures or portion thereof surrendered for conversion
during the period from 5:00 p.m., New York City time, on the Record Date for any
Principal Payment Date to 5:00 p.m., New York City time, on the Business Day
preceding the applicable Principal Payment Date shall be accompanied by payment,
in immediately available funds or other funds acceptable to the Company, of an
amount equal to the principal that is otherwise payable on such Principal
Payment Date in respect of such Debentures surrendered for conversion; provided
that if the Trustee has notified the Holders of a Deferral (as defined in the
Debenture) relating to such Principal Payment Date pursuant to Section 1(c) of
the Debentures, the payment due by the Holder will be reduced by the portion of
the principal otherwise payable on such date that is being deferred.
     No fractional shares will be issued upon any conversion of Debentures, but
an adjustment and payment in cash will be made, as provided in the Indenture, in
respect of any fraction of a share which would otherwise be issuable upon the
surrender of any Debentures or Debentures for conversion.
     A Debenture in respect of which a Holder is exercising its right to require
repurchase may be converted only if such Holder validly withdraws its election
to exercise such right to require repurchase in accordance with the terms of the
Indenture.
9. Denominations, Transfer, Exchange
     The Debentures are in registered form without coupons in denominations of
$1,000 and whole multiples of $1. A Debentureholder may transfer or exchange
Debentures in accordance with the Indenture. Upon any transfer or exchange, the
Registrar and the Trustee may require a Debentureholder, among other things, to
furnish appropriate endorsements or transfer

6



--------------------------------------------------------------------------------



 



documents and to pay any taxes required by law or permitted by the Indenture.
The Registrar need not issue, register the transfer of, or exchange any
Debentures during the period of 15 days before the mailing of the notice of
redemption, or register the transfer of or exchange any Debentures so selected
for redemption, in whole or in part, except the unredeemed portion of any
Debentures being redeemed in part.
10. Persons Deemed Owners
     The registered Holder of this Debenture may be treated as the owner of it
for all purposes.
11. Unclaimed Money
     Subject to any applicable abandoned property law, the Trustee and the
Paying Agent shall pay to the Company upon written request any money held by
them for the payment of principal or interest and any shares of Common Stock or
other property due in respect of converted Debentures that remains unclaimed for
two years, and, thereafter, Debentureholders entitled to the money and/or
securities must look to the Company for payment as general creditors.
12. Amendment, Waiver
     Subject to certain exceptions set forth in the Indenture, (i) the Indenture
or the Debentures may be amended without prior notice to any Debentureholder but
with the written consent of the Holders of at least a majority in aggregate
principal amount of the outstanding Debentures and (ii) any default or
noncompliance with any provision may be waived with the written consent of the
Holders of at least a majority in principal amount of the outstanding
Debentures. In certain circumstances set forth in the Indenture, the Company and
the Trustee may amend the Indenture or the Debentures without the consent of any
Holder of Debentures.
13. Defaults and Remedies
     If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization) and is continuing,
the Trustee or the Holders of at least 25% in principal amount of the
outstanding Debentures may declare the principal of and accrued but unpaid
interest on all the Debentures to be due and payable, except as provided in the
Indenture. If an Event of Default relating to certain events of bankruptcy,
insolvency or reorganization occurs, the principal of and interest on all the
Debentures will become immediately due and payable without any declaration or
other act on the part of the Trustee or any Debentureholders. Under certain
circumstances, the Holders of a majority in principal amount of the outstanding
Debentures may rescind any such acceleration with respect to the Debentures and
its consequences. No reference herein to the Indenture and no provision of this
Debenture or of the Indenture shall impair, as among the Company and the Holder
of the Debentures, the obligation of the Company, which is absolute and
unconditional, to pay the principal of, premium, if any, on and interest on this
Debenture at the place, at the respective times, at the rate and in the coin or
currency herein and in the Indenture prescribed or to convert the Debenture as
provided in the Indenture.

7



--------------------------------------------------------------------------------



 



14. Trustee Dealings with the Company
     Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Debentures and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.
15. Indenture and Debentures Solely Corporate Obligations
     No recourse for the payment of the principal of or, premium, if any, or
interest on any Debentures or for any claim based upon any Debentures or
otherwise in respect thereof, and no recourse under or upon any obligation,
covenant or agreement of the Company in the Indenture or in any supplemental
indenture or in any Debentures or because of the creation of any indebtedness
represented thereby shall be had against any incorporator, stockholder, member,
manager, employee, agent, officer, director or subsidiary, as such, past,
present or future, of the Company or any of the Company’s subsidiaries or of any
successor thereto, either directly or through the Company or any of the
Company’s subsidiaries or any successor thereto, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of the Indenture and the issue of the Debentures.
16. Authentication
     This Debenture shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Debenture.
17. Abbreviations
     Customary abbreviations may be used in the name of a Debentureholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).
18. GOVERNING LAW
     THIS DEBENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
19. CUSIP and ISIN Numbers
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Company has caused CUSIP and ISIN
numbers to be printed on the Debentures and has directed the Trustee to use
CUSIP and ISIN numbers in notices of redemption as a convenience to
Debentureholders. No representation is made as to the accuracy

8



--------------------------------------------------------------------------------



 



of such numbers either as printed on the Debentures or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.
20. Limitations on Foreign Ownership.
     The shares of Common Stock issuable upon conversion of the Debentures are
subject to limitations on foreign ownership as and to the extent set forth in
the certificate of incorporation and bylaws of the Company as of the Issue Date.
By reason of such limitations, upon conversion of the Debentures, as and to the
extent set forth in the certificate of incorporation and bylaws of the Company
as of the Issue Date, an Alien (as defined in the certificate of incorporation
of the Company as of the Issue Date) holding Common Stock received upon
conversion of the Debentures will not receive or accrue any rights with respect
to any dividends or other distributions of assets declared payable or be
entitled to vote with respect to any matter submitted to stockholders and will
be subject to having any Excess Shares (as defined in the certificate of
incorporation of the Company as of the Issue Date) of such Alien redeemed by the
Company for cash or for promissory notes of the Company with maturities not to
exceed ten years and bearing interest at the then-applicable rate for U.S.
treasury instruments of the same tenor. Each Debentureholder, by accepting the
same, (a) agrees to and shall be bound by such limitations and (b) authorizes
and directs the Trustee on his behalf to take such action as may be necessary or
appropriate to effectuate such limitations.
     The Company will furnish to any Holder of Debentures upon written request
and without charge to the Holder a copy of the Indenture.

9



--------------------------------------------------------------------------------



 



INSTALLMENT PAYMENT SCHEDULE
Subject to the deferral provision in Section 1(c) of this Debenture,
installments of principal on this Security shall be payable on each Principal
Payment Date indicated below, and the amount of each such installment shall be
calculated as the product of the percentage specified below for such Principal
Payment Date multiplied by the original principal amount of such Debenture less
the amount of prepayments of principal repaid with Net Cash Proceeds from an
Asset Sale in accordance with Section 1(d) of this Security (with any fraction
of $1.00 being rounded upwards or downwards to the nearest $1.00 (with $0.50
being rounded upwards) notwithstanding anything to the contrary in the Indenture
or the Security):

          Principal Payment Date   Percentage
August 1, 2010
    5%  
November 1, 2010
    5%  
February 1, 2011
    5%  
May 1, 2011
    5%  
August 1, 2011
    5%  
November 1, 2011
    5%  
February 1, 2012
    14%  
May 1, 2012
    14%  
August 1, 2012
    14%  
November 1, 2012
    14%  
February 1, 2013
    14%  

10



--------------------------------------------------------------------------------



 



CONVERSION NOTICE
TO: TRICO MARINE SERVICES, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Trustee
     The undersigned registered owner of this Debenture hereby irrevocably
exercises the option to convert this Debenture, or the portion thereof (which is
$1,000 or a multiple of $1 thereof) below designated, into, cash and shares of
Common Stock of Trico Marine Services, Inc., if any, in accordance with the
terms of the Indenture referred to in this Debenture, and directs that the check
in payment for cash and the shares, if any, issuable and deliverable upon such
conversion, deliverable upon conversion or for fractional shares and any
Debentures representing any unconverted principal amount hereof, be issued and
delivered to the registered Holder hereof unless a different name has been
indicated below. Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Indenture. If shares or any portion of
this Debenture not converted are to be issued in the name of a person other than
the undersigned, the undersigned will provide the appropriate information below
and pay all taxes or duties payable with respect thereto. Any amount required to
be paid by the undersigned on account of interest accompanies this Debenture.
Dated:                     

         
 
 
 
   
 
       
 
 
 
   
 
  Signature(s)      
 
  Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.      
 
       
 
 
 
Signature Guarantee    

11



--------------------------------------------------------------------------------



 



     Fill in the registration of shares of Common Stock, if any, if to be
issued, and Debentures if to be delivered, and the person to whom cash, if any,
and payment for fractional shares is to be made, if to be made, other than to
and in the name of the registered Holder:
Please print name and address
(Name)
(Street Address)
(City, State and Zip Code)
Principal amount to be converted
(if less than all):
$
Social Security or Other Taxpayer
Identification Number:



NON-STOCK CHANGE OF CONTROL CONVERSION ELECTION (IF APPLICABLE):

         
 
  Check box that applies:
 
       
Holder elects to receive the Interest Make-Whole
    o  
 
       
Holder elects to receive the Make-Whole Consideration
    o  

NOTICE: The signature on this Conversion Notice must correspond with the name as
written upon the face of the Debentures in every particular without alteration
or enlargement or any change whatever.

12



--------------------------------------------------------------------------------



 



REPURCHASE NOTICE
TO: TRICO MARINE SERVICES, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Trustee
     The undersigned registered owner of this Debenture hereby irrevocably
acknowledges receipt of a notice from Trico Marine Services, Inc. (the
“Company”) regarding the right of Holders to elect to require the Company to
repurchase the Debentures and requests and instructs the Company to repay the
entire principal amount of this Debenture, or the portion thereof (which is
$1,000 or an integral multiple of $1 thereof) below designated, in accordance
with the terms of the Indenture at the price of 100% of such entire principal
amount or portion thereof, together with, except as provided in the Indenture,
accrued and unpaid interest to, but excluding, the Fundamental Change Repurchase
Date, to the registered Holder hereof. Capitalized terms used herein but not
defined shall have the meanings ascribed to such terms in the Indenture. The
Debentures shall be repurchased by the Company as of the Fundamental Change
Repurchase Date, pursuant to the terms and conditions specified in the
Indenture.
Dated:                     

         
 
 
 
   
 
       
 
 
 
Signature(s)    

NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Debentures in every particular without
alteration or enlargement or any change whatever.
Debentures Certificate Number (if applicable):                     
Principal amount to be repurchased
(if less than all, must be $1,000 or whole multiples of $1 thereof):
                    
Social Security or Other Taxpayer Identification Number:                     

13



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For value received                                          hereby sell(s)
assign(s) and transfer(s) unto                                          (Please
insert social security or other Taxpayer Identification Number of assignee) the
within Debentures, and hereby irrevocably constitutes and appoints
                                         attorney to transfer said Debentures on
the books of the Company, with full power of substitution in the premises.
     In connection with any transfer of the Debentures prior to the expiration
of the holding period applicable to sales thereof under Rule 144 without the
requirement to be in compliance with Rule 144(c)(1) under the Securities Act (or
any successor provision) (other than any transfer pursuant to a registration
statement that has been declared effective under the Securities Act), the
undersigned confirms that such Debentures are being transferred:

  o   To Trico Marine Services, Inc. or a subsidiary thereof; or     o   To a
“qualified institutional buyer” in compliance with Rule 144A under the
Securities Act of 1933, as amended; or     o   Pursuant to and in compliance
with Rule 144 under the Securities Act of 1933, as amended; or     o   Pursuant
to a Registration Statement which has been declared effective under the
Securities Act of 1933, as amended, and which continues to be effective at the
time of transfer.

     Unless one of the boxes is checked, the Trustee will refuse to register any
of the Debentures evidenced by this certificate in the name of any person other
than the registered Holder thereof.

14



--------------------------------------------------------------------------------



 



Dated:                     

         
 
 
 
   
 
       
 
 
 
   
 
  Signature(s)    
 
       
 
  Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.    
 
         
 
 
 
Signature Guarantee    

NOTICE: The signature on this Assignment must correspond with the name as
written upon the face of the Debentures in every particular without alteration
or enlargement or any change whatever.

15



--------------------------------------------------------------------------------



 



SCHEDULE OF INCREASES AND DECREASES IN GLOBAL DEBENTURE*
     The following increases or decreases in this Global Debenture have been
made:

                      Amount of decrease in Principal   Amount of increase in
Principal   Principal Amount of   Signature of authorized     Amount of this
Global   Amount of this Global   Debenture following such decrease   signatory
of Trustee or Securities Date   Debenture   Debenture   or increase   Custodian
 
               

 

*   For Global Debentures only

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RESTRICTIVE LEGEND FOR
COMMON STOCK ISSUED UPON CONVERSION1
     THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE BY ACQUISITION HEREOF. THE HOLDER AGREES THAT (1) IT WILL
NOT, PRIOR TO MAY 16, 2009,, RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED
HEREBY EXCEPT (A) TO TRICO MARINE SERVICES, INC. (THE “COMPANY”) OR ANY
SUBSIDIARY THEREOF, (B) TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OF
1933, (C) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE
UNDER THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME
OF SUCH TRANSFER, OR (D) PURSUANT TO THE EXEMPTION FROM REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT OF 1933 PROVIDED BY RULE 144 , IF
AVAILABLE, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH TRANSFER, TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION
SATISFACTORY TO THE COMPANY; AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM
THE SECURITY EVIDENCED HEREBY IS TRANSFERRED PURSUANT TO CLAUSE 1(B) ABOVE A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
 

1   This legend should be included only if the Security is a Transfer Restricted
Security.

 



--------------------------------------------------------------------------------



 



Annex A
     None

 



--------------------------------------------------------------------------------



 



Schedule I
Collateral

1.   Each of the following Mortgaged Vessels solely owned by Trico Marine
Assets, Inc.:

  •   United States flag vessel Trico Moon, Official Number 1215615;     •  
United States flag vessel Trico Mystic, Official Number 1212011;     •  
Commonwealth of Dominica flag vessel Elm River, Official Number 50206;     •  
Commonwealth of Dominica flag vessel Kings River, Official Number 50259; and    
•   Commonwealth of Dominica flag vessel Big Blue River, Official Number 50322.

2.   Insurance Collateral (as defined in the Assignments of Insurances) for each
of the Mortgaged Vessels.

3.   Earnings Collateral (as defined in the Assignments of Earnings) for each of
the Mortgaged Vessels.

4.   The Trico Supply Intercompany Loan Documentation (as defined in the Pledge
Agreement).

5.   The issued and outstanding equity interests in (i) Trico Marine Assets,
Inc. and Trico Marine Operators, Inc. and (ii) any other Domestic Subsidiary (as
defined in the Pledge Agreement) at any time owned, directly or indirectly, by
the Issuer which owns, directly or indirectly, interests in Trico Marine Assets,
Inc. or Trico Marine Operators, Inc.

 